     Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 1 of 155 Page ID #:17



 1     SEYFARTH SHAW LLP
       Laura Wilson Shelby (SBN 151870)
 2     lshelby@seyfarth.com
       Elizabeth M. Levy (SBN 268926)
 3     elevy@seyfarth.com
       Lauren Schwartz (SBN 312253)
 4     lschwartz@seyfarth.com
       2029 Century Park East, Suite 3500
 5     Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
 6     Facsimile: (310) 201-5219
 7     Attorneys for Defendant
       MICHAEL KORS (USA), INC.
 8
 9
10                                  UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12
13     BARBARA GAYTAN,                                          2:21-cv-6021
                                                    Case No. _______________
14                     Plaintiff,                   DECLARATION OF LAUREN
                                                    SCHWARTZ IN SUPPORT OF
15              v.                                  NOTICE OF REMOVAL OF CIVIL
                                                    ACTION TO UNITED STATES
16     ADECCO USA, INC., a corporation;             DISTRICT COURT
       MICHAEL KORS (USA), INC., a
17     corporation; and DOES 1 through 25,          (Los Angeles Superior Court Case No.
       INCLUSIVE,                                   21STCV21743)
18
                       Defendant.                   Complaint Filed:   June 10, 2021)
19
20
21
22
23
24
25
26
27
28
                                                1
                     DECLARATION OF LAUREN SCHWARTZ IN SUPPORT OF REMOVAL
       73277889v.1
     Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 2 of 155 Page ID #:18



 1              I, Lauren Schwartz, declare and state as follows:
 2              1.    I have personal knowledge of the facts contained in this declaration, and if
 3     called as a witness, could and would testify as to their accuracy.
 4              2.    I am an attorney licensed to practice before this Court and the courts of State
 5     of California. I am an associate in the Los Angeles office of Seyfarth Shaw LLP and am
 6     one of the attorneys responsible for representing Defendant MICHAEL KORS (USA),
 7     INC. (“Defendant”) in the above-captioned lawsuit filed on behalf of Plaintiff
 8     BARBARA GAYTAN. All of the pleadings in this lawsuit are maintained in our office
 9     in the ordinary course of business under my direction and control.
10              3.    A true and correct copy of the Summons and Complaint served on
11     Defendant on June 25, 2021 is attached as Exhibit A. Also included in Exhibit A are
12     true and correct copies of the civil case cover sheet, proof of service, notice of case
13     assignment, the state court’s June 22, 2021 order to show cause hearing notice for failure
14     to file proof of service and notice of case management conference.
15              4.    A true and correct copy of the Answer filed by Defendant in this action in
16     the Los Angeles County Superior Court on July 22, 2021 is attached as Exhibit B.
17              5.    Exhibits A and B constitute all of the pleadings served on Defendants, filed
18     by any party in the Superior Court, or retrieved from the Superior Court’s records prior to
19     filing of this Notice of Removal.
20              6.    Based on my experience, attorneys’ fees in employment discrimination cases
21     often exceed $75,000. In this regard, it is more likely than not that the fees will exceed
22     $75,000 through discovery and a summary judgment hearing, and the fees would
23     certainly exceed $75,000 if the case proceeds to trial.
24              7.    Attached hereto as Exhibit C are true and correct copies of jury verdict
25     reports for disability discrimination cases entered in favor of plaintiffs in California
26     where damages exceeded $75,000. These documents from Westlaw were retrieved at my
27     direction.
28
                                                     2
                      DECLARATION OF LAUREN SCHWARTZ IN SUPPORT OF REMOVAL
       73277889v.1
     Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 3 of 155 Page ID #:19



 1              8.    Attached hereto as Exhibit D are true and correct copies of jury verdict
 2     reports for cases that have awarded emotional distress damages in excess of $75,000 in
 3     cases involving cause of action for disability discrimination, wrongful termination, and
 4     retaliation. These documents from Westlaw were retrieved at my direction.
 5              9.    Attached hereto as Exhibit E are true and correct copies of jury verdict
 6     reports for cases that have awarded attorneys’ fees in excess of $75,000 in disability
 7     discrimination cases. These documents from Westlaw were retrieved at my direction.
 8              10.   Attached hereto as Exhibit F is a true and correct copy of a publicly-filed
 9     document entitled “Declaration of Megan Guyton In Support Of Defendant Adecco USA,
10     Inc.’s Notice Of Removal” filed in the matter of Taylor v. Michael Kors, Inc. et al., case
11     no. 2:20-CV-4931 in the Central District of California.
12              I declare under penalty of perjury under the laws of the States of California and the
13     United States that the foregoing is true and correct.
14              Executed this 26 day of July, 2021, in Los Angeles, California.
15
16                                                        ()&a4.P0-(y -
17                                                       Lauren Schwartz
18
19
20
21
22
23
24
25
26
27
28
                                                     3
                       DECLARATION OF LAUREN SCHWARTZ IN SUPPORT OF REMOVAL
       73277889v.1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 4 of 155 Page ID #:20




                        EXHIBIT A
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 5 of 155 Page ID #:21

                                                                            Service of Process
                                                                            Transmittal
                                                                            06/25/2021
                                                                            CT Log Number 539801644
     TO:     Jennifer Rodriguez, Counsel, Labor and Employment
             Michael Kors
             11 West 42nd Street, 29th Floor
             New York, NY 10036

     RE:     Process Served in California

     FOR:    MICHAEL KORS (USA), INC. (Domestic State: DE)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                 Barbara Gaytan, Pltf. vs. Adecco Usa,Inc, etc., et al., Dfts. // To: Michael Kors
                                      (USA)
     DOCUMENT(S) SERVED:              --
     COURT/AGENCY:                    None Specified
                                      Case # 21STCV21743
     NATURE OF ACTION:                Employee Litigation - Wrongful Termination
     ON WHOM PROCESS WAS SERVED:      C T Corporation System, GLENDALE, CA
     DATE AND HOUR OF SERVICE:        By Process Server on 06/25/2021 at 14:41
     JURISDICTION SERVED :            California
     APPEARANCE OR ANSWER DUE:        None Specified
     ATTORNEY(S) / SENDER(S):         None Specified
     ACTION ITEMS:                    CT has retained the current log, Retain Date: 06/25/2021, Expected Purge Date:
                                      06/30/2021

                                      Image SOP

                                      Email Notification, Krista McDonough krista.mcdonough@michaelkors.com

                                      Email Notification, Jennifer Rodriguez jennifer.rodriguez@michaelkors.com

                                      Email Notification, Na'Asia Cobb naasia.cobb@capriholdings.com

                                      Email Notification, Natalie Newman natalie.newman@capriholdings.com
                                      Email Notification, Alexandra Simmerson alexandra.simmerson@capriholdings.com

     REGISTERED AGENT ADDRESS:        C T Corporation System
                                      330 N BRAND BLVD
                                      STE 700
                                      GLENDALE, CA 91203
                                      866-401-8252
                                      EastTeam2@wolterskluwer.com




                                                                            Page 1 of 2 / FB
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 6 of 155 Page ID #:22

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         06/25/2021
                                                                                                         CT Log Number 539801644
     TO:         Jennifer Rodriguez, Counsel, Labor and Employment
                 Michael Kors
                 11 West 42nd Street, 29th Floor
                 New York, NY 10036

     RE:         Process Served in California

     FOR:        MICHAEL KORS (USA), INC. (Domestic State: DE)




     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 2 of 2 / FB
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 7 of 155 Page ID #:23



                                                        0.Wolters Kluwer

                      PROCESS SERVER DELIVERY DETAILS




Date:                   Fri, Jun 25, 2021

Server Name:            Victor Mendez




Entity Served            MICHAEL KORS( USA), INC.

Case Number             215TCV21743

J urisdiction           CA




                                                    1
               Case
Electronically FILED     2:21-cv-06021-ODW-MRW
                     by Superior                                            Document
                                 Court of California, County of Los Angeles on                3PM Filed
                                                                               06/10/2021 02:09   Sherri R.07/26/21           Page 8ofof
                                                                                                           Carter, Executive Officer/Clerk    155
                                                                                                                                           Court,        Page IDClerk
                                                                                                                                                  by R. Perez,Deputy #:24
                                                                                       21STCV21743
                                                                                                                                                                   SUM-100
                                                      SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                                   (SOLO PARA USO DE LA CORTE)

-
                            (CITACION
                                   _ JUDICIAL)
          NOTICE TO DEFENDANT:
         (AVISO AL DEMANDADO):
          ADECCO USA,INC., a corporation; MICHAEL KORS(USA),INC., a
          corporation; and DOES 1 through 25, inclusive
          YOU ARE BEING SUED BY PLAINTIFF:
         (LO ESTA DEMANDANDO EL DEMANDANTE):
          BARBARA GAYTAN


            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
            below.
               You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
            served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
            case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
            Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
            the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
            may be taken without further waming from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
            referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
            these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
           (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
            costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
            iAVISO!Lo han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su versiOn. Lea la informacion a
            continuacion.
               Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta c//ac/On y papeles legates para presentar una respuesta por escrito en esta
            code y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefonica no lo protegen. Su respuesta por escrito tiene que ester
            en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
            Puede encontrar estos formularios de la code y mas informaciOn en el Centro de Ayuda de las Codes de California (www.sucorte.ca.gov), en la
            biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la code
            que le de un formulario de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
            podra guitar su sueldo, diner° y bienes sin mas advedencia.
              Hay otros requisitos legates. Es recomendable que Home a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio de
            remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
            programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
           (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Codes de California,(www.sucorte.ca.gov) o poniendose en contacto con la code o el
            colegio de abogados locales. AVISO: Por ley, la code tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
            cualquier recuperaciOn de $10,0006 mas de valor recibida mediante un acuerdo o una concesian de arbitraje en un caso de derecho civil. Tiene que
            pagar el gravamen de la code antes de que la code pueda desechar el caso.

          The name and address of the court is:                                                                        CASE NUMBER:
                                                                                                                      (Neimero del Case):
         (El nombre y direccion de la code es):             Los Angeles Superior Court
           Stanley Mosk Courthouse                                                                                              21 S          CV 21 743
           1 11 North Hill Street, Los Angeles, CA 90012
          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
         (El nombre, la direccian y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
           Mohamed Eldessouky; Eldessouky Law, APC;17139 Bellflower Blvd., Suite 202, Bellflower, CA 90706;
                                                                 Sherri R. Carter Executive Officer! Clerk of Court                            (562)461-0995
          DATE:                                                                        Clerk, by                                                           , Deputy
                 06/10/2021
         (Fecha)                                                                      (Secretario)                  R. Perez                               (Adjunto)
         (For proof ofservice of this summons, use Proof of Service of Summons (form POS-010).)
         (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010)).
                                          NOTICE TO THE PERSON SERVED: You are served
                                          1. I     as an individual defendant.
                                          2. I     as the person sued under the fictitious name of (specify):



                                                 3.
                                                        X     on behalf of (specify):    Michael Kors(USA), Inc., a Corporation
                                                      under      x I   CCP 416.10 (corporation)                                  CCP 416.60(minor)
                                                                       CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                                       CCP 416.40 (association or partnership)                   CCP 416.90 (authorized person)

                                                                      other (specify):
                                                 4. I       I by personal delivery on (date):
                                                                                                                                                                       Page 1 of 1
            Form Adopted for Mandatory Use
              Judicial Council of California
                                                                                    SUMMONS                                                  Code of Civil Procedure §§ 412.20,465
                                                                                                                                                               www.courtinte.ce.gov
             SUM-100 [Rev. July 1,2009]
             Case 2:21-cv-06021-ODW-MRW
                      r Court of California, County of Los AngelesDocument
Electronically FILED by Supe                                                       3 PMFiled
                                                                  on 06/10/2021 02:09  Sherri R.07/26/21          Page 9 ofofCourt,
                                                                                                Carter, Executive Officer/Clerk 155       Page IDClerk
                                                                                                                                    by R. Perez,Deputy #:25
                                                                            21STCV21743
                                    Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Michelle Williams Court



                                      --- —
                        1 Mohamed Eldessouky, Esq., State Bar No. 289955
                          mohamed@eldessoukylaw.com
                        2 Maria E. Garcia, Esq., State Bar No. 321700
                          maria@eldessoukylaw.com
                          ELDESSOUKY LAW,APC
                        4 17139 Bellflower Blvd., Suite 202
                          Bellflower, CA 90706
                        5 Telephone:(562)461-0995
                          Facsimile:(562)461-0998
                        6
                               Attorneys for Plaintiff
                               BARBARA GAYTAN
                         8

                         9                     IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                co
                cr, 10                                    IN AND FOR THE COUNTY OF LOS ANGELES
                cr,
                9
      N           11
      0
     ON         •
     al        71 12 BARBARA GAYTAN,
               (                                                                            Case No.          21 SM CV 21 743
               ti
            O il)                                                                           UNLIMITED JURISDICTION
            "
            t          13              Plaintiff,
            0 ad
     '
     14 •ci CA od
                                                                                            COMPLAINT FOR DAMAGES FOR:
                       14
      x                                                                                      1. Disability Discrimination (Cal. Gov't. Code
     o og s     cAc    15 ADECCO USA,INC., a corporation;
                                                                                                § 12940(a));
      cn               16 MICHAEL KORS(USA),INC., a                                          2. Failure to Accommodate (Cal. Gov't. Code
     0A.1 cr,al Tr        corporation; and DOES 1 through 25,
                                                                                                § 12940(m));
               "       17 inclusive,                                                         3. Failure to Engage in an Interactive Process
     41 -1     1
               3                                                                               (Cal. Gov't Code § 12940(n));
                       18
                 a;                                                                          4. Retaliation under FEHA (Cal. Gov't. Code
                                       Defendants.
                 0
                       19                                                                       § 12940(h));
                 134                                                                         5. Failure to Prevent Discrimination (Cal. Gov't
                       20                                                                       Code § 12940(k));
                                                                                             6. Retaliation under CFRA (Cal. Gov't. Code
                       21                                                                       § 12945.2(1)(1)); and
                       22                                                                    7. Wrongful Termination in Violation ofPublic
                                                                                                Policy.
                       23
                                                                                            DEMAND FOR JURY TRIAL
                       24

                       25             Plaintiff BARBARA GAYTAN, by and through her attorney, alleges against Defendants,

                       26 and each of them, as follows:

                       27                                               JURISDICTION AND VENUE

                       28             1.        Jurisdiction is conferred on the Court over Defendants named herein as they are


                                                                              COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 10 of 155 Page ID #:26




      1 residents ofthe State of California, and/or conducts business in the State of California. Jurisdiction

      2 is conferred on this Court as to all causes of action as they arise under state statutory or common

      3 law.

      4          2.      Venue is proper in this Court because Defendants reside in this County or conducts

      5 business in this County, and because a substantial part of the events and omissions giving rise to

      6 Plaintiff's causes of action occurred in this County.

      7                                             THE PARTIES

      8          3.     Plaintiff BARBARA GAYTAN ("Plaintiff" or "Ms. Gaytan") is, and at all times

      9 material hereto was an individual residing in the County of Los Angeles, State of California.

     10          4.     Plaintiff is informed and believes, and on that basis alleges that at all times relevant

     11 herein, Defendant ADECCO USA,INC.("Defendant" or"ADECCO"),was a Delaware corporation

     12 doing substantial business under the laws ofthe State of California, in the County of Los Angeles.

     13 ADECCO is a staffing agency. ADECCO employed Plaintiff within the State of California and

     14 assigned her, and other employees, to work at 3777 Workman Mill Rd., Whittier, CA 90601.

     15 Plaintiff is informed and believes that Defendant ADECCO engaged in the unlawful conduct alleged

     16 below.

     17          5.      Plaintiff is informed and believes, and on that basis alleges that at all times relevant

     18 herein, Defendant MICHAEL KORS (USA), INC.("Defendant" or "MICHAEL KORS"), was a

     19 Delaware corporation doing business under the laws of the State of California, in the County of

     20 Los Angeles. MICHAEL KORS manufactures, distributes, and designs clothes in California and

     21 employed Plaintiff within the State of California at 3777 Workman Mill Rd., Whittier, CA 90601.

     22 Plaintiffis informed and believes that Defendant MICHAEL KORS engaged in the unlawful conduct

     23 alleged below.

     24          6.      Plaintiff is informed and believes, and based upon such information and belief,

     25 alleges that Defendants DOES 1 through 25 are employed by Defendant, or acted in partnership with

     26 ADECCO andfor MICHAEL KORS, in hiring, training, supervising, and retaining Defendants

     27 DOES 1 through 25.

     28          7.      The true names and capacities of Defendants sued herein as Does 1 through 25,

                                                            -2-
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 11 of 155 Page ID #:27




      1 inclusive, are unknown to Plaintiff, who therefore sues such Defendants by such fictitious names

      2 pursuant to Code of Civil Procedure § 474. Plaintiff alleges that each fictitiously named Defendant

      3 acted or failed to act in such a manner that each has contributed in proximately causing the damages

      4 to Plaintiff as herein alleged. Plaintiff will seek leave of Court to amend this Complaint to set forth

      5 their true names and capacities when ascertained.

      6          8.      All of the acts and failures to act alleged herein were duly performed by and

      7 attributable to all Defendants, each acting as a successor, agent, alter ego, employee, indirect

      8 employer,joint employer, integrated enterprise and/or under the direction and control of the others,

      9 except as specifically alleged otherwise. Said acts and failures to act were within the scope of such

     10 agency and/or employment, and each Defendant participated in, approved and/or ratified the

     11 unlawful acts and omissions by the other Defendants complained ofherein. Whenever and wherever

     12 reference is made in this Complaint to any act by a Defendant or Defendants, such allegations and

     13 reference shall also be deemed to mean the acts and failures to act of each Defendant acting

     14 individually,jointly, and/or severally.

     15                 FACTS COMMON TO MORE THAN ONE CAUSE OF ACTION

     16          9.      Plaintiff began her employment with Defendant ADECCO on February 4, 2019 as a

     17 Receiver Clerk at Defendant Michael Kors's business located at 3777 Workman Mill Rd., Whittier,

     18 CA 90601, earning $14.25 per hour.

     19          10.    Plaintiff was diagnosed with pre-cancer and filed a Disability Medical FMLA Claim

     20 with ADECCO's disability provider MATRIX, indicating that her last day of work would be

     21 September 9, 2019, and estimated to return to work on October 15, 2019.

     22          1 1.    On September 10, 2019, Plaintiff underwent her first surgery.

     23          12.     On October 9,2019, Plaintiff scheduled a second surgery for November 13, 2019.

     24          13.    In December 2019,Plaintiffreceived clearance to return to work without restrictions.

     25 On December 4,2019,Plaintiff sent text messages to an ADECCO supervisor,attempting to confirm

     26 Plaintiff's return to work on December 16, 2019. The supervisor informed Plaintiff that "Christina"

     27 or "Alej"(Alejandra) would contact Plaintiff regarding her return.

     28          14.    On December 9, 2019, Defendant ADECCO sent Plaintiff a letter approving her

                                                           -3-
                                               COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 12 of 155 Page ID #:28




      1 medical leave from September 9, 2019 to December 15, 2019.

      2          15.     On December 16, 2019, Alejandra Rodriguez, a supervisor at ADECCO, called

      3 Plaintiff notifying her of her termination alleging that ADECCO had no work for Plaintiff, even

      4 though ADECCO had previously been reluctant to give Plaintiff days off due to the high volume of

      5 work.

      6          16.     On December 15, 2020, Plaintiff obtained a right to sue letter from the Department of

      7 Fair Employment and Housing ("DFEH"), Matter Number: 202012-12096216. On April 1, 2021,

      8 Plaintiff amended her right to sue letter.

      9                                      FIRST CAUSE OF ACTION

     10                   DISABILITY DISCRIMINATION IN VIOLATION OF FEHA

     11                                 (Cal. Gov't. Code § 12940(a) et seq.)

     12                            Against All Defendants Inclusive of DOES 1-25

     13           17.     Plaintiff alleges and incorporates by reference the allegations in the preceding

     14 paragraphs as though fully set forth herein.

     15          18.      The California Fair Employment and Housing Act("FEHA") prohibits employers

     16 from discharging or otherwise discriminating against an employee on the basis of disability in

     17 compensation, terms, conditions, or privileges of employment. Cal. Gov't Code § 12940(a).

     18           19.    At all times mentioned in this Complaint, Plaintiff was an "eligible employee" under

     19 the California Labor and Government Codes.

     20          20.     At all times mentioned in this Complaint, Defendants were a "covered employer"

     21 under FEHA,Cal. Gov't Code § 12900, et seq., as Defendants employed 5 or more people to perform

     22 services for a salary or wage in the State of California.

     23          21.     Plaintiff suffered from a disability during her employment with Defendants. Plaintiff

     24 was subjected to discrimination and adverse employment action when, on December 16, 2019, her

     25 employment was terminated for suffering from a disability and having taken medical leave.

     26          22.     Plaintiff reasonably believes she can perform the essential functions of multiple

     27 employment positions with Defendants, including, but not limited to, Receiver Clerk and Sales

     28 Clerk.

                                                           -4-
                                                 COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 13 of 155 Page ID #:29




      1          23.     Plaintiff was able to perform the essential functions of her job with reasonable

      2 accommodation at the time of her termination.

      3          24.     Plaintiff is informed and believes, and thereon alleges, that her disability, and need

      4 for medical leave of absence, were substantial motivating reasons for Defendants' decision to

      5 terminate her employment, in violation of Government Code § 12940, et seq.

      6          25.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

      7 has suffered special damages, including, but not limited to, past and future loss of income, benefits,

      8 and other damages to be proven at time of trial.

      9          26. • As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     10 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

     11 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

     12          27.     The unlawful conduct alleged above was engaged in by supervisors and/or managing

     13 agents of each of the Defendants who were acting at all times relevant to this Complaint within the

     14 scope and course of their employment. Defendants are liable for the conduct of said agents and

     15 employees under the doctrine of strict liability.

     16          28.     Defendants committed these acts maliciously, fraudulently, and oppressively in

     17 conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

     18 herein. These acts were committed with the knowledge of employees' lack of fitness in the

     19 workplace but were allowed to proceed, managing agents of Defendants. Plaintiff is therefore

     20 entitled to recover punitive damages from Defendants in an amount according to proof at trial.

     21          29.     As a result ofthe conduct of Defendants, Plaintiff was forced to retain an attorney in

     22 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

     23 incurred in this litigation in an amount according to proof at trial.

     24                                    SECOND CAUSE OF ACTION

     25                   FAILURE TO ACCOMMODATE IN VIOLATION OF FEHA

     26                                (Cal. Gov't. Code § 12940(m)et seq.)

     27                            Against All Defendants Inclusive of DOES 1-25

     28         30.      Plaintiff alleges and incorporates by reference the allegations in the preceding

                                                            -5-
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 14 of 155 Page ID #:30



              _
      1 paragraphs as though fully set forth herein.

      2         31.      Defendants had an affirmative duty to make reasonable accommodations for

      3 Plaintiff's disability. This duty arises even if an accommodation is not requested. Defendants

      4 breached this duty first when they terminated Plaintiff on December 16, 2019, without

      5 accommodating Plaintiff's disability.

      6         32.      As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

      7 has suffered special damages, including, but not limited to, past and future loss of income, benefits,

      8 and other damages to be proven at time of trial.

      9         33.      As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     10 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

     11 and injury, humiliation, emotional distress, stress and other damages to be proven at the time oftrial.

     12         34.      The unlawful conduct alleged above was engaged in by the officers, directors,

     13 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

     14 to this Complaint within the scope and course of their employment. Defendants are liable for the

     15 conduct of said agents and employees under the doctrine of strict liability.

     16         35.      Defendants committed these acts maliciously, fraudulently and oppressively in

     17 conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

     18 herein. These acts were committed with the knowledge of employees' lack of fitness in the

     19 workplace but were allowed to proceed, by officers, directors, and/or managing agents of

     20 Defendants. Plaintiff is therefore entitled to recover punitive damages from Defendants in an

     21 amount according to proof at trial.

     22                                     THIRD CAUSE OF ACTION

     23    FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS IN VIOLATION OF FEHA

     24                                 (Cal. Gov't. Code § 12940(n) et seq.)

     25                            Against All Defendants Inclusive of DOES 1-25

     26          36.     Plaintiff alleges and incorporates by reference the allegations in the preceding

     27 paragraphs as though fully set forth herein.

     28          37.     Plaintiff was diagnosed with a disability that limited Plaintiff in major life activities,

                                                            -6-
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 15 of 155 Page ID #:31




      1 including, but not limited to, working. Defendants knew about Plaintiffs disability. Despite her

      2 disability, Plaintiff was qualified and able to perform the essential functions of her job with or

      3 without a reasonable accommodation.

      4          38.     Plaintiff maintained Defendants informed of her medical condition. Plaintiff timely

      5 followed protocol and made sure her employer received the required information.

      6          39.     Defendants failed to engage in a good faith interactive process to determine whether

      7 reasonable accommodations could be made to ensure Plaintiff could continue to perform the

      8 essential functions of her job, or other open positions with Defendants. Instead, Defendants chose

      9 to not to accommodate Plaintiff.

     10          40.     Defendants failed to perform an individual assessment ofPlaintiffs ability to perform

     11 the essential functions of any position with Defendant, either with or without a reasonable

     12 accommodation.

     13          41.     Defendant's failure to engage in the interactive process was a substantial factor in

     14 causing Plaintiff harm.

     15          42.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     16 has suffered special damages, including, but not limited to, past and future loss of income, benefits,

     17 and other damages to be proven at time of trial.

     18          43.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     19 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

     20 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

     21          44.     The unlawful conduct alleged above was engaged in by the officers, directors,

     22 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

     23 to this Complaint within the scope and course of their employment. Defendants are liable for the

     24 conduct of said agents and employees under the doctrine of strict liability.

     25          45.     Defendants committed these acts maliciously, fraudulently and oppressively in

     26 conscious disregard for the Plaintiffs rights. Defendants committed and/or ratified the acts alleged

     27 herein. These acts were committed with the knowledge of employees' lack of fitness in the

     28 workplace but were allowed to proceed, managing agents of Defendants. Plaintiff is therefore

                                                            -7-
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 16 of 155 Page ID #:32




      1 entitled to recover punitive damages from Defendants in an amount according to proof at trial.

      2          46.     As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

      3 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

      4 incurred in this litigation in an amount according to proof at trial.

      5                                   FOURTH CAUSE OF ACTION

      6                             RETALIATION IN VIOLATION OF FEHA

      7                                 (Cal. Gov't. Code § 12940(h) et seq.)

      8                            Against All Defendants Inclusive of DOES 1-25

      9           47.    Plaintiff alleges and incorporates by reference the allegations in the preceding

     10 paragraphs as though fully set forth herein.

     11           48.    California law further protects employees from retaliation for exercising the right to

     12 oppose a practice prohibited by FEHA, Cal. Gov't Code, § 12900, et seq.

     13           49.    Plaintiff's request to take medical leave related to her disability was a motivating

     14 reason for her termination.

     15           50.    Defendant's retaliatory conduct was a substantial factor in causing Plaintiff's harm.

     16           51.    Defendants committed unlawful retaliation in violation ofSection 12940,subdivision

     17 (h), by terminating Plaintiff for seeking accommodation and opposing disability discrimination,

     18 practices prohibited by FEHA. Plaintiff was subjected to discrimination and adverse employment

     19 action by Defendants because of her disability. Specifically, Defendant refused to accommodate

     20 Plaintiff's disability.

     21           52.    Defendants, by and through their supervisors and/or agents, discriminated and

     22 retaliated against Plaintiff because of her disability. Plaintiff was subjected to discrimination and

     23 adverse employment action by Defendants because of her disability. Specifically, Defendants

     24 terminated Plaintiff for requesting, and needing, medical leave of absence related to her disability.

     25           53.    Plaintiff is informed and believes, and thereon alleges, that her disability, along with

     26 the possibility that she would require leave for her aneurism in the future, were substantial

     27 motivating factors in Defendants' decision to treat her differently from similarly situated non-

     28 disabled employees. Plaintiff further alleges, on information and belief, that she was subjected to

                                                            -8-
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 17 of 155 Page ID #:33




      1 different terms and conditions of employment than her non-disabled co-workers.

      2           54.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

      3 has suffered special damages, including, but not limited to, past and future loss of income, benefits,

      4 and other damages to be proven at time of trial.

      5           55.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

      6 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

      7 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.

      8           56.    The unlawful conduct alleged above was engaged in by supervisors and/or managing

      9 agents of each of the Defendants who were acting at all times relevant to this Complaint within the

     10 scope and course of their employment. Defendants are liable for the conduct of said agents and

     11 employees under the doctrine of strict liability.

     12           57.    Defendants committed these acts maliciously, fraudulently, and oppressively in

     13 conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

     14 herein. These acts were committed with the knowledge of employees' lack of fitness in the

     15 workplace but were allowed to proceed, by managing agents of Defendants. Plaintiff is therefore

     16 entitled to recover punitive damages from Defendants in an amount according to proof at trial.

     17           58.    As a result ofthe conduct of Defendants, Plaintiff was forced to retain an attorney in

     18 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

     19 incurred in this litigation in an amount according to proof at trial.

     20                                      FIFTH CAUSE OF ACTION

     21            FAILURE TO PREVENT DISCRIMINATION IN VIOLATION OF FEHA

     22                               (CAL. GOV'T CODE § 12940(k) et seq.)

     23                          (Against All Defendants Inclusive of DOES 1-25)

     24          59.     Plaintiff alleges and incorporates by reference the allegations in the preceding

     25          paragraphs as thought fully set forth herein.

     26          60.     Defendants failed to take all reasonable steps to prevent discrimination against

     27 Plaintiff from occurring and failed to take immediate corrective action to remedy the discrimination,

     28 in violation of FEHA,Cal. Gov't Code § 12940(k)).

                                                            -9-
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 18 of 155 Page ID #:34



                                                   -
      1          61.       Specifically, Defendants failed to take any disciplinary measures to prevent and/or

      2          remedy the discrimination against Plaintiff, such as issuing a formal warning, providing

      3 counseling, or imposing probation, suspension, or termination, or conducting a prompt and thorough

      4 investigation into the discrimination, and retaliation Plaintiff was subjected to, that are the subject of

      5 this lawsuit.

      6          62.       As a direct and proximate result of the unlawful conduct of the Defendants and

      7 Defendants failure to act, Plaintiff has suffered special damages, including, but not limited to, past

      8 and future loss of income, benefits, and other damages to be proven at time of trial.

      9          63.       As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     10 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

     11          and injury, humiliation, emotional distress, stress and other damages to be proven at the time

     12 of trial.

     13          64.       The unlawful conduct alleged above was engaged in by supervisors and/or managing

     14 agents of each of the Defendants who were acting at all times relevant to this Complaint within the

     15 scope and course of their employment. Defendants are liable for the conduct of said agents and

     16 employees under the doctrine of strict liability.

     17          65.       Defendants committed these acts maliciously, fraudulently, and oppressively in

     18 conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

     19 herein. These acts were committed with the knowledge ofemployees' lack offitness in the workplace

     20             but were allowed to proceed managing agents of Defendants. Plaintiff is therefore entitled to

     21 recover punitive damages from Defendants in an amount according to proof at trial.

     22          66.       As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

     23 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

     24 incurred in this litigation in an amount according to proof at trial.

     25 ///

     26 ///

     27 ///

     28 ///

                                                            -10-
                                                  COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 19 of 155 Page ID #:35




      1                                    SIXTH CAUSE OF ACTION

      2                            RETALIATION IN VIOLATION OF CFRA

      3                                  (Cal. Gov't. Code § 12945.2(k))

      4                           Against All Defendants Inclusive of DOES 1-25

      5         67.     Plaintiff alleges and incorporates by reference the allegations in the preceding

      6 paragraphs as though fully set forth herein.

      7         68.     The California Family Rights Act ("CFRA"), Cal. Gov't Code § 12945.2, et seq.,

      8 ensures employee leave rights for, inter alia, an employee's own serious health condition.

      9         69.     The CFRA also makes it unlawful for an employer to discriminate against or retaliate

     10 against an employee who exercises her right to family care leave. Government Code 18 § 12945.2(k)

     11 ("It shall be an unlawful employment practice for an employer to refuse to hire, or to discharge, fine,

     12 suspend, expel, or discriminate against, any individual because of... [a]n individual's exercise of the

     13 right to family care and medical leave."); see also 2 Cal. Code Regs. 21 § 11089(a)(2). Plaintiff is an

     14 eligible employee under the CFRA.

     15         70.     Plaintiff is informed and believes, and thereon alleges that she was discriminated and

     16 retaliated against in the terms and conditions of her employment, as outlined above, as a result of

     17 exercising her right to request and/or take medical leave from her employment.

     18         71.     Plaintiff was an "eligible employee" under the California Family Rights Act

     19 ("CFRA").

     20         72.     Defendants were a "covered employer" under the CFRA.

     21         73.     Plaintiff provided employer Defendants with adequate notice of Plaintiff's request

     22 for protected medical leave.

     23         74.     Plaintiff requested medical leave from her employment for reasons covered under the

     24 CFRA,including Plaintiff's own serious medical condition.

     25         75.     Defendants violated the CFRA,and retaliated against Plaintifffollowing her medical

     26 leave, by retaliating and terminating her employment for taking protected leave from work.

     27         76.     Defendants had a legal duty to not interfere or retaliate with Plaintiff's rights under

     28 the CFRA.

                                                          -11-
                                               COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 20 of 155 Page ID #:36




      1         77.      Plaintiff is informed and believes and thereon alleges that Defendants willfully and/or

      2 with reckless indifference, violated the CFRA, California Government Code Section 12945.2, by

      3 retaliating against Plaintiff for exercising her right to take a medical leave. Such actions have

      4 resulted in damage and injury to Plaintiff as alleged herein.

      5         78.      Plaintiff's disability and assertion of her right to CFRA leave were motivating reasons

      6 for her termination.

      7        .79.      Defendants' retaliatory conduct was a substantial factor in causing Plaintiff's harm.

      8         80.      As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

      9 has suffered special damages, including, but not limited to, past and future loss of income, benefits,

     10 and other damages to be proven at time of trial.

     11         81.      As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     12 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress

     13 and injury, humiliation, emotional distress, stress and other damages to be proven at the time oftrial.

     14         82.      The unlawful conduct alleged above was engaged in by the officers, directors,

     15 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

     16 to this Complaint within the scope and course of their employment. Defendants are liable for the

     17 conduct of said agents and employees under the doctrine of strict liability.

     18         83.      Defendants committed - these acts maliciously, fraudulently, and oppressively in

     19 conscious disregard for the Plaintiff's rights. Defendants committed and/or ratified the acts alleged

     20 herein. These acts were committed with the knowledge of employees' lack of fitness in the

     21 workplace but were allowed to proceed, by managing agents of Defendants. Plaintiff is therefore

     22 entitled to recover punitive damages from Defendants in an amount according to proof at trial.

     23           84.    As a result ofthe conduct of Defendants, Plaintiff was forced to retain an attorney in

     24 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

     25 incurred in this litigation in an amount according to proof at trial.

     26 ///

     27 /I/

     28 ///

                                                           —12—
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 21 of 155 Page ID #:37




      1                                   SEVENTH CAUSE OF ACTION

      2                WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

      3                           Against All Defendants Inclusive of DOES 1-25

      4          85.     Plaintiff alleges and incorporates by reference the allegations in the preceding

      5 paragraphs as though fully set forth herein.

      6          86.     The general rule in California is that, in the absence of an express or implied

      7 employment contract, the employment relationship is presumed to be terminable by either party "at

      8 will." Labor Code §2922. One exception to the at-will employment doctrine is that employers have

      9 no right to terminate an employee for a reason that contravenes fundamental public policy. "This

          exception is enforced through tort law by permitting the discharged employee to assert against the

          employer a cause of action for wrongful discharge in violation of fundamental public policy."

          Stevenson v Superior Court(1997) 16 C4th 880, 887,66 CR2d 888.

                 87.     At all times relevant to this Complaint,FEHA was in full force and effect and binding

          upon Defendants. FEHA prohibits employers from discharging or otherwise discriminating or

          retaliating against an employee on the basis of disability in compensation, terms, conditions, or

          privileges of employment. Cal. Gov't Code § 12940(a).

                 88.     It is "the public policy of this state that it is necessary to protect and safeguard the

          right and opportunity of all persons to seek, obtain, and hold employment without discrimination or

          abridgment on account of.. . physical disability, mentally disability, [or] medical condition." Cal.

     20 Gov't Code § 12920.

     21          89.     Defendants violated California public policy by terminating, and/or constructively,

     22 Plaintiff's employment because of her disability and request for reasonable accommodations. The

     23 termination was in violation of fundamental, substantial public policies of this state, including, but

     24 not limited to the FEHA,CFRA,and FMLA.

     25          90.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

     26 has suffered actual, consequential, and incidental damages, including without limitation, loss of

     27 regular employment and loss of career advancement opportunities in an amount subject to proof at

     28 trial.

                                                           -13-
                                                COMPLAINT FOR DAMAGES
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 22 of 155 Page ID #:38




      1          91.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

      2 has suffered, and continues to suffer, substantial earnings and job benefits, in addition to humiliation,

      3 embarrassment, and mental and emotional distress in an amount exceeding jurisdictional limits, the

      4 precise amount of which is subject to proof at trial.

      5          92.     Defendants' acts were committed maliciously, fraudulently, and oppressively, with

      6 the wrongful intention of harming Plaintiff. Therefore, Plaintiff is entitled to punitive damages in

      7 amount subject to proof at trial.

      8          93.     Defendants' wrongful conduct has also necessitated the retention of legal counsel to

      9 pursue Plaintiff's claims, the costs of which should be borne by Defendants.

     10                                        PRAYER FOR RELIEF

     11          WHEREFORE,Plaintiff prays forjudgment against defendant, and each ofthem,as follows:

     12          1.      For all actual, consequential, and incidental financial losses, including but not limited

     13                  to, loss of earnings and employment benefits, together with prejudgment interest,

     14                  according to proof;

     15          2.      For compensatory, general, and special damages, including front pay, in an amount

     16                  according to proof;

     17          3.      For punitive damages;

     18          4.      For statutory attorneys' fees;

     19          5.      For prejudgment and post-judgment interest according to any applicable provision of

     20                  law, according to proof;

     21          6.      For costs of suit;

     22          7.      For expert witness fees pursuant to FEHA; and

     23          8.      For such other and further relief as the Court may deem just and proper.

     24 Dated: June 10, 2021                                       ELDESSOUKY LAW,APC

     25

     26                                                            By:
                                                                      Mohamed Eldessoulcy, Esq.
     27                                                            • Attorneys for Plaintiff
                                                                      BARBARA GAYTAN
     28

                                                            -14-
                                                 COMPLAINT FOR DAMAGES
ElectronicallyCase
              FILED by2:21-cv-06021-ODW-MRW
                      Superior Court of California County of Los An elesDocument         3 PMFiled
                                                                        on 06/10/2021 02:09   Sherri R07/26/21
                                                                                                       Carter ExecutivePage      23ofof
                                                                                                                       Officer/Clerk     155R Per
                                                                                                                                     Court     Page                               ID #:39
                                                                                                                                                                                        -010
          ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)41S I L.VZ1(4.3
                                                                                                                                                      FOR COURT USE ONLY
          Mohamed Eldessouky, Esq.(SBN: 289955); Maria E. Garcia, Esq.(SBN: 321700)
          Eldessouky Law, APC
          17136 Bellflower Blvd., Suite 202, Bellflower, CA 90706
                   TELEPHONE NO.: (562)461-0995                   -        FAX NO.(00-tiorial): (562)461-0998

             ATTORNEY FOR (Name): Barbara     Gavtan                                                                                                                         -
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           STREET ADDRESS:111 North Hill Street
          MAILING ADDRESS: 111 North Hill Street
          CITY AND ZIP CODE:LosAngeles 90012
                BRANCH NAME:STANLET MOSK COURTHOUSE

          CASE NAME:
          Barbara Gaytan V. Adecco USA, Inc., et al.
                 CIVIL CASE COVER SHEET                                     Complex Case Designation                              CASE NUMBER:

            X     Unlimited                        Limited                        Counter                         Joinder
                 (Amount
                                                                       I                                                                 21 ST'CV 21 743
                                               (Amount
                                                              Filed with first appearance by defendant JUDGE:
                  demanded                     demanded is
                 exceeds $25,000)                                (Cal. Rules of Court, rule 3.402)      DEPT.:
                                               $25,000)
                                                Items 1-6 below must be completed(see instructions on page 2).
          1. Check one box below for the case type that best describes this case:
            Auto Tort                                  Contract                                                                Provisionally Complex Civil Litigation
                      Auto (22)                                                Breach of contract/warranty(06)                (Cal. Rules of Court, rules 3.400-3.403)
                      Uninsured motorist(46)                                   Rule 3.740 collections (09)                              Antitrust/Trade regulation (03)
                Other PI/PD/WD (Personal Injury/Property                       Other collections(09)                                    Construction defect(10)
                Damage/Wrongful Death) Tort                                                                                             Mass tort(40)
                                                                               Insurance coverage (18)
             LIII Asbestos(04)                                     F-1 Other contract(37)                                               Securities litigation (28)
             El Product liability(24)                              Real Property
                                                                         Emi                                                       Environmental/Toxic tort(30)
             El Medical malpractice (45)                             Eminent domain/Inverse                                   I    I
                                                                                                                                   Insurance coverage claims arising from the
                                                                                                                                   above listed provisionally complex case
             -
             I 7 Other PI/PD/WD (23)                                condemnation (14)
                                                                                                                                   types (41)
              Non-PI/PD/WD (Other) Tort                        F-1 Wrongful eviction (33)                                     Enforcement of Judgment
                   Business tort/unfair business practice (07) F-1 Other real property (26)                                   I—I Enforcement of judgment(20)
                   Civil rights(08)                            Unlawful Detainer
                                                                                                                               Miscellaneous Civil Complaint
                      Defamation (13)                             [ j Commercial
                                                                           erc:1(31)
                                                                           o8                                                 -
                                                                                                                              1 1 RICO (27)
                      Fraud (16)                                               Residential (32)
                                                                                                                              -
                                                                                                                              1 1 Other complaint(not specified above)(42)
                      Intellectual property (19)                                                                              Miscellaneous Civil Petition
                      Professional negligence (25)                    Judicial Review
                                                                      I—I Asset forfeiture (05)                                         Partnership and corporate govemance(21)
                     Other non-PI/PD/WD tort(35)
                Employment                                                     W
                                                                               Pertiittioof             artoti27 award (11)             Other petition (not specified above)(43)
                      Wrongful termination (36)                                               mandate
                      Other employment(15)                                    Other judicial review (39)
         2. This case I—I is         I • is not      complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
            factors requiring exceptional judicial management:
            a.        Large number of separately represented parties       d.         Large number of witnesses
             b.       Extensive motion practice raising difficult or novel e. I= Coordination with related actions pending in one or more
                      issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
            c. El Substantial amount of documentary evidence                          court
                                                                           f. I     I Substantial postjudgment judicial supervision
         3. Remedies sought (check all that apply):a.-   I 1 monetary b.           nonmonetary; declaratory or injunctive relief c. [---1 punitive
         4. Number of causes of action (specify): 7
         5. This case -  I   1 is      • is not      a class action suit.
         6. If there are any known related cases, file and serve a notice of related case.(You may use form CM-015.)
         Date: June 10, 2021
         Mohamed Eldessouky, Esq.
                                    (TYPE OR PRINT NAME)                                                                               (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                               NOTICE
          • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
            under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
            in sanctions.
          • File this cover sheet in addition to any cover sheet required by local court rule.
          • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
            other parties to the action or proceeding.
          • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                       Page 1 of 2
         Form Adopted for Mandatory Use                                                                                                   Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
         Judicial Council of California                                CIVIL CASE COVER SHEET                                                     Cal. Standards of Judicial Administration, std. 3.10
         CM-010(Rey. July 1,2007]                                                                                                                                                  www.courts.ca.gov
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 24 of 155 Page ID #:40
                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                            CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. ln item 1, you must check
one box for the case typelhat best describes the case. if the case fits both a general and a more specific type of case ii ted WI item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages,(2) punitive damages,(3) recovery of real property,(4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property             Breach h of CContract/Warranty
                                                                     t        a       (06)         Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                        Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
       Uninsured Motorist(46)(if the                         Contract (not unlawful detainer             Construction Defect(10)
        case involves an uninsured                               or wrongful
                                                                          n f l eviction)
                                                                                  i ti n                 Claims Involving Mass Tort(40)
        motorist claim subject to                       ContractNVarranty Breach—Seller                  Securities Litigation (28)
        arbitration, check this item                         Plaintiff (not fraud or negligence)         Environmental/Toxic Tort(30)
        instead of Auto)                                Negligent Breach of Contract/                    Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                            Warranty                                         (arising from provisionally complex
 Property Damage/Wrongful Death)                        Other Breach of ContractNVarranty                      case type listed above)(41)
 Tort                                              Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                      book accounts)(09)                            Enforcement of Judgment(20)
         Asbestos Property Damage                       Collection Case—Seller Plaintiff                  Abstract of Judgment(Out of
         Asbestos Personal Injury/                      Other Promissory Note/Collections                       County)
               Wrongful Death                                Case                                     Confession of Judgment(non-
     Product Liability (not asbestos or            Insurance Coverage (not provisionally                   domestic relations)
          toxic/environmental)(24)                      complex)(18)
                                                        comp                                          Sister State Judgment
      Medical Malpractice (45)                          Auto
                                                        Au S  Subrogation
                                                                  br     ti n                         Administrative Agency Award
           Medical Malpractice—                         Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons               Other Contract(37)                                 Petition/Certification of Entry of
     Other Professional Health Care                     Contracuat l Fraud                                 Judgment on Unpaid Taxes
              Malpractice                               Other Contract Dispute                         Other Enforcement of Judgment
     Other PUPD/WD (23)                         Real Property                                                Case
           Premises Liability (e.g., slip
                                        p                     Domain/Inverse                       Miscellaneous Civil Complaint
                and fall)                               Condemnation (14)                              RICO (27)
           Intentional Bodily Injury/PD/WD          Wrongfu l Eviction(33)                             Other Complaint(not specified
                (e.g., assault, vandalism)         Other Real Property (e.g., quiet title)(26)              above)(42)
           Intentional Infliction of                    Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                      Mortgage Foreclosure                                Injunctive Relief Only (non-
           Negligent Infliction of                      Quiet Title                                               harassment)
                 Emotional Distress                     Other Real Property (not eminent                    Mechanics Lien
           Other PI/PD/WD                               domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                              foreclosure)                                              Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                           Other Civil Complaint
          Practice (07)                            Commerca    i l (31)                                          (non-tort/non-complex)
     Civil Rights (e.g., discrimination,            Resideniat l(32)                               Miscellaneous Civil Petition
            false arrest)(not civil                 Drugs(38)(if the case involves illegal             Partnership and Corporate
            harassment)(08)                         drugs, check this item; otherwise,                     Govemance (21)
      Defamation (e.g., slander, libel)             report as Commercial or Residential)    l          Other Petition (not specified
           (13)                                 Judicial Review                                            above)(43)
     Fraud (16)                                     Asset Forfeiture (05)                                  Civil Harassment
      Intellectual Property (19)                   Petition Re: Arbitration Award (11)                     Workplace Violence
     Professional Negligence (25)                   Writ of Mandate(02)                                    Elder/Dependent Adult
          Legal Malpractice                             Writ—Administrative Mandamus                             Abuse
          Other Professional Malpractice                Writ—Mandamus on Li me      it Court
                                                                                         Cou               Election Contest
               (not medical or legal)                      Case Matter                                     Petition for Name Change
     Other Non-PUPD/VVD Tort(35)                        Writ—Other Limited Court Case                      Petition for Relief From Late
 Employment                                                Review
                                                           Rev                                                   Claim
      Wrongful Termination (36)                     Other Judicial Review (39)                             Other Civil Petition
     Other Employment(15)                               Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                              Commissioner Appeals
CM-010[Rev. July1. 2007]                                                                                                                  Page 2 of 2
                                                        CIVIL CASE COVER SHEET
           Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 25 of 155 Page ID #:41

 SNORT TIRE: Barbara                Gaytan v. Adecco USA, Inc., et al.                                                   CASE NUMBER




                                        CIVIL CASE COVER SHEET ADDENDUM AND
                                                STATEMENT OF LOCATION
                         (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                         This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




              Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                               Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


               Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

              Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                               chosen.

                                                    Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                        7. Location where petitioner resides.
2. Permissive filing in central district.                                                               8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                                9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                                 10. Location of Labor Commissioner Office.
                                                                                                      11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                      non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                         :w-                                                                                  13                                                     zC           1
                                Civil CaaeipOver....Sheet                                               Type of. Action
                                                                                                                     ..                                   1:Apptica8leiReasbn$ -
                                    'c :,@. 0-gdif.sii:Noj                                            (Che(::k only one)                                  ! ,]!ii$eel$tel'ii:3EAb`Ove

                                       Auto(22)                     0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                 1,4, 11

                                Uninsured Motorist(46)              0 A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist            1,4, 11


                                                                    0 A6070 Asbestos Property Damage                                                       1, 11
                                     Asbestos(04)
                                                                    0 A7221 Asbestos - Personal Injury/Wrongful Death                                      1, 11

                                 Product Liability(24)              0 A7260 Product Liability(not asbestos or toxic/environmental)                         1,4, 11

                                                                    0 A7210 Medical Malpractice - Physicians & Surgeons                                    1,4, 11
    Other Personal Inj




                               Medical Malpractice(45)
                                                                    0 A7240 Other Professional Health Care Malpractice                                     1,4, 11


                                                                    1:1 A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                                           1,4, 11
                                   Other Personal
                                   Injury Property                  0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                           1,4, 11
                                  Damage Wrongful                           assault, vandalism, etc.)
                                     Death (23)                                                                                                            1,4, 11
                                                                    0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                           1,4, 11
                                                                    0 A7220 Other Personal Injury/Property Damage/Wrongful Death
                                                             — ..




   LASC CIV 109 Rev. 12/18
                                                                CIVIL CASE COVER SHEET ADDENDUM                                                         Local Rule 2.3

   For Mandatory Use
                                                                   AND STATEMENT OF LOCATION                                                               Page 1 of 4
  Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 26 of 155 Page ID #:42

SHORT TITLE: Barbara              Gaytan v. Adecco USA, Inc., et al.                                               CASE NUMBER




                                     _ A                                                             , B.  - _                                           .App1.., icit_ ie,‘-
                           Civiltase.Cover.Sheet                                             .Type, .of..Action                                     Reasons
                                                                                                                                                          - See    .... Step. Ti
                               _ Category No:;. ' -                                       (Check only one)                                                Abo‘iie.._ -
                                        -- - ,                         -,i.          .i ii,i, - i-.., ;i ;1:••- :]. -                       :-:           .1,i2:::A:,:i:iii    ':.

                                Business Tort(07)        0 A6029 Other Commercial/Business Tort(not fraud/breach of contract)                       1, 2,3

                           •     Civil Rights(08) .      0 A6005 Civil Rights/Discrimination                                                        1, 2,3

                                 Defamation(13)          0 A6010 Defamation (slander/libel)                                                         1,2,3

                                    Fraud (16)           0 A6013 Fraud (no contract)                                                                1, 2,3

                                                         0 A6017 Legal Malpractice                                                                  1, 2,3
                         Professional Negligence(25)
                                                         0 A6050 Other Professional Malpractice (not medical or legal)                              1, 2,3

                                    Other(35) ,          0 A6025 Other Non-Personal Injury/Property Damage tort                                     1, 2,3

                          Wrongful Termination(36)       0 A6037 Wrongful Termination                                                               1, 2,3

                                                         0 A6024 Other Employment Complaint Case                                                    1, 2,3
                           Other Employment(15)
                                                         El A6109 Labor Commissioner Appeals                                                        10

                                                         0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                                    2, 5
                                                                 eviction)
                         Breach of Contract/ Warranty                                                                                               2,5
                                    (06)                 0 A6008 ContractNVarranty Breach -Seller Plaintiff(no fraud/negligence)
                              (not insurance)                                                                                                       1, 2,5
                                                         0 A6019 Negligent Breach of ContractNVarranty(no fraud)
                                                                                                                                                    1, 2,5
                                                         0 A6028 Other Breach of Contract/Warranty(not fraud or negligence)

                                                         0 A6002 Collections Case-Seller Plaintiff                                                  5, 6, 11
                                 Collections(09)
                                                         0 A6012 Other Promissory Note/Collections Case                                             5, 11
                                                         0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt                          5, 6, 11
                                                                 Purchased on or after January 1, 2014)

                           Insurance Coverage(18)        0 A6015 Insurance Coverage(not complex)                                                    1, 2,5,8

                                                         0 A6009 Contractual Fraud                                                                  1, 2,3, 5
                               Other Contract(37)        0 A6031 Tortious Interference.                                                             1,2, 3, 5
                                                         El A6027 Other Contract Dispute(not breachfinsuranceftraud/negligence)                     1, 2, 3, 8,9

                           Eminent Domain/Inverse
                                                         0 A7300 Eminent Domain/Condemnation                            Number of parcels           2,6
                             Condemnation(14)

                            Wrongful Eviction (33)       0 A6023 Wrongful Eviction Case                                                             2,6

                                                         0 A6018 Mortgage Foreclosure                                                               2,6
    I                      Other Real,Property(26)       0 A6032 Quiet Title                                                                        2,6
                                                         ID A6060 Other Real Property(not eminent domain, landlord/tenant,foreclosure)              2,6

                         Unlawful Detainer-Commercial
                                                      0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)                          6, 11
                                     (31)
     Unlawful Detainer




                         Unlawful Detainer-Residential
                                                         0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)                      6, 11
                                     (32)
                                Unlawful Detainer-
                                                         0 A6020F Unlawful Detainer-Post-Foreclosure                                                2, 6, 11 •
                               Post-Foreclosure(34)

                         Unlawful Detainer-Drugs(38)     0 A6022 Unlawful Detainer-Drugs                                                            2, 6, 11



                                                         CIVIL CASE COVER SHEET ADDENDUM                                                          Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                            AND STATEMENT OF LOCATION                                                                Page 2 of 4
 For Mandatory Use
   Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 27 of 155 Page ID #:43

SHORT Trn_E: Barbara                                Gaytan V. Adecco USA, Inc., et al.
                                                                                                                            I   CASE NUMBER

                                                                                                                                • ..


                                                    ..      A                                                        B                                         C..Applidable
                                                                                                                                                               .        :. . .. _
                                               Civil Case.Cover,Sheet
                                                        _ ...,....-:. .. . _                                   Type of Action                           Reasons
                                                                                                                                                           ..          See
                                                                                                                                                                        ..,... Step
                                                                                                                                                            , .... ,.........       -.
                                                                                                                                                                                  ..._...
                                                     Category No ,.                                           (Check only'O'ne)                                •3:.Atp.oV ,
                                                         -                     0                                       „,                                                                 ,

                                                 Asset Forfeiture(05)          0 A6108 Asset Forfeiture Case .                                          2, 3,6

                                              Petition re Arbitration (11)     0 A6115 Petition to Compel/ConfirmNacate Arbitration                     2, 5
       Judicial Review




                                                                               0 A6151 Writ - Administrative Mandamus                                   2,8
                                                 Writ of Mandate (02)          0 A6152 Writ - Mandamus on Limited Court Case Matter                     2
                                                                               0 A6153 Writ - Other Limited Court Case Review                           2


                                              Other Judicial Review(39)        0 A6150 Other Writ /Judicial Review                                      2,8


                                          Antitrust/Trade Regulation (03) 0 A6003 Antitrust/Trade Regulation                                            1, 2,8
       Provisionally Complex Litigation




                                               Construction Defect(10)         0 A6007 Construction Defect                                              1, 2,3

                                              Claims Involving Mass Tort
                                                                               0 A6006 Claims Involving Mass Tort                                       1, 2,8
                                                        (40)

                                               Securities Litigation (28)      0 A6035 Securities Litigation Case                                       1, 2,8

                                                      Toxic Tort
                                                                               0 A6036 Toxic Tort/Environmental                                         1, 2,3,8
                                                  Environmental(30)

                                              Insurance Coverage Claims
                                                                               0 A6014 Insurance Coverage/Subrogation(complex case only)                1, 2, 5,8
                                                from Complex Case(41)

                                                                               0 A6141 Sister State Judgment                                            2,5, 11
                                                                               0 A6160 Abstract of Judgment                                             2,6

                                                     Enforcement               0 A6107 Confession of Judgment(non-domestic relations)                   2,9
                                                  .of Judgment(20)             0 A6140 Administrative Agency Award (not unpaid taxes)                   2,8
                                                                               0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax         2,8
                                                                               0 A6112 Other Enforcement of Judgment Case                               2, 8,9

                                                         RICO (27)             0 A6033 Racketeering(RICO)Case                                     •     1, 2,8
   Civil Complaints
    Miscellaneous




                                                                               0 A6030 Declaratory Relief Only                                          1, 2,8

                                                  Other Complaints             0 A6040 Injunctive Relief Only (not domestic/harassment)                 2,8
                                              (Not Specified Above)(42)        0 A6011 Other Commercial Complaint Case (non-tort/non-complex)           1, 2,8
                                                                               0 A6000 Other Civil Complaint(non-tort/non-complex)                      .1, 2,8

                                               Partnership Corporation
                                                                               0 A6113 Partnership and Corporate Govemance Case                         2,8
                                                  Governance(21)

                                          •                                    0 A6121 Civil Harassment With Damages                                    2, 3,9
   Miscellaneous
   Civil Petitions




                                                                               0 A6123 Workplace Harassment With Damages                                2, 3,9
                                                                               0 A6124 Elder/Dependent Adult Abuse Case With Damages                    2, 3,9
                                                 Other Petitions(Not
                                                Specified Above)(43)           0 A6190 Election Contest                                                 2
                                                                               0 A6110 Petition for Change of Name/Change of Gender                     2, 7
                                                                               0 A6170 Petition for Relief from Late Claim Law                          2, 3,8
                                                                               0 A6100 Other Civil Petition                                             2,9




                                                                               CIVIL CASE COVER SHEET ADDENDUM                                        Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                                  AND STATEMENT OF LOCATION                                             Page 3 of 4
 For Mandatory Use
    Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 28 of 155 Page ID #:44

 SHORT.TITLE:   Barbara Gaytan V. Adecco USA, Inc., et al.                            CASE NUMBER.




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                     ADDRESS:
   REASON:                                                                               3777 Workman Mill Rd.

    0 1.22.03.04. D 5. 0 6. Ii7. 08.0 9.0 10.011.



   CITY:                                      STATE:     ZIP CODE:


   Whittier                                  CA         90601

Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                         District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc.,§392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: June 10, 2021
                                                                                  (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          m ust be served along with the summons and complaint, or other initiating pleading in the case.




                                            CIVIL CASE COVER SHEET ADDENDUM                                         Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                               AND STATEMENT OF LOCATION                                               Page 4 of 4
  For Mandatory Use
  Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 29 of 155 Page ID #:45
                                                                                                    Reserved for Cleric's File Stamp
       -           SUPERIOR COURT OF CALIFORNIA
                 ..   COUNTY OF LOS ANGELES
                                          .. _ -                                         .                -      . . .. . .            ..   ....-
                                                                                                                                            .....
                                         ..
  COURTHOUSE ADDRESS:                                                                                         FILED.
Stanley Mosk Courthouse                                                                          8tipalitir COM& Cafifotoia
                                                                                                   Utility of Lot Aoga‘at
1 11 North Hill Street, Los Angeles, CA 90012
                                                                                                         06/10/2021
             .      NOTICE OF CASE ASSIGNMENT                                                ieriFt. Cem,ExeOliEve05tfait'Cledt al Caud
                                                                                             a'sr.           R. Niaz
                           UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   21STCV21743

                            THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                 ASSIGNED JUDGE               DEPT    ROOM                    ASSIGNED JUDGE                         DEPT          ROOM
   V       Michelle Williams Court            74




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 06/11/2021                                                         By R. Perez                                             ,Deputy Clerk
                  (Date)
LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
  Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 30 of 155 Page ID #:46


                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable.in the--Superior Cou-rt;..aresumm
                                                                                                                                      . arized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190(Rev 6/18)          NOTICE OF CASE ASSIGNMENT— UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 31 of 155 Page ID #:47




                                                                                                      3019-0EN414.00

                                                                                          FILED
                                                                                   eiderisKortatcalubreta
          I                                                                          Covell°(Lrs Andes

          2                                                                              WY el 21119
                                                                               god          ,         Oftiellak
          3
                                                                                                         MP*
          4                                                                                     Ian

                                    SUPERIOR COURT OFTHE STATE OFCALIFORNIA
          6
                                           FOR THE COUNTY OFLOS ANGELES
          7
          8 IN RELOS ANGELES SUPERIOR COURT) RRST AMENDED GENERAL ORDER
            — MANDATORY ELECTRONICRUNG
          9 FOR CIVIL
         10
         11
         12           On December 3,2018,the Los Angeles County Superior Court mandated electronic Elias ofall
         13 documents In Limited Civil cases by litigants represented by attorneys. On January 2,2019, the Los
         14 Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
         IS Ihribolted Civil cases by litigants reptesented by attorneys.(California Mee ofCourt,luic 2.25300.)
         16 Ail electronically flied documents in Limited and Non-Complex Unlimited eases are subject to the
         17 following:
         18 1)DEFINITIONS
         19     a)"Bookmark" A bookmark IsaPDF document navigational tool that allows the reader to
         20         quiddy locate and navigate to a designated point ofinterest within a document.
         21      b)            Portal" Th
                                        . offidal court website includes a webpage,refund to as the Whig
         22         portal,that gives litigants access to the approved Electronic Filing Service Provided.
         23     c)9lieelronle Envelope" A transaction through the electrode service provider for submit:1m
         24         edam:and to the Courtfor processing which may contain one or more PDF documents
         23         attached
         26     d).13ectrenle             Electronic Filing(eFiling)is the electronic transmission to a Court ofa
         27         documentIn electrode form.(CdIfornia Rules ofCotut,ode 2.250(b)(7)4
         28

                               Four Ammo012111tAL metasMANDATORY RLECTRONIC mato Eva crvm
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 32 of 155 Page ID #:48




                                                                                                  2011MIEN•01400


              e)"Metro&Piling Service Provider" An Electronic Filing Service Provider(EFSP)lie
          2     person or Nulty that receives an electronic Ming from a party for retransmission to the Court.
          3      In the submission offilings,the EFSP does so on behalfofthe elemmelo Elm and not as an
          4      agent atthe Court (California Rules ofCourt.rule 2.2.50(bX11).)
          5   I "Eketronic Signature" Per purposes of these local rules and in conformity with Code of
              )
          6      Civil Procedure section 17,subdivision (b)(3),section 34,and section 1010.6,subdivision
          7     (bX2),Government Code section 68150,subdivision(g),and California Rules ofCourt. rule
          8      2.257,the term "Electronic Sipanne"11 placidly defined as an electronic sound,symbol.or
          9      process muchsd to or logically associated with an electronic record and emoted oradopted
         10      by a person with the intent to alga the deem*mad.
         11   g)"Ilypertlek" An electronic link providing direct access from one distinctively marked place
         12      In a hypertext or hypermedia document to another in the same or different documeot.
         13   b)"Portable DocumentShrust" A digital documentformat that preserves all fonts,
         14      formatting.colon and graphics ofere enemasource document,regardless ofthe application
         IS      platform used.
         16 2
            )MANDATORY MEMO=FILING
         17   a)Tdal Conn Records
         II      Pursuant to Government Code section 68150,trial cowl records may be created, maintained,
         19      and pa:served in electronic format. Any document that the Court receives electronically must
         20      be clerically processed and mustsad* all legal filing requirements In order to he filed as an
         21      official court record(California Rules ofCourt,MU 2,100,atseq.and 2.251(b)(6)).
         22   b)Represented Lkigann
         23      Pursuant to California RulesofCourt,rule 2.253(b),represented litigants ate required to
         24      electronically file documents with the Courtduough an approved EPSP.
         25   c)Public Notice
         26      The Court has Issued a Public Notice with effective dates the Comm required parties to
        27       electronicallyfile documents through one or mom approved       SPa. Public Notices containing
         28      effective dates and the list ofBPSPs are avails* on the Coutt's websito,at mann=
                                                       1
                           FIRST AMEN=CORRALORDER RR MANDATORY ELECTRON=MING FOR CIVIL
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 33 of 155 Page ID #:49




                                                                                                     3019-ORN•014C0


          I      d)Documents in Related COO
          2         Documents in misted cases must be electroalcidly filed in the eFilleg portal for thatcam type If
          3         electronic filing has been Implemented In thatcase type,reprdiess ofwhether the case has
          4         been related to a Civil cue.
              3)EXEMPT LITIGANTS
          6      a)Pasoan to California Rules ofCourt,rule 2.253(bX2),self-represented lidganu am mum*
          7         from mindatory electrode filing requirements.
          a      b)Pursuant to Code of Civil PUMA= section 1010.6,subdivision (d)(3)and California Rules of
                    Coed,rule 2.253(b)(4), my party may make application to the Court requesting to beexcused
         10         from filing doomed'electronically end be permitted to file documents by conventional
         11         means ifthe partyshows undue hardship or significant prejudice.
         12 4
            )EXEMPT PILINGS
         13      a) Thefollowing documents shall not be filed electronically;
         14         0    Peremptory Challenges or Challenges for CauseetaIudieW Officer pursuant to Code of
         15              Civil Plocultue sections 170.6 or 1703;
         16         II) Bonds/Undertaking documents;
         17         HD Trial and Evidentiary Heating Exhibits
         18         Iv) My ex parts application that is filed concurrently with a new complaint including those
         19              that will be handled by a Writs and Receivers department in the Mask ccunhouse;and
         20         v) Documentssubmitted condidonally underseal. The actual motion or application shall be
         21              electronic*filed. A courtesy copy Other electronically flied motion or application to
         22              submitdocuments conditionally under seal must be provided with the documents
         23              submitted conditionally underseal.
         24      b) Lodgments
         25         Documentsattached to a Notice ofLodgmentshall be lodged end/or served convendonally in
         26 piper form. The actual document=Wed,"Nada ofLodgment,"shall be filed electronically.
         27
         28 ii
                                                                   3
                             MY AMENDED OENERAL ORDER RE MANDATORY EUICIRONICRUNGPOICIVIL
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 34 of 155 Page ID #:50




                                                                                                2419.0104431440



          1 5)ELECMONIC FILING SYSTEM WORKING PROCEDURES
          2   Electronic filling service providers mostobtain and manage mist:radon information for parsons
          3    and entities electronically filing with the court.
          4 6)TECHNICAL REQUIREMENTS
              a)Electronicdocument lust beelectronically Med in PDF,text searchable format when
          6       technologically feasible withoutimpairment ofthe document's image.
          7    b) The table clanger= for any Ming mg be bookrnarked.
          8   a)Electronic documents,Including but not limited to,declarations, mob ofsruvice. and
          9       exhibits,most be bockats:Iced widdn the document pursuant to California Roles of Court.rule
         10       3.1110(0(4). Eleetronle bookmarks mustinclude links to the lint page ofeach bookmadted
         11       Item(e.g.exhibits,decks:adorn,depasidon excerpts)sad with bookmark titles that identify the
         12       bodadnuniold item and briefly describe the item.
         13   d)Attachments to primary documeots must be bookmarked. Examples include,butsitnot
         14       limited to,the(ollowing:
         15       )
                  I Depositions;
         16       U) Deelersdons;
         17       IS) Exhibitss(lncluding exhibit to declarations);
         18       Iv) Illenscripts(including excerpts within transcripts);
         19       v) Points and Authaddm;
         20       vi) Citations;and
         21       VII) Supporting Bdefr.
         22   a)Use ofbyperlinks within documents(including attachments and exhibit)is strongly
         23       encouraged.
         24   0 Accompanying Documents
         25       Each documentecompanying a single pleading must be electronically flied as aseparate
         26       digital PDFdocument.
         27   g)Multiple Documents
         28       Multiple document Waling to onecm can be uploaded in oneenvdope transaction.
                                                             4
                             FIRST AMENDED GENERAL ORDER REliANDATORY ELSCIRONICPILDin iliNtCIVIL
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 35 of 155 Page ID #:51




                                                                                                  200-034.0.410



          1    b)Writs and Abstracts
          2       Writs and Abstracts must be submitted masepiolite electronic envelope.
          3    0 Sealed Documents
          4       Vend when *judicial officer orders documents to be flied underseal,those documents auntbe
          5       filed electronically(unless exempted under paragraph 4);the burden ofaccurately designadng
                  dm document'assealed at the timeofelectronic submission is the submitting pany's
          7
          8    J) Italia:don
          9                                               . kis the submitting pany's responsibility to
                  Peomans to California Rules ofCourt,nde 1201,
         10       redactconfldeatial info:undo°(such as usinginkials for names of minors,using the lastfour
         11       digit'ofa social security number,and using the year for date ofbirth)so that the information
         12       shall not be publicly displayed.
         13 7
            )ELECTRONIC FILING SCHEDULE
         14    a)Filed Date
         IS       O   Any document received deanalcally by die court between 1200am and 1159J9 pm
         16           shall be deemed to have been effectively filed on that courtday((accepted forfiling. Any
         17           document=dyed electionlcally ou a non-court day,is deemed to have bee effectively
         18           flied on the nom coats day Ifaccepted. (California Rules ofCourt,rule 2.213(b)(6); Code
         19           Qv.Roc.1 1010.6(b)(3).)
         20       II) Notwithstanding any other provision ofthis order, fe digital document Is not flied In due
         21           mune because of:(1)an interruption in service;(2)a transmbslon errordim is not the
         22           fault ofthe transmluer;or(3)1 processing hikes that occurs after receipt,the Court may
         23           order,either on its own motion or by noticed motion submitted with a declaration forCourt
         24           consideration,that the document be deemed flied indica that the document's filing date
         25           conform to the attempted transmission date.
         26 10 EXPARTE APPLICATIONS
         27   a)E Pute applications and ell documentsIn support thereof mutt be electronically filed no later
         28       than MOO a.m.the court day Mathsex parte bearing.

                            FIRST AMENDED GENERAL ORDER RCMANDATORYELECTRONICFARM FOR CIVIL
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 36 of 155 Page ID #:52




          I    b) Any written opposition to an ex pade applicadon must be electrooleidly filed by 8:30 a.m.the
          2        day oftheex parte heating. A printed courtesy copy      any opposition to in ex parte
          3        application must be provided to the mutthe day oftbe       pane hearing.
          4 9
            )PRINTED COURTESY COPIES
          5    a)Forany filing electronically filed two or fewer days before the hearing,a courtesy copy must
          6        be delivered to the courtroom by 4:30 p.m.the woe business day the document is cued. If
          7        the efiling is submitted after4:30 pin.,the courtesy copy must be delivered to the courtroom
                   by l0:00 me.the nutbusiness day.
          9    b)Rs:parties:ofthe throe ofeleettenie filing,a prinord courtesycopy(along with proofof
         10        electronic submission)is milked for thefollowing documents:
         11        1 Any printed document required pursuant to a Standing or OmniOrder;
                   )
         12        10    Pleadings and motions(including attachments such as declustiomt and inh)bits)of26
         13              puce Or moug
         14       HO     Pleadings and =dons that include points and authorities;
         15       Iv) Demurrers;
         16              And-SLAPP filings, pungent to Code ofCivil Procedure section 425.16;
         17       v1)    Motions forSammy Judgment/Adjudindon; and
         I.       vii)   Motions to Compel Further Discovery.
         19   C)Nothing in this General Order precludes a Indlcial Officer from requesting a courtesy copy of
         20        additional documents. Courtroom specific couttesy copy guidelines can be found at
         21        manumitan the Civil webpsge under'Courtroom Information."
         22 0
            )WAIVER OFFEES AND COSTS FOR ELECTRONICALLY FLED DOCUMENTS
         23   a)Fees and costs associated with electonde filing must be waived for any litigant who hu
         24        received afee waiver. (California Rules ofCourt,roles 2.253(b)(),2.258(b),Code Civ.Proc.I
         25   ,    1010.6(dX2).)
         26   b)Fee waiver applications for waiver ofcourt fees and costs pursuant to Code ofCivil Procedure
         27        section 1010.6, subdivision(b)(6),and California Rules of Court,rule 2.252(0,may be
         28        electronically flied in any authorized action or proceeding.
                                                                  a
                             FIRST AMENDED OIRCRAL ORDER Rit MANDAIDRY ELICTROMC PILINO TOR CIVIL
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 37 of 155 Page ID #:53




                                                                                                   201140441440



          1   1)fi1t3NATURES ON ELECTRONIC FILING
          2      Forpuposes ofthis General Order,all demonic filings must bole compliance with California
          3      itules ofCourt,min 2.257. This General Order applies to documents filed within the Civil
          4      Division ofthe Los Angeles County Superior Coed.


                    This Fiat Amended General Order supetsedes any plevious order related to electrouic filing,
          7 and Is effective immediately,and h to main inuffect until otherwise ordered by the Clvil
          B Supervising Judge endfor Presiding Judge.
          9
         10 DATED: May 3.2019
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

                                                             7
                              NWT Ati0050 GEMINI&0110111RE MANDA104Y 1111C1110141CPILING MR CIVIL
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 38 of 155 Page ID #:54




                                         VOLUNTARY EPPICIENT UTIOATION STIPULATIONS

                                           The Eady Olgenizedonal Meeting agpulation, thscavery
                                         Resoluta SUpulailan, and Motions in 1.101141 Madam are
               IlissArConsentellionuis
               as*allasNarks'
                                         volusday stipulations entered into by the parties. The parties
                                         may enter tido one, two, ar all dues of the sitputelions;
                                         however, they May not eller the stipulations us wdtten,
                                         because the Court wants to ensure uniformity of application.
               lasftsliliOm*
                                         These stipulations are meant to enceurage cooperage's
                                         between the parties and to asekt in risoleing Mom in a
               11.,   =„
                  6=•Illaw molar         manner that promotes economic case resolution end judicial
               11,610



                 JI  n_sl=re                The fallowing organkelfone endorse the gee/ of
              commaritikaitiv
              Asisarilan Mtge Argolis    promoting ellIdengy k Itigation and ask that counsel
                                         consider using them effnutelions as a voluntary way to
                                         promote communise= and pmcedwas among counsel
                                         and WO the card toteklyresolve issues kr their mesa

                                         *Los Angeles County Bar Association Weston Seaton*
              MeseCAW&
              Odom Mari
                                                 •Las Angeles County Bar Association
                                                 Labor and EmploymentLaw Section*
              -15E7
              Assidass
              ONIIINIadd lanai              *Consumer Attorneys Asamdadon of Las Angeles*

                                                 *Southern California Defense Counsel*

                                                *Asia:laden of Business Trial Lawyers*

                                             *California EmploymentLawyers Association*

                1 0121/IV OMNI
                .
                LetAmami4.n
                    OplIrallbe
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 39 of 155 Page ID #:55




             N.4.112•111011141/113a1M1110100071110101




                                                            AWNS.paw*


                                            OP cAUFORtilk COUNTY Of LOS AticAka

             ;WORM

             11110610111



                   •          STIPULATION — DISCOVERY RESOLUTION

                  NO stipolanon Is Wended to provide a bat and informal resolution of dlecovery luau
                  through Ilerdled paperwork and an Woman conference with the Court to aid In the
                  nreolution ofthefume.
                  The parties agree Web
                  1. Nor to the discovery rad•olfIn this actiin.no discovery motion shall be lied or heard unless
                     Ole/malePay Nal makes a written request for an Weans!Discovery Conference pUllUnIll
                     to ttm terms oflie elipulaSon.

                 . AtIke Infermel Discovery Coriereace the Court NS consider the dispute presented by mese
                 2
                   and determine whether It can be reserved Informally. NoINno eat kWh herein wet preclude a
                   Indy bleu meldng a retard at the condtrdon of an Normal Discovery Conference, Wirer
                   orally orIn writing.
                 3
                 . Following a reasonable and good faith erten,* al an INermal rasohrikus of each Issue to he
                   presented, e party may request an informal Discovery Conference pursUonl to the Mowing
                   pocedurvo
                           e. The party requendog the Wend Discovery COnforence wit
                                     File a Request for Miasmal Discovery Conference with :the dere WU on the
                                     approved form (copy ;Ditched) end deliver a courtesy, ainforreed copy to this
                                     assigned department.
                              S. Include a bdersummary of the dispute and specify thirrefild requested;and
                             IL      Serve the opposing pasty perusal to any etilhorleed or agreed method of service
                                     that ensures find Om opposing party receives the Request for kdorrnel Discovery
                                     Confers= no later than the neat court day folowirqj the fling.
                           h. Any Answer to a Request for tribe* Dleartary Conference mast
                              L      Nso be Ned on the approved form(COPY ighiched):
                             E. Include a briefsummery of why OW requested reliefshould be denied:
                1.1010110.4
                IASCD0rwsd ant                      STIPULATION — DISCOVERY RESOLUTION
                Farcremethe                                                                                 Pop 1.13
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 40 of 155 Page ID #:56




                10.1101111101                                                           usauwert



                                 IL   Be filed MOM bee(2)court days ofreceiptenhe Request:end
                                 Iv. Be served on Ow opposing party iuáuant to any euttexteed er agreed upon
                                     method of senate that ensures that the=sing party receives We MAW no
                                     ider than the card cowlday bibeing the
                    • No obitPleadings. Including but not kilted to ealbass dediragnEt or ettedwwwiliWI
                      be scospied.
                      d.          the Coat has not wanted or *Wed Om Request tor Informal Easomvary Conference
                                within ten(10)days foaming ihe Nag of Ma Request. than It shall be deemed to have
                                been denied. If Om Cowl adson the Request. the parties wE be polled whether.the
                                Request for Miro& Discover/ Conference has beers granted or denied Rada spanied.
                                the dale and lime ofthe Wand Discovery Conference, which musthe vain twenty(20)
                                cloys of the Ring ofthe Requestfor Informal Macevary Corderence.
                      e.          Ow conference Is not field within Meaty (20) days of the Ming of the Request ter
                                Normal DIsouvery Conference, urden astanded by agreement of the parties and the
                                Cool,then the Request for the Informal Discovery Conference shall be deemed to have
                                been denied at Owl time.
               4. OW the Cowl has denied•=few= or(b)one of the Urn.deadlines above has expired
                  views!the Court having aded or(c)the'domed Discovery Conference te concluded without
                  resolving the disputa,than a party may 51e a dummy motion to address unresolved Issues.
               5. 716 prunes hereby further agree Oral Om lime for making a motion to compel or other
                  discovery motion Is totted from the dale of Ming of the Request far informal Discovery
                  Conference mai(a)the requite'Is denied or deemed dented or(b)twenty(20)days after the
                  Sky of the Requestfor informal Discovery Conference,whichever is wader,wafts egianded
                  by Order ofthe Court.
                    Itis the onderatartrang and Intent of timparties Vat thbleipulaikon shalt, for each discovery
                    *pale to *Wit It applies, consblute a willing memirdelizing espedlio filar data to which
                    Ow propounding(or demanding or requesing)party and gm responding party have agreed in
                    wiling,' within the meaning of Cods MSProcedure seollons 2030.300(4 2031.37.0(e), and
                    2035.290(o).
               8. Noting herein vAl preclude any Patti ircue epidybig ON Pei* Tor appmpdale reM la:iodine
                     en order ehortening lime fore molten to be heard concerning dlocovelY•
               7
               . Any party may laminate thin ellpulailon by giving.twenty-ene(21)days notice of intent to
                 terminate the stipulation.
               8
               . References to"days" mean calendar daye,unless otherwise noted. If the dale for eirrialwinti
                 any ad pursuant to this stipulation fats on a Saturday.Sunday or Court holiday. than the lime
                 for perfervid/1g Mai ad shell be extended le the next Court day.


               UlliVel3i4orm)
               tAICAppose410441                STIPULATION — =OVERT RESOLUTION
               FNOIllmilUse                                                                                Pawl613
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 41 of 155 Page ID #:57




                  ekt.




               lbs following patties aUpuble:
               Data:
                         irreibertranimA"                             IMIGROIV P       PostRIII)
               Oaten
                         1111.11111,111N1 Mai                         pompon ros mecum
               [Mc
                         pVIu.,n Waal                                 IATIOAKT PalOUNGAIM
               Dag
                         emailpraffiloaq                             µ71011,11111011


                         invemetattliVAga                       snowerron                             1
               Dale

               DOE
                         (1Will   POIStf0/180)
                                                                ominfmc
                                  NaarKAM)




                     bolo
              usemagyaosm              STIPULATION — DISCOVERY RESOLUTION
              FrOpplut                                                                             PIO t4;
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 42 of 155 Page ID #:58




                                                                 OLOS110.10101                    fimayeitrebilefbewe
             NMla1011=11ARILININCISSIWOMIIINI MIMI?




                                                      railler.grprost
             rartser=
                    " 61411
                 • 41. . a ..:it"...
                                          wagtoretammosty of.LOS ANIMAS
             a.feraiss-
             owasswe
                                                                                            scrsessdor                      _
                     STIPULATION — PARLY ORGANIZATIONAL &WRNS

                              Is.intandad t anbmoune coeperstice oolong the parties atIn early AIM.In
                  the Motor)and to assist MIpastes Is elacleed ease resolution.
                  The miles agars that:
                  .
                  1 The miss conga To conduct an initial conference              pDailcll re via hisconforerza or vie
                    uldeoconlerame)wadn 15 days bons the dale this                   is signed.Is cibmzu end
                    wholhorSiam GOP be egsemonl on UIu(amity:
                     & Ara Ina= b daft*, Ii. pleadings .naosseery? V Ui. bsua con be resolved by
                      .11IrandinOlt is or 0014 br Vii. Court mid.altrev ism to efew0, could in =Wel
                       Coniplatattondo mod or atlortha hawsa demurrer miglt Man*.nue? Um.IbilPau
                       agree to %vat hough pleadkug issues so US..theism:or need only nibs Issues they curet
                       meal" Is the Issue US.tba dawdle:tie** bat..amenetis to resciollon on donne& or
                       would scone other typo'et motion be preferetkif CAW a vulUihay lead exclonto of
                       documents or infannallon byany party core.nuncmtsbdybis
                      b. b'Ahd nada!eschews of documents at the 'core of the Stalks% rot oxampb. In an
                         employment ass% the oaqpioymeol muds, posonnsi No ed docianceds relstfrig to the
                         conduct In question Dead be conistdored "core.— ha parsonsl Illuty ease, an bedded or
                         pace won, medist records. and repair or maintenance records could he considered
                        toret
                     c. Eidtange dermas and contactInformation olaitnasseK -
                     I. Any Immo,agrusmurd that rnsy be meltable to safely part or all of a judgment, or to
                        infouraY oruetiabuita. kr payments made IDsae*ajudonleot
                     41. Bchrliel of any Mbar Inbintillon that OW ha.hatp1W Is innate undoistandIng,handling,
                         or rosobillon el uscase in a manner that pramsoblations or crtrilegos by wormy*
                     E Col*** boos of Ime thatIf ressired suidy, will promote oNclancy and economy ii other
                       Plazas otthe cue. Also,V.ten and how such Mums aaa be pmeeted b the Col*
                     g. ifilhelher or alien the case Amid be scheduled with a mewled officer. Mu!&meg or
                        met tying an legal Issues% reasonablyrequired to Mahe sop:meld disruscalans mearaInglId,
                        and whether too pages wish to use a Mingjudge orI pdvale mashy at ether optleas as
                iltrinifiar Mtn
                1alC=04111             STIPULATION — EARLY OROAKOVIXINAL
                fw                                                                                               Pqr I an
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 43 of 155 Page ID #:59




                                                                                    salt%wilt


                                                                                   I
               ~lout




                      dscussed b Iki•Allontolboo Dispute RearMion(ADR)Information Packmdr sawed alb tbe
                      complaint
                                     danallass.Including docurnanta, no prldlogartor prleodod from disclosure,on
                    k = chdaliocdmpidstion is beset
                    I Vilidiar the aroot Is Melo for On apedlad Joy Trial procedureo
                    .                                                                             Inkaolon at
                      =Mess=under"Mr oid Can undor'Gemmeltderreetbrf).
               2
               .       Th       nra cloroMII0 PaRtf to 1•40•11 to•candalld" I.mam
                       to                                                      clus
                                                                                "     :161P/814villi
                                                                                   uArgi         krbeeirldid
                                                                                                          crose.
                                                  kr Om odeplaint.and
                       coreedrkterdch
                                vs aut stIooroplicod ofrho 30days ta mapped under Gov:rimed Coda§06111500,
                       Rd Ws 30 days pemillad by Coda of CM Procedure =ton 1054K Pod aula gmlvW
                       been hull by Ow CM Eirmerddna.6060 due to Iber cua management borollta ProMod bY
                       di811pri1tion. A copy ofthe GiiMand Order can be found at Mayar          ittonaler Mat
                       deft aalbadtbInforman'  tio ,OM dck i en Woltalmy Mont
               3
               .       The porde'va prepare a lobd repon Wed Vold Status Ripon Pursued to Mkt Conformal
                       gad Garb'011ootallonal Mein 811pulsion. and ft dubod, o proposed radar sononsdav
                       nulls of Ihdr moot and confer end Woking the Coat of wry day It may mid the WOW
                       *Went conductor remiulon of the cue. The partied Waal;Wadi the Joint Wu Report to
                       Om Case Mamvensent Conference obilomeni. and fb the docuroenla atm the 06C
                       statement due
               4.      Roforences to'days mean attend& daya. unlessclimbs natal. If the dato for pedants
                       wry act pursuant to this aktpulailon bib on a Saturday.&maw or Cowl holiday, than Me Ural
                       for pmformIng len act Mall be.Mended lo the MIA COW day
               The basing proles affulakr
               Mao
                                                                     3.
                         011‘OR MEW Mimi                                        payontav        viMirVii
               Data

                         ayRion burrmut                                        prrtaimits FOR notbnitn)
                                                                    3.
                         MON OR eawr                                           wrgrmay poRisitiwom
               Ode
                                                                    .
                                                                    3
                       (MOOR PRWfKAM                                          (A11011N1Y FOR OSFEMANT)

                                                                    I.
                         (TYPEOR PRI4TNA0111                              larrOnNETFOR
               Ode
                                                                    3.
                        (WMOR FISIMPA                                     011011NtY FOR
              Ode
                                                                    3.
                        (MEOn MaME)                                       fATIORWIT FOR                      J

              uz1v32
                  "  "
                     4 Nal
              toonissd             IMPULAMON — EARLY ORGANIZATIONAL MEETING                              Pass102
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 44 of 155 Page ID #:60




                                                                                                                               •••••••




             imagaillIONNIItitinlinifell/WPWOOPPM211111•11ma                                          ftrolne4•11..11•111.0




                       TISNAINIING.•                           Mei° iipsixel

                                                 cAL1PORNIA.COUNTY OF LOVANOELS5

             ANietWer

             urommur.

                           INFORMAL DISCOVERY CONFERENCE
                     burivar4 kV*Olicovart Resoluthe Slissielos*lest Plothui
                 .
                 1 Thisdawned Wilesla:
                 • B           Raquait tor Wd
                                            oun Ilicossy Contemn=
                               /4nswerto Request tor karma Obcorwy Carderince
                 2
                 . Destine tor Court la decide on Rawest                                   IN•II Wolfeibys Waft
                   Ma iiserigl
                 3
                 . Dewing tor Court So Mkt Informal Mammy Cordanifice:                                  ottas       zo Wolk,
                      diplidloollocitqp Mee Revaist).
                 4
                 . For a !inquest for Informal Dierunney Corderetwe. Jsflv descrthe the nature of the
                   discovery dispute hteludIng the teats end legal arguments at Issue. For so &trim to
                   Rapist far Infanisal Mammy Confirm.,mac dem*,why the Court should deny
                   the requested discovery,including Me tuts and legalarguments atissue.




                tritarSCOW
                vacPstrour                            INFORMAL DISCOVERY CONFERENCE
                FereparniS Usepen            (puissanttotsSiwovery Resoli*in Sepulelicn olio pales)
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 45 of 155 Page ID #:61




             imirsamaisrawmagaprimworitanimia'                  MUMS/016/1




                                                  fiti106 100

                                       caucoaftm.f.oultric-of LM6Not(Egs'
            'miaow
             461111:11*
            .
            I
                      1111PUU111011 AND ORDER— mumsIN LIMON


                 This atimdallon is Intended lo provide . fast and inforarid resolution of evldenUay
                 Issues through diligent efforts to define and discuss such Issues and Unlit paperwork.

                 The parties agree that
                 1. Al lead      days before the final ebbs conference, each patty we provide al olw
                    pares* vmis OM containing a one paragraph explana&mt or each proposed motion in
                    Ueda.. Each one paragraph explenetIon tmwt Identify the substence ofa eingte proposed
                    melon In limbo and the grounds for the proposed motion.
                2
                .The poles thereafter will meal and confer, either in person or via teleconference of
                  videoconference,concealing al proposed motions in Online. In that meet and confer, the
                  patters wil detrendmx
                    a
                    .Whether the pages can dtpulate to any or the proposed motions. If the parties so
                      stipulate. they may Ns a dipuletion and pmpasad order with the Cwt.
                    b. Whether any of the proposed motions cm be briefed end submitted by means d a
                       that bIrd steliment of issues. For each motion which can be addressed by a shod
                      joint statement of Issues,a shod JOirli statement of issues must be Ned With the Coed
                       10 days prior to the Mal Hain conference. Each side's pallor; of the short joint
                       Admen,ofissues may not exceed three pages. The parties will meet and confer to
                      agree on a dale and manner for exchanging the parties' respective portion of the
                      short joint'blame* or hums and the pommy for fling the short joint statereml or
                      Issues.
                S. Al proposed moles'In Moine that are notether the subjectofa stipulation or briefed vie
                  a shoit Joint statement ofIssues will be Inbred and lied In accordance with the Callornb
                  RubsofCourt and the Las Angeles Superior Court Flutes.



                busfesemo
                use•apenhe oar       STIPULATION AND Oft0ER — MOTIONS IN LIINNE
                FatCklbasi
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 46 of 155 Page ID #:62




                                                                                •
                                                                                    •
                                                                                        •
                                                                                            .........
                                                                                                        •
                                                                                                            •
                                                                                                                •
                                                                         MOM




                Tho follawlaft parties stipulate:


                         (TM OR PIPIT wan)                       (ATIORAY POR PLAIN WV)
                DdlIG
                                                        .
                                                        3
                         cm coPaw Nhoo                          (ATTORNRY FOR OEFINDANTI
                cog
                                                       .43
                         tronaPam sem                            (3./TORRiV FOR OCFORWil)
                Dem

                         pvpicotintor Room                      (ATIORREY FOR OVEROANO

                                                        3.
                         MFG OR mallow)                      INITORREY FOR
                OWN
                    •    ovreoroporrwe4.                     mowerFOR

                        (31,6 OR Mtn NAM                     palMeer FOR


                THE COURT SO ORDERS.


                                                                      7111CCIALOIRCER




               terriontomed
               imc#40,  id get   STIPULATION MO ORDER — MOTIONS IN UMINE                                    mg/
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 47 of 155 Page ID #:63



                     Superior Court of California, County of Los Angeles



                                     'AIRE DisRuttitatrefittr-
                                             KeFimPapfsep:A
 'THE PLXINT1FF MUST SERVF,THI5, Apil'INFORMATION'PA-CkAaE',ON"LACH:pARTY WITH THCCOMPOINT...

   CROSS COMPLAINANTS must sel-ye,Ols'ApF information Package on any new parties                   nacned,to:tbe-action
   with the




  What is ADR?
  ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
  mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer,it may
  be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

  Advantages of ADR
     • Saves Time: ADR is faster than going to trial.
     • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
     • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
     • Reduces Stress/Protects Privacy: ADR is done outside the courtroom,in private offices, by phone or online.

 Disadvantages of ADR
     • Costs: if the parties do not resolve their dispute, they may have to pay for ADR, litigation, and trial.
     • No Public Trial: ADR does not provide a public trial or a decision by a Judge or jury.

 Main Types of ADR
     1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
        settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

     2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
        strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
        acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                 Mediation may be appropriate when the parties
                   • want to work out a solution but need help from a neutral person.
                   • have communication problems or strong emotions that interfere with resolution.
                 Mediation may not be appropriate when the parties
                   • want a public trial and want a judge or Jury to decide the outcome.
                   • lack equal bargaining power or have a history of physical/emotional abuse.



     LA_SC CIV 271 Rev.04/21
     For Mandatory Use                                                                                            Page 1 of 2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 48 of 155 Page ID #:64


                                                         •


                                   How to Arrange Mediation in Los Angeles County

        Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

            a. The Civil Mediation Vendor Resource list
               If all parties in an active civil case agree to mediation, they may contact these organizations
               to request a "Resource List Mediation" for mediation at reduced cost or no cost (for selected
               cases).

                    • ADR Services,Inc. Case Manager Elizabeth Sanchez,elizabeth@adrservices.com
                      (949)863-9800
                    • JAMS,Inc. Assistant Manager Reggie Joseph, RJoseph@jamsadr.com (310)309-6209
                    • Mediation Center of Los Angeles Program Manager info@ mediationLA.org
                      (833)476-9145

        These organizations cannot accept every case and they may decline cases at their discretion. They may
        offer online mediation by video conference for cases they accept. Before contacting these organizations,
        review important information and FACts at www.lacourt.org/ADR.Res.List

        NOTE:The Civil Mediation Vendor Resource List program does not accept family law, probate or small
        claims cases.

            b. Los Angeles County Dispute Resolution Programs
                https://hrc.lacounty.eov/wp-content/uploads/2020/05/DRP-Fact-Sheet-230ctober19-Current-as-of-October-2019-1.odf

                Dayof trial mediation programs have been paused until further notice.

                Online Dispute Resolution(ODR). Parties in small daims and unlawful detainer(eviction) cases
                should carefully review the Notice and other Information they may receive about(ODR)
                requirements for their case.

            c. Mediators and ADR and Bar organizationsthat provide mediation may be found on the Internet.

        3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and
        arguments to the person who decides the outcome. In "binding's arbitration,the arbitrator's
        decision is final; there is no right to trial. In "nonbinding" arbitration,any party can request a
        trial afterthe arbitrator's decision. For more information about arbitration, visit
        http://www.courts.ca.Rov/programs-adr.htm

        4. Mandatory SettlementConferences(MSC):MSCs are ordered by the Court and are often held dose
        to the trial date or on the day of trial. The parties and their attorneys meet with a judge or settlement
        officer who does not make a decision but who instead assists the parties in evaluating the strengths and
        weaknesses of the case and in negotiating a settlement. For information about the Court's MSC
        programs for civil cases, visit http://www.la court.ore/division/civii/C10047.aspx

        Los Angeles Superior Court ADR website: http://www.lacourtorddivisionicivil/C10109.aspx
        For general information and videos about ADR,visit http://www.courts.ca.gov/programs-adr.htm


  LASC CIV 271 Rev.04/21
  For Mandatory Use                                                                                           Page 2 of2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 49 of 155 Page ID #:65




                         EXHIBIT B
          Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 50 of 155 Page ID #:66

Electronically FILED by Superior Court of California, County of Los Angeles on 07/22/2021 12:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Yanez,Deputy Clerk



        1       SEYFARTH SHAW LLP
                Elizabeth Levy (SBN 268926)
        2       Email: elevy@seyfarth.com
                Lauren Schwartz (SBN 312253)
        3       Email: lscwartz@seyfarth.com
                2029 Century Park East, Suite 3500
        4       Los Angeles, California 90067-3021
                Telephone:    (310) 277-7200
        5       Facsimile:    (310) 201-5219

        6       Attorneys for Defendant
                MICHAEL KORS (USA), INC.
        7

        8

        9                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
      10                                                                COUNTY OF LOS ANGELES
      11

      12        BARBARA GAYTAN,                                                                      Case No. 21STCV21743

      13                                    Plaintiff,                                               (ASSIGNED FOR ALL PURPOSES TO: JUDGE
                                                                                                     MICHELLE WILLIAMS COURT, DEPT. 74)
      14                   v.
                                                                                                     DEFENDANT MICHAEL KORS (USA),
      15        ADECCO USA, INC., a corporation; MICHAEL                                             INC.’S ANSWER TO PLAINTIFF’S
                KORS (USA), INC., a corporation; and DOES 1                                          COMPLAINT
      16        through 25, INCLUSIVE,
                                                                                                     Complaint Filed: June 10, 2021
      17                                    Defendants.                                              Trial Date:      None Set
      18

      19
      20

      21

      22

      23

      24

      25

      26

      27

      28


                                  DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 51 of 155 Page ID #:67



 1            Defendant, MICHAEL KORS (USA), INC. (“Defendant” or “MK USA”) answers Plaintiff

 2   Barbara Gaytan (“Plaintiff”)’s Complaint for Damages as follows:

 3                                             GENERAL DENIAL

 4            Pursuant to the provisions of California Code of Civil Procedure § 431.30(d), Defendant denies,

 5   generally and specifically, each and every allegation, statement, matter and each purported cause of

 6   action contained in Plaintiff’s Complaint and without limiting the generality of the foregoing, denies

 7   generally and specifically that Plaintiff has been damaged in the manner or sums alleged, or any way at

 8   all, by reason of any acts or omissions of Defendant.

 9                                         AFFIRMATIVE DEFENSES
10            In further answer to Plaintiff’s Complaint, and as separate and distinct defenses, Defendant

11   alleges as follows without assuming the burden of proof on any defense on which it would not otherwise

12   have the burden of proof by operation of law. Defendant does not presently know all of the facts and

13   circumstances respecting Plaintiff’s claims. Defendant reserves the right to amend this Answer should

14   Defendant later discover facts demonstrating the existence of additional defenses.

15                                               FIRST DEFENSE

16                           (Failure to State Cause of Action - All Causes of Action)
17            1.     Plaintiff’s Complaint as a whole, and each purported cause of action alleged therein, fails

18   to state facts sufficient to constitute a cause of action against Defendant upon which relief may be

19   granted.
20                                              SECOND DEFENSE

21                                (Statute of Limitations - All Causes of Action)
22            2.     Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred in

23   whole or in part to the extent Plaintiff seeks relief for any claim that did not accrue within the applicable

24   statute of limitations period before the commencement of this action, including, but not limited to,

25   California Government Code sections 12940 and 12945.2.

26

27

28
                                                          2
                   DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 52 of 155 Page ID #:68



 1                                                 THIRD DEFENSE

 2                                    (Failure to Exhaust - All Causes of Action)
 3            3.       Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred in

 4   whole or in part to the extent Plaintiff failed to exhaust her administrative remedies and/or statutory

 5   prerequisites in a complete and timely manner under applicable law, including but not limited to,

 6   Government Code Sections 12940, 12960 and 12965 and all other applicable laws.

 7                                                FOURTH DEFENSE

 8                 (Failure to Take Advantage of Corrective Opportunities - All Causes of Action)
 9            4.       Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred, and
10   any recovery of damages is precluded in whole or in part because, on information and belief, Plaintiff

11   unreasonably failed to take advantage of Defendant’s preventive or corrective opportunities (including

12   internal grievance procedures), or unreasonably failed to avoid harm otherwise.

13                                                 FIFTH DEFENSE

14                                          (Laches - All Causes Of Action)
15            5.       Plaintiff’s claims are barred by the equitable doctrine of laches.

16                                                 SIXTH DEFENSE

17                                     (Undue Hardship - All Causes of Action)
18            6.       Assuming, arguendo, that Plaintiff was disabled and Defendant was aware of the alleged

19   disability, Plaintiff’s claims are barred because the accommodation(s) demanded was not reasonable,
20   and would cause Defendant undue hardship.

21                                               SEVENTH DEFENSE

22                        (Good Faith Reasonable Accommodation - All Causes of Action)
23            7.       Assuming, arguendo, that Plaintiff was disabled and Defendant was aware of the

24   disability, Plaintiff’s claims are barred because Defendant made a good-faith effort to engage in the

25   interactive process with Plaintiff to make a reasonable accommodation to the extent possible in light of

26   business needs and necessities.

27

28
                                                            3
                    DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 53 of 155 Page ID #:69



 1                                               EIGHTH DEFENSE

 2                                    (Reasonable Care - All Causes of Action)
 3            8.      Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred, and

 4   any recovery of damages is precluded in whole or in part, because Defendant exercised reasonable care

 5   to prevent and promptly correct any alleged discriminatory behavior in that Defendant had an equal

 6   employment opportunity policy, and an anti-discrimination/anti-retaliation policy which were

 7   communicated to all employees and strictly enforced.

 8                                                 NINTH DEFENSE

 9                         (Could Not Perform Essential Duties - All Causes of Action)
10            9.      Plaintiff’s causes of action fail to the extent that Plaintiff could not safely perform the

11   essential duties of her position with or without a reasonable accommodation.

12                                                TENTH DEFENSE

13                       (No Reasonable Accommodation Existed - All Causes of Action)
14            10.     Plaintiff’s causes of action fail to the extent that no reasonable accommodation existed

15   that would have enabled Plaintiff to perform the essential duties of her job.

16                                             ELEVENTH DEFENSE

17                                (After-Acquired Evidence - All Causes of Action)
18            11.     Defendant is informed and believes and thereon alleges that Plaintiff’s Complaint, and

19   each purported cause of action alleged therein, is barred in whole or in part by the doctrine of after-
20   acquired evidence or, alternatively, the doctrine of after-acquired evidence limits and reduces Plaintiff’s

21   alleged damages.

22                                              TWELFTH DEFENSE

23                                          (Waiver - All Causes of Action)
24            12.     Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred by the

25   doctrine of waiver.

26

27

28
                                                            4
                    DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 54 of 155 Page ID #:70



 1                                           THIRTEENTH DEFENSE

 2                                         (Estoppel - All Causes of Action)
 3            13.     Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred

 4   because Plaintiff is estopped by her own conduct to claim any right to damages or any relief against

 5   Defendant.

 6                                           FOURTEENTH DEFENSE

 7                                     (Unclean Hands - All Causes of Action)
 8            14.     Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred to the

 9   extent Plaintiff has unclean hands.
10                                            FIFTEENTH DEFENSE

11                               (Consent and Ratification - All Causes of Action)
12            15.     Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred to the

13   extent any conduct attributable to Defendant was ratified or consented to by Plaintiff.

14                                            SIXTEENTH DEFENSE

15                             (Failure to Mitigate Damages - All Causes of Action)
16            16.     Defendant is informed and believes and thereon alleges that Plaintiff is barred from

17   recovering any damages for lost wages, or any recovery for lost wages and/or earnings potential must be

18   reduced, by virtue of Plaintiff’s failure to exercise reasonable diligence to mitigate her alleged damages.

19                                          SEVENTEENTH DEFENSE
20                         (Workers’ Compensation Exclusivity - All Causes of Action)
21            17.     Plaintiff’s claims for purported physical or emotional injuries allegedly suffered during or

22   as a result of her employment against Defendant are barred in whole or in part because Plaintiff’s sole

23   and exclusive remedies, if any, lie under the California Workers’ Compensation Act.

24                                           EIGHTEENTH DEFENSE

25                       (Unconstitutionality of Punitive Damages - All Causes of Action)
26            18.     Plaintiff’s causes of action are barred to the extent that punitive damages are

27   unconstitutional under the California and United States Constitutions.

28
                                                           5
                    DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 55 of 155 Page ID #:71



 1                                             NINETEENTH DEFENSE

 2                                      (Lack of Malice - All Causes of Action)
 3            19.      Defendant is not liable for punitive damages because it committed no alleged oppressive,

 4   willful, fraudulent, or malicious acts, authorized or ratified such alleged acts, or had advance knowledge

 5   of the unfitness of any employee or employees who allegedly committed such an act, or employed any

 6   such employee or employees with a conscious disregard of the rights or safety of others, pursuant to

 7   Civil Code section 3294.

 8                                             TWENTIETH DEFENSE

 9                 (Employment Decisions Contrary to Employer’s Policies - All Causes of Action)
10            20.      Plaintiff may not recover punitive damages for alleged discriminatory and/or retaliatory

11   employment decisions or conduct to the extent that those decisions or alleged conduct are contrary to

12   policies Defendant has instituted in good faith against wrongful conduct.

13                                           TWENTY-FIRST DEFENSE

14                            (No Substantial Motivating Factor - All Causes of Action)
15            21.      Plaintiff’s alleged disability and/or alleged perceived disability was not a substantial

16   motivating factor in Plaintiff’s termination or alleged injuries.

17                                          TWENTY-SECOND DEFENSE

18                                   (Improper Defendant - All Causes of Action)
19            22.      Defendant did not employ Plaintiff, it is an improperly named Defendant.
20                                           TWENTY-THIRD DEFENSE

21                                        (Arbitration - All Causes of Action)
22            23.      Plaintiff’s claims are barred to the extent such claims are covered by an applicable

23   arbitration agreement between Plaintiff and any defendant.

24                                         TWENTY-FOURTH DEFENSE

25                                    (Scope of Authority - All Causes of Action)
26            24.      The Complaint, and each of and every purported cause of action therein, is barred to the

27   extent that the actions of Defendant’s agents, employees, and representatives, if they occurred, were not

28   actions taken within the course and scope of their employment.
                                                            6
                    DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 56 of 155 Page ID #:72



 1                                           TWENTY-FIFTH DEFENSE

 2                                          (Set Off- All Causes of Action)
 3            25.     Defendant is entitled to a set-off of any benefits Plaintiff receives or has received from

 4   workers’ compensation, unemployment compensation, and from any benefit plans of Defendant or

 5   others, for injuries or damages alleged in the Complaint, against any award of damages to Plaintiff in

 6   this action.

 7                                           TWENTY-SIXTH DEFENSE

 8           (Failure to Request Reasonable Accommodation- Second and Third Causes of Action)
 9            26.     Plaintiff’s causes of action fail to the extent that Plaintiff failed to request a reasonable
10   accommodation that would have enabled him to perform the essential duties of her job.

11                                        TWENTY-SEVENTH DEFENSE

12                     (Failure to Engage In the Interactive Process- Third Cause of Action)
13            27.     Plaintiff’s causes of action fail to the extent that Plaintiff did not engage in the interactive

14   process.

15                                         TWENTY-EIGHTH DEFENSE

16                             (No Act by A Managing Agent – All Causes of Action)
17            28.     Plaintiff’s prayer for punitive damages is barred to the extent that she has not identified

18   any unlawful conduct by an officer, director or managing agent of Defendant.

19                                          TWENTY-NINTH DEFENSE
20                                (Not Eligible For CFRA – Sixth Cause of Action)
21            29.     Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred to the

22   extent Plaintiff alleges she was denied leave pursuant to the California Family Rights Act (“CFRA”)

23   because Plaintiff was not eligible to obtain CFRA leave.

24                                              THIRTIETH DEFENSE

25          (Legitimate Business Justification/Same Decision/Mixed Motive - All Causes Of Action)
26            30.     Any monetary recovery on Plaintiff’s Complaint, or any purported cause of action

27   alleged therein, is barred because assuming arguendo that discriminatory or retaliatory reasons had been

28   a motivating factor in any decisions toward Plaintiff, which Defendant expressly denies, Defendant
                                                            7
                    DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 57 of 155 Page ID #:73



 1   would have made the same decisions toward Plaintiff in any case for legitimate, non-retaliatory and non-

 2   discriminatory business reasons. See Harris v. City of Santa Monica, 56 Cal. App. 4th 203 (2013).

 3                                           THIRTY-FIRST DEFENSE

 4                             (Failure to Use Ordinary Care - All Causes Of Action)
 5             31.     Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred to the

 6   extent that Plaintiff received good consideration in agreement to serve as an employee of Defendant, yet

 7   failed to use ordinary care and diligence during her employment, or employment-related duties, pursuant

 8   to California Labor Code section 2854.

 9                                            ADDITIONAL DEFENSES
10             Defendant presently has insufficient knowledge or information upon which to form a belief

11   whether there may be additional, as yet unstated, defenses and reserves the right to assert additional

12   defenses in the event that discovery indicates that such defenses are appropriate.

13                                                      PRAYER

14             WHEREFORE, Defendant prays for judgment as follows:

15             1.      That Plaintiff takes nothing by her Complaint;

16             2.      That judgment be entered in favor of Defendant and against Plaintiff on all causes of

17   action;

18             3.      The Complaint be dismissed in its entirety with prejudice;

19             4.      That Defendant be awarded reasonable attorney’s fees according to proof;
20             5.      That Defendant be awarded the costs of suit incurred herein; and,

21             6.      That Defendant be awarded such other and further relief as the Court may deem

22   appropriate.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                           8
                     DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 58 of 155 Page ID #:74



 1
     DATED: July 22, 2021                               Respectfully submitted,
 2
                                                        SEYFARTH SHAW LLP
 3

 4
                                                        By: /s/ Lauren Schwartz
 5                                                         Elizabeth Levy
                                                           Lauren Schwartz
 6                                                         Attorneys for Defendant
                                                           MICHAEL KORS (USA), INC.
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    9
                   DEFENDANT MICHAEL KORS (USA), INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
     73333096v.1
 Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 59 of 155 Page ID #:75



 1                                             PROOF OF SERVICE

 2   STATE OF CALIFORNIA                                )
                                                        )     SS
 3   COUNTY OF LOS ANGELES                              )

 4          I am a resident of the State of California, over the age of eighteen years, and not a party to the
     within action. My business address is 2029 Century Park East, Suite 3500, Los Angeles, California
 5   90067-3021. On July 22, 2021, I served the within document(s):

 6       DEFENDANT MICHAEL KORS (USA), INC’S ANSWER TO PLAINTIFF’S
     COMPLAINT
 7
             by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid,
 8    
       in the United States mail at Los Angeles, California, addressed as set forth below.

 9           by personally delivering the document(s) listed above to the person(s) at the address(es) set forth
      
       below.
10
             by placing the document(s) listed above, together with an unsigned copy of this declaration, in a
11    
       sealed envelope or package provided by an overnight delivery carrier with postage paid on
             account and deposited for collection with the overnight carrier at Los Angeles, California,
12           addressed as set forth below.

13           by transmitting the document(s) listed above, electronically, via the e-mail addresses set forth
      
       below.
14
            Mohamed Eldessouky, Esq.                        Attorney for Plaintiff
15          Maria E. Garcia, Esq.                           Emails: mohamed@eldessoukylaw.com
            ELDESSOUKY LAW, APC                             maria@eldessoukylawcom
16
            17139 Bellflower Boulevard, Suite 202           T: (562) 461-0995
17          Bellflower, Ca 90706                            F: (562) 461-0998

18           Joshua Wagner                                   Attorneys for Defendant Addeco
             Gabrielle Gordon,                               Emails: jwagner@grsm.com
19           GORDON REES SCULLY                              ggordon@grsm.com
20           MANSUKHUANI LLP                                 T: (213) 576-5000
             633 West Fifth Street, 52nd Floor               F: (213) 680-4470
21          Los Angeles, CA 90071

22           I am readily familiar with the firm's practice of collection and processing correspondence for
     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
23   postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
     served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
24   after date of deposit for mailing in affidavit.

25          I declare under penalty of perjury under the laws of the State of California that the above is true
     and correct.
26
              Executed on July 22 2021, at Los Angeles, California.
27

28
                                                                            Lora Calma

                                               PROOF OF SERVICE
     73389599v.1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 60 of 155 Page ID #:76




                         EXHIBIT C
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 61 of 155 Page ID #:77



Salinda vs. DIRECTV Inc., 45 Trials Digest 16th 9 (2013)




             45 Trials Digest 16th 9, 2013 WL 5944203 (Cal.Super.) (Verdict and Settlement Summary)


                                      Copyright (c) 2018 Thomson Reuters/West
                                    Superior Court, Los Angeles County, California.

                                                Salinda vs. DIRECTV Inc.

TOPIC:
Synopsis: DIRECTV employee alleges discrimination, retaliation

Case Type: Labor & Employment; Discrimination; Labor & Employment; Disability/Medical Condition; Labor &
Employment; Retaliation; Labor & Employment; Termination/Constructive Discharge

                                             DOCKET NUMBER: BC475999
STATE: California
COUNTY: Los Angeles
                                         Verdict/Judgment Date: August 23, 2013

JUDGE: Ronald M. Sohigian
ATTORNEYS:
Plaintiff: J. Bernard Alexander III, Alexander, Krakow & Glick, Santa Monica; Tracy L. Fehr, Alexander, Krakow &
Glick, Santa Monica; Supreeta Sampath, Sampath Law Firm, Los Angeles; Gail D. Solo, Law Offices of Gail D. Solo,
Beverly Hills; Jane Tanimura, Sampath Law Firm, Los Angeles.
Defendant: Cassidy M. English, Sheppard, Mullin, Richter & Hampton, Los Angeles; Dianne Baquet Smith, Sheppard,
Mullin, Richter & Hampton, Los Angeles.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $1,178,341


Range: $1,000,000-1,999,999
$159,112 to plaintiff for past economic damages

$369,229 to plaintiff for future economic damages

$400,000 to plaintiff for past noneconomic damages

$250,000 to plaintiff for future noneconomic damages

The jury attributed $214,171 of the damages to plaintiff's disability discrimination claim, $750,000 of the damages to
plaintiff's failure to prevent discrimination and/or retaliation claim, and $214,170 of the damages to plaintiff's interactive
process claim.

Trial Type: Jury



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 62 of 155 Page ID #:78



Salinda vs. DIRECTV Inc., 45 Trials Digest 16th 9 (2013)



Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:
Plaintiff: Anthony E. Reading, Ph.D., psychologist, Beverly Hills, (310) 276-3545.
Defendant: Not reported.

TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Noel Salinda was an employee of defendants DIRECTV Inc., DIRECTV Group
  Inc., DIRECTV LLC and DIRECTV Enterprises, which provided broadcast satellite service, for 13 years.
  Plaintiff claimed she began working in 1998 as an executive assistant. She claimed she took over the responsibilities of
  a project specialist in the Advanced Services Department as well in March 2002. According to plaintiff, from March
  2002 to July 2003, she witnessed a culture of favoritism for younger, female employees who engaged in sexual favors
  and relationships with male managers and executives in the company. She said she also discovered and complained
  about time card fraud by employees and abuse of corporate funds by management for personal use. Five people,
  including a senior vice-president and three project managers were allegedly terminated as a result.
  Plaintiff claimed that in retaliation for her part in the investigation, she was stripped of her project specialist duties,
  and was told by management “you brought attention to yourself and you put yourself into this situation.” Plaintiff
  said she remained de facto demoted during most of 2004 and all of 2005.
  In September 2005, she was reportedly placed into a Traffic Specialist role full time, and worked in this role from
  September 2005 until her wrongful termination on Sept. 1, 2011. Plaintiff said she was improperly classified as salaried,
  as she was not part of the management team and could not make decisions independent of management directions.
  Plaintiff claimed she was required to be on-call 24-hours a day for one week every six weeks. According to plaintiff, she
  was not paid overtime, and her complaints to defendants were not addressed. Plaintiff also claimed she was required
  to pay for a land line and internet access at home in order to be on-call, and defendants refused to reimburse her for
  that expense.
  Defendants reportedly hired a new employee in early 2008, and plaintiff said the practice of favoritism began again
  when a new employee, a younger female, was hired. Also in 2008, plaintiff was diagnosed with Central Serous
  Retinopathy, an eye disease that caused severe visual impairment. When plaintiff requested an accommodation in
  2011, defendants reportedly retaliated against her by giving her a verbal warning that her job performance was not up
  to its usual standards and giving her a mid-year review in which her supervisors inappropriately stated she continued
  to make errors even after being given a different work load.
  Plaintiff was eventually terminated.
  Plaintiff alleged disability discrimination, failure to accommodate, failure to engage in the interactive process,
  retaliation, failure to prevent discrimination and retaliation, age discrimination, and wrongful termination.
  Defendants contended plaintiff made frequent and repeated errors and caused on-air broadcast outages, and she
  continued to have performance problems despite numerous warnings and accommodations. Defendant argued
  plaintiff was terminated for legitimate, non-discriminatory and non-retaliatory reasons and argued it engaged in an
  interactive process with plaintiff and provided requested accommodations.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 63 of 155 Page ID #:79



Salinda vs. DIRECTV Inc., 45 Trials Digest 16th 9 (2013)



CLAIMED INJURIES
 NA


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed Dec. 30, 2011.


Trials Digest, A Thomson Reuters/West business
Los Angeles County Superior Court/Downtown



End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 64 of 155 Page ID #:80



Bisharat vs. Los Angeles Unified School District, 13 Trials Digest 16th 10 (2013)




            13 Trials Digest 16th 10, 2013 WL 1415554 (Cal.Super.) (Verdict and Settlement Summary)


                                     Copyright (c) 2018 Thomson Reuters/West
                                   Superior Court, Los Angeles County, California.

                                   Bisharat vs. Los Angeles Unified School District

TOPIC:
Synopsis: Teacher claims school district failed to accommodate disability, forced early retirement

Case Type: Labor & Employment; Discrimination; Labor & Employment; Disability/Medical Condition; Labor &
Employment; Termination/Constructive Discharge; Labor & Employment; Violation of Public Policy

                                           DOCKET NUMBER: BC458496
STATE: California
COUNTY: Los Angeles
                                      Verdict/Judgment Date: February 15, 2013

JUDGE: Ronald M. Sohigian
ATTORNEYS:
Plaintiff: Ellen E. Cohen, Law Offices of Joseph M. Lovretovich, Woodland Hills; Paul M. Gleason, Gleason
& Favarote, Los Angeles; Victoria N. Jalili, Law Offices of Joseph M. Lovretovich, Woodland Hills; Joseph M.
Lovretovich, Law Offices of Joseph M. Lovretovich, Woodland Hills; Janet S. Yavrouian, Gleason & Favarote, Los
Angeles.
Defendant: Charlie L. Hill, Office of General Counsel, Los Angeles; Linda Hurevitz, Ballard, Rosenberg, Golper &
Savitt, Glendale; Linda Miller Savitt, Ballard, Rosenberg, Golper & Savitt, Glendale.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $473,750


Range: $200,000-499,999
$138,585 to plaintiff for past lost earnings; $328,165 to plaintiff for future lost earnings; $7,000 to plaintiff for past
emotional distress.

Trial Type: Jury

Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:
Plaintiff: Not reported.



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 65 of 155 Page ID #:81



Bisharat vs. Los Angeles Unified School District, 13 Trials Digest 16th 10 (2013)


Defendant: Not reported.

TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Ghassan Bisharat was hired as a teacher for defendant Los Angeles Unified
  School District in 1983. Throughout plaintiff's employment, he reportedly worked at schools considered to be in
  violent neighborhoods, and students physically attacked plaintiff on several occasions.
  On Feb. 5, 2008, plaintiff was assaulted by a student while reviewing final grades with a group of senior students. A
  male student reportedly jumped up, began screaming and cursing, and threatened plaintiff to “watch his back.” The
  student then threw various school supplies at plaintiff's face. At the same time, another student reportedly lunged at
  plaintiff intending to strike him in the face, but she was pulled away before she was able to strike plaintiff. As she was
  being pulled away she told plaintiff she would burn him alive in his car. Plaintiff filed a written report detailing the
  incident, and around 3:00 p.m. police arrived and advised plaintiff to leave the school using the side door to avoid
  running into the students who had assaulted him.
  On Feb. 21, 2008, the student who had threatened plaintiff confronted him again. Plaintiff said he began to suffer an
  extreme panic attack and believed the student wanted to kill him. Plaintiff said he also thought he was having a heart
  attack. Plaintiff was ultimately put on disability leave.
  While out on disability leave plaintiff's doctor advised plaintiff that he could not return to work in any classroom and
  defendant would need to find him a position outside of the classroom. Plaintiff claimed he had previously done work
  for defendant outside the classroom including research and publishing research. Plaintiff claimed defendant refused
  to place plaintiff in a position outside the classroom and told him he had to appeal to a committee if he wanted an
  alternative position. Plaintiff said the committee denied plaintiff's request and told him his only option was to take
  early retirement if he wanted to maintain any of his benefits. Plaintiff said that because he was left with no income
  and the possibility of no benefits, he was forced to file for retirement April 1, 2009. Plaintiff said that at that time, he
  was four years away from obtaining full retirement benefits and because he was forced to take early retirement he was
  receiving only a portion of the benefits he would have been entitled to had he been able to continue working.
  Plaintiff alleged disability discrimination, failure to prevent discrimination, failure to accommodate a disability, failure
  to engage in the interactive process and constructive termination in violation of the Fair Employment and Housing
  Act, Cal. Gov't Code §§ 12940 et seq., and violations of public policy.
  Defendant denied liability and contended plaintiff could not perform the essential functions of his job with or without
  accommodation. Defendants further contended plaintiff's doctor never provided a letter stating that plaintiff could
  return to work in any classroom setting.


CLAIMED INJURIES
 According to court records:
 Emotional distress.


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               2
CaseCase
    2:21-cv-06021-ODW-MRW
     Case8:20-cv-02367
           2:18-cv-09706 Document
                              Document
                          Document3-1 Filed
                                         3 11/16/18
                                    5 Filed Filed
                                            12/16/20
                                                  07/26/21
                                                       PagePage
                                                      Page 60 of
                                                           14 of 98
                                                                 66
                                                                 144ofPage
                                                                       155
                                                                       PageID
                                                                            Page
                                                                             ID#:86
                                                                                 #:79
                                                                                   ID #:82



Bisharat vs. Los Angeles Unified School District, 13 Trials Digest 16th 10 (2013)


According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed March 30, 2011.


Trials Digest, A Thomson Reuters/West business
Los Angeles County Superior Court/Downtown



End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 67 of 155 Page ID #:83



Izaguirre vs. International Coffee & Tea LLC, 50 Trials Digest 16th 13 (2013)




            50 Trials Digest 16th 13, 2013 WL 6624243 (Cal.Super.) (Verdict and Settlement Summary)


                                     Copyright (c) 2018 Thomson Reuters/West
                                   Superior Court, Los Angeles County, California.

                                     Izaguirre vs. International Coffee & Tea LLC

TOPIC:
Synopsis: Injured barista claims employer failed to provide reasonable accommodation

Case Type: Labor & Employment; Discrimination; Labor & Employment; Disability/Medical Condition; Labor &
Employment; Retaliation; Labor & Employment; Termination/Constructive Discharge; Labor & Employment; Family
& Medical Leave

                                           DOCKET NUMBER: BC486877
STATE: California
COUNTY: Los Angeles
                                      Verdict/Judgment Date: September 26, 2013

JUDGE: Terry A. Green
ATTORNEYS:
Plaintiff: Jordan D. Bello, Lavi & Ebrahimian, Beverly Hills; N. Nick Ebrahimian, Lavi & Ebrahimian, Beverly Hills;
Helen U. Kim, deRubertis Law Firm, Studio City; David M. deRubertis, deRubertis Law Firm, Studio City.
Defendant: Keith A. Jacoby, Littler Mendelson, Los Angeles; Elizabeth Nguyen, Littler Mendelson, Los Angeles.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $125,000


Range: $100,000-199,999
$40,000 to plaintiff for past economic damages

$80,000 to plaintiff for past noneconomic damages

$5,000 to plaintiff for future noneconomic damages

Trial Type: Jury

Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 68 of 155 Page ID #:84



Izaguirre vs. International Coffee & Tea LLC, 50 Trials Digest 16th 13 (2013)


Plaintiff: Not reported.
Defendant: Not reported.

TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Martha Izaguirre worked as a barista for defendants International Coffee & Tea
  LLC and The Coffee Bean & Tea Leaf. On April 11, 2010, plaintiff fractured her wrist in a car accident. Plaintiff took
  a leave of absence from work to have treatment, including surgery performed April 20, 2012.
  On June 14, 2010, plaintiff's doctor extended her leave until July 12, 2010. Plaintiff claimed that on July 8, 2010,
  defendants told her that her 12 weeks of FMLA leave had expired and she was required to contact her manager “within
  the next 24 hours to schedule [her] return to work to avoid termination.” Plaintiff claimed defendants also told her
  to provide a doctor's note upon her return to work releasing her either with or without restrictions. Plaintiff claimed
  she went to her doctor and obtained a medical note allowing her to return to work with mild restrictions on the use
  of her hand for four weeks.
  Plaintiff claimed that a few hours into her shift on her first day back at work, defendant's human resources department
  called and told her she could not continue working with the work restrictions provided by her doctor and that she
  needed to either get a doctor's note revoking the work restrictions or she would be terminated.
  On July 19, 2010, defendants reportedly terminated plaintiff's employment.
  Plaintiff alleged failure to provide reasonable accommodation, failure to engage in the interactive process, disability
  discrimination, retaliation and wrongful termination.
  Defendant denied liability and contended accommodating plaintiff's condition created an undue hardship.


CLAIMED INJURIES
 NA


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed July 10, 2012.


Trials Digest, A Thomson Reuters/West business
Los Angeles County Superior Court/Downtown


 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 69 of 155 Page ID #:85



Izaguirre vs. International Coffee & Tea LLC, 50 Trials Digest 16th 13 (2013)




End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 70 of 155 Page ID #:86



Kivman vs. Worldwide Aeros Corp., 26 Trials Digest 16th 12 (2013)




            26 Trials Digest 16th 12, 2013 WL 3340152 (Cal.Super.) (Verdict and Settlement Summary)


                                      Copyright (c) 2018 Thomson Reuters/West
                                    Superior Court, Los Angeles County, California.

                                              Kivman vs. Worldwide Aeros Corp.

TOPIC:
Synopsis: Disabled employee claims employer failed to accommodate work restrictions

Case Type: Labor & Employment; Discrimination; Labor & Employment; Disability/Medical Condition; Labor &
Employment; Termination/Constructive Discharge

                                               DOCKET NUMBER: BC483187
STATE: California
COUNTY: Los Angeles
                                          Verdict/Judgment Date: April 25, 2013

JUDGE: Victor E. Chavez
ATTORNEYS:
Plaintiff: Navid Soleymani, Yadegar, Minoofar & Soleymani, Los Angeles; Navid Yadegar, Yadegar, Minoofar &
Soleymani, Los Angeles.
Defendant: Grigor Aslanian, Russakow, Greene & Tan, Pasadena; Mark L. Russakow, Russakow, Greene & Tan,
Pasadena; Lisa Tan, Russakow, Greene & Tan, Pasadena.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $486,511


Range: $200,000-499,999
$80,505 to plaintiff for past lost earnings

$53,834 to plaintiff for future lost earnings

$4,392 to plaintiff for past medical expenses

$13,780 to plaintiff for future medical expenses

$50,000 to plaintiff for past physical pain

$25,000 to plaintiff for future physical pain

$50,000 to plaintiff for past mental suffering/emotional distress




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                           1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 71 of 155 Page ID #:87



Kivman vs. Worldwide Aeros Corp., 26 Trials Digest 16th 12 (2013)


$25,000 to plaintiff for future mental suffering/emotional distress

$50,000 to plaintiff for past loss of enjoyment of life

$25,000 to plaintiff for future loss of enjoyment of life

$50,000 to plaintiff for past anxiety

$25,000 to plaintiff for future anxiety

$14,500 to plaintiff for past humiliation

$5,000 to plaintiff for future humiliation

$14,500 to plaintiff for past damage to reputation

The total award listed on the special verdict form was $482,511.

Trial Type: Jury

Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:
Plaintiff: Not reported.
Defendant: Not reported.

TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Arkady Kivman began working for defendants Worldwide Aeros Corp. and
  Aeros Aeronautical Systems Corp. in May 2006. In 2007, plaintiff reportedly suffered a back injury, which required
  him to have surgery, and was off work for four months. Plaintiff claimed that when he returned to work, he
  notified defendant that his doctors had restricted him from lifting anything heavier than 15 pounds. Plaintiff claimed
  defendants ignored the restrictions and failed to accommodate his disability by requiring him to lift heavy objects and
  otherwise engage in strenuous activities.
  In 2010, plaintiff suffered another injury, which required him to be off work again, and his doctors again restricted
  him from lifting heavy objects. Plaintiff claimed he notified defendants of his work restrictions but defendant ignored
  his requests for accommodation.
  In late June or early July 2011, plaintiff again injured his back and shoulder. He said he attempted to work through
  the pain. On July 14, 2011, while plaintiff was building wooden tables for defendants, defendant's representative asked
  him to lift certain heavy objects. Plaintiff said he complained about his injury and said he could not comply with the
  request because he had too much pain. The representative reportedly left in anger and returned a few minutes later
  and terminated plaintiff.


 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
CaseCase
    2:21-cv-06021-ODW-MRW
     Case8:20-cv-02367
           2:18-cv-09706 Document
                              Document
                          Document3-1 Filed
                                         3 11/16/18
                                    5 Filed Filed
                                            12/16/20
                                                  07/26/21
                                                       PagePage
                                                      Page 66 of
                                                           20 of 98
                                                                 72
                                                                 144ofPage
                                                                       155
                                                                       PageID
                                                                            Page
                                                                             ID#:92
                                                                                 #:85
                                                                                   ID #:88



Kivman vs. Worldwide Aeros Corp., 26 Trials Digest 16th 12 (2013)


  Plaintiff alleged disability discrimination, failure to accommodate a disability and wrongful termination.
  Defendants denied liability and contended plaintiff never gave them notice of his work restrictions. Defendants
  contended plaintiff's termination was not based on his alleged disability but rather on poor performance. Defendant
  claimed that upon observing plaintiff wearing a back brace after his 2007 injury, defendants accommodated plaintiff
  by assigning lighter tasks, but after transferring him to numerous departments and jobs within the company and a
  number of costly mistakes, defendants assigned plaintiff as a security guard for an empty airplane hangar. Defendant
  contended that when the security guard position was no longer needed, they tried to assign plaintiff other tasks but
  plaintiff refused.


CLAIMED INJURIES
 NA


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed April 19, 2012.


Trials Digest, A Thomson Reuters/West business
Los Angeles County Superior Court/Downtown



End of Document                                           © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 73 of 155 Page ID #:89



Jolly vs. City of Long Beach, 27 Trials Digest 16th 14 (2013)




            27 Trials Digest 16th 14, 2013 WL 3340512 (Cal.Super.) (Verdict and Settlement Summary)


                                      Copyright (c) 2018 Thomson Reuters/West
                                    Superior Court, Los Angeles County, California.

                                                Jolly vs. City of Long Beach

TOPIC:
Synopsis: Former city employee claims discrimination, hostile work environment

Case Type: Labor & Employment; Discrimination; Labor & Employment; Age; Labor & Employment; Disability/
Medical Condition; Labor & Employment; Harassment-General; Labor & Employment; Retaliation; Labor &
Employment; Termination/Constructive Discharge

                                               DOCKET NUMBER: BC453032
STATE: California
COUNTY: Los Angeles
                                          Verdict/Judgment Date: May 16, 2013

JUDGE: Terry A. Green
ATTORNEYS:
Plaintiff: J. Bernard Alexander III, Alexander, Krakow & Glick, Santa Monica; Tracy L. Fehr, Alexander, Krakow &
Glick, Santa Monica.
Defendant: Lisa Bond, Richards, Watson & Gershon, Los Angeles; Robert E. Shannon, Office of City Attorney, Long
Beach; Barry M. Meyers, Office of City Attorney, Long Beach.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $325,000


Range: $200,000-499,999
$250,000 to plaintiff for past lost earnings

$75,000 to plaintiff for past noneconomic damages

Trial Type: Jury

Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:
Plaintiff: Not reported.



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                 1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 74 of 155 Page ID #:90



Jolly vs. City of Long Beach, 27 Trials Digest 16th 14 (2013)


Defendant: Not reported.

TEXT:

CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Gerald Jolly worked for defendant city of Long Beach for almost nine years and
  last held the position of Information Systems Analyst. Plaintiff said that up until August 2008, he had received a series
  of favorable reviews and had never been disciplined or reprimanded.
  On Aug. 5, 2008, plaintiff received a negative performance evaluation from the Technology Services Officer, defendant
  Jeanne Takano, and new manager Jack Cuilla. Plaintiff said that although Cuilla had only supervised plaintiff for one
  year, Cuilla issued an evaluation that purported to address a four-year period dating back to 2004 and that included
  no input from plaintiff's previous supervisor from that time period. Plaintiff claimed he was the only employee to have
  received a performance evaluation encompassing four years.
  Plaintiff said that prior to September 2008, he had 35 years' experience as a mainframe information systems analyst. In
  September 2008, at age 57, plaintiff was reassigned to work on a new operating system with which he had no previous
  experience. Plaintiff requested assignment to one of two available mainframe positions, but was reportedly denied by
  Takano. Plaintiff claimed that after he left the department, Takano assigned two employees from his team to work
  in the mainframe system area.
  Plaintiff said that at the direction of Takano, plaintiff's supervisor, Michelle Kimura, informed plaintiff he was
  expected to “master” the new Hansen system, without training or guidance. Plaintiff said that while a rapid learning
  curve for the Hansen system would be two to three months, he was given four days of training sessions that were
  completely unrelated to the Hansen system to which he had been assigned. Plaintiff said that when he asked his
  supervisors questions about the system, he was belittled in his efforts to learn the system and his inquiries were deflected
  or went unanswered.
  Plaintiff said that although he was a member of a group that was expected to work as a team, plaintiff was excluded
  from attending or participating in staff or team meetings. Plaintiff claimed he was micro-managed and required to
  account for his whereabouts at every moment. Plaintiff said he was the only employee required to leave a note at his
  desk notifying employees of his whereabouts for every time he left his desk, including trips to the restroom. Plaintiff
  claimed he was subjected to disparaging and unprofessional remarks by his supervisors. Plaintiff said he complained
  about the hostile work environment to both Kimura and Takano, but his complaints went unaddressed. Plaintiff
  claimed that in response to his complaints, defendants retaliated against him by attacking his work and requiring and
  soliciting the assistance of plaintiff's supervisor and his coworkers to harass him. Plaintiff said that Takano labeled
  him a “special project” and specifically instructed Kimura that regardless of plaintiff's efforts, he had to fail.
  In addition, plaintiff claimed defendants harassed him based on his disabilities. Plaintiff said he often spoke in a loud
  voice due to his hearing loss. Takano and Kimura reportedly chastised plaintiff for speaking in a “loud voice” and
  purposefully mischaracterized his elevated speech as a temper tantrum and reprimanded him. Further, plaintiff said
  he suffered from high stress and defendants purposefully scheduled meetings with plaintiff several weeks in advance
  in order to create additional stress for plaintiff. Plaintiff said that within months of working with Takano and Kimura
  he experienced high blood pressure, severe leg cramps, stress, anxiety, irritability and sleeplessness.
  On June 19, 2009, plaintiff took a medical leave of absence due to the allegedly hostile work environment. Plaintiff
  resigned in late July 2009.
  Plaintiff alleged discrimination based on disability and age, harassment, retaliation, failure to engage in the interactive
  process, failure to prevent discrimination and harassment, and constructive discharge.
  Defendant denied liability.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               2
CaseCase
    2:21-cv-06021-ODW-MRW
     Case8:20-cv-02367
           2:18-cv-09706 Document
                              Document
                          Document3-1 Filed
                                         3 11/16/18
                                    5 Filed Filed
                                            12/16/20
                                                  07/26/21
                                                       PagePage
                                                      Page 69 of
                                                           23 of 98
                                                                 75
                                                                 144ofPage
                                                                       155
                                                                       PageID
                                                                            Page
                                                                             ID#:95
                                                                                 #:88
                                                                                   ID #:91



Jolly vs. City of Long Beach, 27 Trials Digest 16th 14 (2013)



CLAIMED INJURIES
 NA


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed Jan. 12, 2011.


Trials Digest, A Thomson Reuters/West business
Los Angeles County Superior Court/Downtown



End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 76 of 155 Page ID #:92



Palma vs. Rite Aid Corporation, 33 Trials Digest 15th 18 (2012)




            33 Trials Digest 15th 18, 2012 WL 3541952 (Cal.Super.) (Verdict and Settlement Summary)


                                    Copyright (c) 2018 Thomson Reuters/West
                                  Superior Court, Los Angeles County, California.

                                           Palma vs. Rite Aid Corporation

TOPIC:
Synopsis: Rite Aid accused of disability discrimination

Case Type: Labor & Employment; Discrimination; Labor & Employment; Disability/Medical Condition; Labor &
Employment; Gender; Labor & Employment; Harassment-General; Intentional Torts; Infliction of Emotional Distress

                                          DOCKET NUMBER: BC465411
STATE: California
COUNTY: Los Angeles
                                        Verdict/Judgment Date: July 24, 2012

JUDGE: Michael L. Stern
ATTORNEYS:
Plaintiff: Carney R. Shegerian, Shegerian & Associates, Santa Monica; James Urbanic, Shegerian & Associates, Santa
Monica.
Defendant: Sandra R. King, Manatt, Phelps & Phillips, Los Angeles; Alison S. White, Manatt, Phelps & Phillips, Los
Angeles.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $3,522,070


Range: $2,000,000-4,999,999
$81,319 past economic loss; $440,751 future economic loss; $1,500,000 past non-economic loss; $1,500,000 future non-
economic loss against defendant Rite Aid. The jury declined to award punitive damages.

Trial Type: Jury

Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:
Plaintiff: Not reported.
Defendant: Not reported.

TEXT:


 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 77 of 155 Page ID #:93



Palma vs. Rite Aid Corporation, 33 Trials Digest 15th 18 (2012)



CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Martha Palma, a 46-year-old woman, was a store manager who got multiple
  promotions over 24 years with defendant Rite Aid Corp. Plaintiff said she began experiencing arthritic symptoms in
  2008, and by 2010 her illness escalated to an aggressive form of rheumatoid arthritis. Plaintiff had difficulty walking,
  bending, lifting and using her hands.
  In September 2010 defendant Jilbert Shahdaryan, a 30-year-old man, became plaintiff's district manager. Plaintiff
  claimed defendant Shahdaryan began to ridicule her, calling her “slow” and “lazy.” Plaintiff said she took two medical
  leaves in six months, and defendant Shahdaryan asked her “Did you do this on purpose? Did you plan this?”
  Plaintiff alleged defendant Shahdaryan gave her written warnings after she returned from leave and forced her to
  submit to repeated store inspections, trying to create a pretext to fire her. She was eventually suspended and fired for
  pretextual reasons, she claimed, after defendant Shahdaryan accused her of having employees work off the clock, an
  accusation plaintiff denied.
  Plaintiff alleged gender, disability and medical leave termination and alleged harassment and infliction of emotional
  distress.
  Defendant contended plaintiff was terminated because she required employees to work off the clock.


CLAIMED INJURIES
 According to court records:
 Emotional distress.


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed July 14, 2001.


Trials Digest, A Thomson Reuters/West business
Los Angeles County Superior Court/Downtown



End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 78 of 155 Page ID #:94



SUN v. TRANSIT AIR CARGO INC., JVR No. 1203190009 (2012)




              JVR No. 1203190009, 2012 WL 933613 (Cal.Super.) (Verdict and Settlement Summary)


                                  Copyright (c) 2018 Thomson Reuters/West
                                  Superior Court, Orange County, California.

                                       SUN v. TRANSIT AIR CARGO INC.

                                             30-2011-00446922
                                      DATE OF INCIDENT: June 30, 2010
                                      DATE OF FILING: February 02, 2011
                                       DATE OF TRIAL: March 18, 2012
TOPIC:


SUMMARY
Outcome: Plaintiff Verdict
Total Verdict: $175,000
Judge Reduced Award To:
Final Demand: $140,000
Final Offer: $5000
HIGH AMOUNT: $0

LOW AMOUNT: $0


EXPERT-WITNESSES:
ATTORNEY:
Plaintiff: Brian J. Mankin, Riverside, CA
Defendant: Nicholas D. Mosich, Costa Mesa, CA

JUDGE: Barbara Tam Nomoto Schumann

RANGE AMOUNT: $100,000 - 199,999
STATE: California
COUNTY: Orange

SUMMARY
PLAINTIFF:
Sex: Female

Age: Adult

General Occupation: General Laborer


DECEDENT:
Other Expenses: $0



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                     1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 79 of 155 Page ID #:95



SUN v. TRANSIT AIR CARGO INC., JVR No. 1203190009 (2012)




DEFENDANT:
Sex: Organization

Organization Type: Transit Air Cargo Inc.

Policy Limit:


ENTITY TYPE: General Business Entity
Claimed Past Wages: $40,000


DAMAGES:
Compensatory Past Medical Award: $0

Compensatory Future Medical Award: $0

Compensatory Past Wages Award: $41,125

Compensatory Future Wages Award: $0

Compensatory Pain And Suffering Award: $0

Other Compensatory Award: $120,959

Total Compensatory Award: $175,000

Punitive Damages: $0

Hedonic Damages: $0

Property Damages: $0

Other Damages: $0

Interest: $0

Loss of Service: $0


ADVERSE ACTION
Closer Supervision: false

Constructive Discharge: false

Demotion: false


 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.   2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 80 of 155 Page ID #:96



SUN v. TRANSIT AIR CARGO INC., JVR No. 1203190009 (2012)



Denial Tenure: false

Failure Accomodate: true

Failure Grant Leave: true

Failure Hire: false

Failure Promote: false

Suspension: false

Sexual Harassment: false

Harassment: false

Hostile Work Env: false

Isolation: false

Lay Off: false

Loss Benefits: false

Loss Pay: false

Loss Seniority: false

Negative Eval: false

Negative Reference: false

Pay Increase Denial: false

Reassignment: false

Reduction Pay: false

Reprimands: false

Restrictions: false

Termination: true


STATUTES



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.   3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 81 of 155 Page ID #:97



SUN v. TRANSIT AIR CARGO INC., JVR No. 1203190009 (2012)


Primary Specific Statute
Primary Name: ADA/ADAAA


Primary General Statute
Primary Name: Disability Discrimination
Primary general Statute Discrimination: true


Specific Statute: General
General Statute: Wrongful Termination
General Statute Discrimination: false

Comparative Negligence Percentage: 0


FACTS:
The plaintiff, May Sun, sued Transit Air Cargo Inc. for disability discrimination and wrongful termination. The plaintiff
contended that the defendant discriminated against her based on her physical disability, failed to accommodate her
request for medical leave, and that this was in non-compliance with the California Family Rights Act, which grants
eligible employees a total of 12 work weeks of unpaid leave during a 12 month period for serious health condition. She
asserted that she was also wrongfully terminated from her employment only one day after she requested medical leave,
and that Transit Air Cargo acted with malice and indifference to her federally protected rights under the Americans
with Disabilities Act. Transit Air Cargo denied the allegations and contended that it had a plan in place to discharge
the plaintiff from her employment prior to her request for medical leave, and that its decision to terminate her was not
due to any discriminatory reasons based on her disability, but out of the necessity for a reduction in the workforce, and
because of issues with her performance.


Jury Verdict Research
COURT: Superior



End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 82 of 155 Page ID #:98



Dickinson vs. Allstate Insurance Company, 38 Trials Digest 14th 8 (2011)




            38 Trials Digest 14th 8, 2011 WL 4048838 (Cal.Super.) (Verdict and Settlement Summary)


                                     Copyright (c) 2018 Thomson Reuters/West
                                     Superior Court, Orange County, California.

                                      Dickinson vs. Allstate Insurance Company

TOPIC:
Synopsis: Adjuster fired after stroke alleges discrimination

Case Type: Labor & Employment; Disability/Medical Condition; Labor & Employment; Discrimination; Labor &
Employment; Termination/Constructive Discharge; Defamation; Libel; Labor & Employment; Age

                                        DOCKET NUMBER: 30200900310856
STATE: California
COUNTY: Orange
                                       Verdict/Judgment Date: January 27, 2011

JUDGE: Jamoa Moberly
ATTORNEYS:
Plaintiff: Renuka V. Jain, Jain Law Firm, Santa Monica; Wendy Kontos, Parker Straus, Glendale.
Defendant: Lawrence J. Gartner, Ballard Spahr, Los Angeles; Isaac P. Hernandez, Ballard Spahr, Los Angeles; Naomi
Young, Ballard Spahr, Los Angeles.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $341,322


Range: $200,000-499,999
$122,305 past lost earnings; $207,017 future lost earnings; $10,000 past emotional distress from defendant Allstate for
disability discrimination. $1,000 past economic loss; $1,000 future economic loss from defendant Allstate. Plus $84,864
costs and $567,221 attorney fees.

Trial Type: Jury


EXPERTS:
Plaintiff: Andrew H. Woo, M.D., neurologist, Santa Monica, (310) 829-2126.
Defendant: Not reported.

TEXT:

CASE INFORMATION

FACTS/CONTENTIONS



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 83 of 155 Page ID
                                                                          6 #:99



Dickinson vs. Allstate Insurance Company, 38 Trials Digest 14th 8 (2011)


  According to court records: On May 12, 2009, plaintiff Eric Dickinson was terminated from his job as a staff adjuster
  after 25 years.
  Plaintiff alleged defendant Allstate Insurance Company and Encompass Insurance Company engaged in
  discriminatory policies and practices which violated the Fair Employment and Housing Act.
  Plaintiff said he suffered a heart attack and a severe stroke that left him paralyzed on the left side of his body. He was
  left with an impairment on the left side and slurred speech.
  Plaintiff requested additional time to complete new training in 2005, but said his requests were rejected, and he received
  an unsatisfactory performance notification. Plaintiff was assigned an increased workload and expanded territory.
  Plaintiff said his requests for a decreased workload were denied.
  According to plaintiff, Allstate claimed it fired him for incorrectly inputting customers' phone numbers. Plaintiff, 51,
  was replaced by a younger female.
  Plaintiff alleged disability discrimination, wrongful termination, retaliation, failure to engage in interactive process,
  age discrimination, gender discrimination, wrongful harassment, breach of implied-in-fact contract, breach of implied
  covenant of good faith and fair dealing, intentional infliction of emotional distress, and defamation against his
  employers, defendant Allstate and its subsidiary Encompass, and his supervisor, Eric Jentgen.
  Defendant contended that plaintiff altered customer phone numbers in order to avoid negative customer feedback.


CLAIMED INJURIES
 According to court records:
 Emotional distress.


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed on October 13, 2009.


Trials Digest, A Thomson Reuters/West business
Orange County Superior Court



End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 84 of 155 Page ID #:100



Betson vs. Rite Aid Corporation, 34 Trials Digest 14th 9 (2011)




            34 Trials Digest 14th 9, 2011 WL 3606913 (Cal.Super.) (Verdict and Settlement Summary)


                                     Copyright (c) 2018 Thomson Reuters/West
                                   Superior Court, Los Angeles County, California.

                                           Betson vs. Rite Aid Corporation

TOPIC:
Synopsis: Employee alleges retaliatory discrimination

Case Type: Labor & Employment; Discrimination; Labor & Employment; Family & Medical Leave; Labor &
Employment; Harassment-General; Labor & Employment; Disability/Medical Condition; Labor & Employment; Age;
Defamation; Other

                                          DOCKET NUMBER: BC427992
STATE: California
COUNTY: Los Angeles
                                        Verdict/Judgment Date: May 27, 2011

JUDGE: Gregory W. Alarcon
ATTORNEYS:
Plaintiff: Donald Conway, Shegerian & Associates, Santa Monica; Carney R. Shegerian, Shegerian & Associates, Santa
Monica.
Defendant: Glenn L. Briggs, Hodel Briggs Winter, Irvine; Theresa A. Kading, Hodel Briggs Winter, Irvine.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $500,000


Range: $500,000-999,999
$250,000 past non-economic loss; $250,000 future non-economic loss.

Trial Type: Jury

Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:
Plaintiff: Not reported.
Defendant: Not reported.

TEXT:




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 85 of 155 Page ID #:101



Betson vs. Rite Aid Corporation, 34 Trials Digest 14th 9 (2011)



CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Doreen Betson, age 46, was employed by defendant Rite Aid Corporation for
  21.5 years in defendant's Beverly Hills store. On February 11, 2008, plaintiff injured her knee at work when she slipped
  and fell. She was on medical leave until December 16, 2008. At one point after she returned to work, she was told that
  she could not come to work with a “bad look” on her face, i.e., looking as if she were in pain. On other occasions,
  she was called “stupid,” was told that “her bones were too old,” “maybe it's time to retire,” “you need to retire,” “you
  are too old to work retail,” “perhaps you need a cane at your age,” “these disability claims cost me money,” “nobody
  missed you while you were on disability leave,” and similar other comments.
  On January 6, 2009, security representative Jeffrey Storm terminated plaintiff's employment, allegedly because she
  issued a customer refund when the customer was not present and without a receipt. Plaintiff alleged that everyone
  knew such refunds were allowed and that more than once she had been asked by defendant to issue such refunds.
  Plaintiff met with defendant's human resources manager and her union representative, but received no help. Defendant
  did not issue plaintiff's final paycheck until two weeks after her employment was terminated, and the check did not
  include all of her accrued vacation time.


CLAIMED INJURIES
 According to court records:
 Emotional distress.


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:

Not reported.


COMMENTS
According to court records:

The complaint was filed on December 14, 2009.


Trials Digest, A Thomson Reuters/West business
Los Angeles County Superior Court/Downtown



 End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 86 of 155 Page ID #:102



Ronald Vanderheiden v. City of Alameda, 2011 WL 1562075 (2011)




                         2011 WL 1562075 (Cal.Super.) (Verdict and Settlement Summary)


                        Copyright (c) 2018 ALM Media Properties, LLC. All Rights Reserved
                                    Superior Court, Alameda County, California.

                                      Ronald Vanderheiden v. City of Alameda

                                    No. RG06 283619
                       DATE OF VERDICT/SETTLEMENT: March 23, 2011
TOPIC: EMPLOYMENT - CALIFORNIA'S FAIR EMPLOYMENT & HOUSING ACT - DISCRIMINATION -
PERCEIVED DISABILITY - EMPLOYMENT - DISABILITY DISCRIMINATION

Terminated Firefighter Denied Being Mentally Unfit for Job


SUMMARY:
RESULT: Verdict-Plaintiff

Award Total: $680,182

The jury found in favor of Vanderheiden and awarded him $680,182 in economic damages. It awarded no emotional
distress damages.


EXPERT WITNESSES:
Plaintiff: Margo R. Ogus, Ph.D.; Economics; Mountain View, CA Steven A. Harman; Human Resources Policies;
Dublin, CA
Defendant: Mark D. Cohen, M.S.; Economics; Lafayette, CA Rhoma D. Young; Human Resources Policies; Oakland,
CA
ATTORNEYS:
Plaintiff: Christopher E. Platten; Wylie, McBride, Jesinger, Platten & Renner; San Jose, CA (Ronald Vanderheiden);
Amy L. Sekany; Wylie, McBride, Platten & Renner; San Jose, CA (Ronald Vanderheiden, Ronald Vanderheiden)
Defendant: Ian P. Fellerman; Wiley Price & Radulovich, LLP; Alameda, CA (City of Alameda); Joan Pugh Newman;
Wiley, Price & Radulovich, L.L.P.; Alameda, CA (City of Alameda)

JUDGE: Wynne S. Carvill

RANGE AMOUNT: $500,000-999,999
STATE: California
COUNTY: Alameda

INJURIES: Vanderheiden sought recovery of economic damages for lost wages and pension, as well as significant non-
economic emotional distress damages. After his termination, Vanderheiden started his own business providing instruction
and certification in First Aid and CPR.

Facts:




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 87 of 155 Page ID #:103



Ronald Vanderheiden v. City of Alameda, 2011 WL 1562075 (2011)


In April 2006, plaintiff Ronald Vanderheiden, 50, was terminated from his position as a firefighter for the city of
Alameda. He had held the position for 14 years.

Vanderheiden sued the city for disability discrimination under California's Fair Employment and Housing Act, alleging
he was terminated based on a perceived psychological disability. He claimed he was wrongfully terminated by the city
on the ground that he was psychologically unable to perform as a member of a team with the Alameda Fire Department.

Vanderheiden contended that he had a sterling career as a firefighter with the city, and he contended the city was unable
to cite a single instance wherein he was unable to execute his duties as a firefighter or emergency medical technician.
Instead, Vanderheiden contended that the city relied on unverified complaints made by co-workers regarding his alleged
“erratic behavior” in justifying a fitness for duty evaluation. He alleged that the co-workers' complaints were retaliation
for his previously reporting alleged misconduct of a fellow firefighter to the police.

Vanderheiden claimed that the city knew it placed him into a potentially hostile work environment because he had filed
the police report. He contended that the city ignored his complaints of retaliation, including alleged ostracism by fellow
firefighters, purported destruction of his safety equipment and alleged threats to his physical safety.

The city stated that one of the primary bases for terminating Vanderheiden was a fitness for duty evaluation performed
by a psychologist. The report deemed Vanderheiden psychologically incapable of performing as a member of a team
with the Fire Department. However, plaintiffs' counsel argued that the city relied on the psychologist's evaluation despite
reports from four other mental health professionals that indicated Vanderheiden was able to work.

Vanderheiden contended that the city refused to accept his pre-termination offer for an independent medical
examination, and instead relied on the single opinion of the other psychologist.

The trial court held that under the standard of “objective reasonableness” only that information which the decision-
maker had knowledge of prior to the termination was relevant. Therefore, the court excluded all expert testimony
pertaining to the objective scientific and medical validity of the tests administered in the fitness for duty evaluation, as
well as the underlying basis for each of the five professional opinions offered by Vanderheiden because none of that
information was known by the fire chief at the time he terminated Vanderheiden.

The city contended that its decision to terminate Vanderheiden was reasonable because: 1) numerous employees
personally observed Vanderheiden engage in erratic behavior (including getting dressed in his car, acting depressed,
having mood swings, staring at other firefighters, calling in sick 160 hours during a four and a half month time period,
sleeping at work in the morning, pacing the hallways, tape-recording conversations, crying and showing up unannounced
at chiefs' homes); 2) Vanderheiden indicated that he was interested in obtaining an industrial disability retirement if he
would receive his full salary; 3) two outside psychologists separately concluded that Vanderheiden was psychologically
unable to work; 4) one of Vanderheiden's treating therapists repeatedly informed the City's Employee Assistance
Program that Vanderheiden was unable to work; 5) the most recent performance evaluation by Vanderheiden's direct
supervisor concluded that Vanderheiden had excessive problems in emotional self-control and interpersonal behavior;
and 6) Vanderheiden failed to obtain any additional counseling or treatment after the second outside psychologist
concluded that he was psychologically unable to work.

The defense noted that following his termination, Vanderheiden never applied for another firefighter position.


ALM Properties, Inc.



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 88 of 155 Page ID #:104



Ronald Vanderheiden v. City of Alameda, 2011 WL 1562075 (2011)


Superior Court of Alameda County, Oakland

PUBLISHED IN: VerdictSearch California Reporter Vol. 10, Issue 17



 End of Document                                       © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 89 of 155 Page ID #:105



Peacock vs. Quest Diagnostics, 27 Trials Digest 14th 10 (2010)




            27 Trials Digest 14th 10, 2010 WL 6806990 (C.D.Cal.) (Verdict and Settlement Summary)


                                    Copyright (c) 2018 Thomson Reuters/West
                           United States District Court, C.D. California, Western Division.

                                           Peacock vs. Quest Diagnostics

TOPIC:
Synopsis: Employee alleges discriminatory termination in violation of CFRA

Case Type: Labor & Employment; Discrimination; Labor & Employment; Termination/Constructive Discharge; Labor
& Employment; Violation of Public Policy; Labor & Employment; Family & Medical Leave; Labor & Employment;
Disability/Medical Condition; Labor & Employment; Retaliation

                                      DOCKET NUMBER: 09CV09206(JHN)
STATE: California
COUNTY: Not Applicable
                                     Verdict/Judgment Date: December 15, 2010

JUDGE: Jacqueline H. Nguyen
ATTORNEYS:
Plaintiff: Christopher B. Adamson, Lavi & Ebrahimian, Los Angeles; Joseph Lavi, Lavi & Ebrahimian, Los Angeles.
Defendant: Deanna L. Ballesteros, Epstein, Becker & Green, Los Angeles; David Jacobs, Epstein, Becker & Green, Los
Angeles.

SUMMARY:
Verdict/Judgment: Plaintiff

Verdict/Judgment Amount: $229,638


Range: $200,000-499,999
$71,138 past economic; $8,500 future economic; $150,000 past non-economic.

Trial Type: Jury

Deliberations: Not reported.

Jury Poll: Not reported.


EXPERTS:
Plaintiff: Not reported.
Defendant: Not reported.

TEXT:




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 90 of 155 Page ID #:106



Peacock vs. Quest Diagnostics, 27 Trials Digest 14th 10 (2010)



CASE INFORMATION

FACTS/CONTENTIONS
  According to court records: Plaintiff Janeen A. Peacock was an employee of defendant Quest Diagnostics, working as
  a Specimen Tech II from February 2003 until approximately January 16, 2008, when she was wrongfully terminated.
  In the later part of 2007, plaintiff's Manager and/or Supervisor, Raymond Candeleria, started causing plaintiff severe
  emotional distress and depression, which manifested itself in panic attacks which were witnessed by Candeleria.
  Plaintiff informed Candeleria that she had been under a lot of stress at work and that was the reason for her panic
  attacks, which, over the months, started to increase in frequency and/or duration.
  In early January 2008, plaintiff had an outburst at work in front of Candeleria. Plaintiff started crying uncontrollably
  in front of Candeleria and told him that her outburst was due to severe distress at work.
  On January 16, 2008, plaintiff checked herself into Northridge Hospital's Emergency Room due to severe depression.
  On January 17, 2008, plaintiff informed defendant's Human Resources that she had been admitted into hospital for
  severe depression and that she had been taken off work. Plaintiff was released on January 21, 2008 and was placed
  on disability by her treating physician until February 5, 2008. Upon release from the hospital, plaintiff informed
  defendant of her disability and mailed a copy of her doctor's note placing her off work and on disability.
  On January 22, 2008, plaintiff contacted defendant's Benefit Department and informed them that she had to receive
  psychological treatment and group therapy from January 22, 2008 to February 1, 2008. She was informed that that
  was okay and that defendant would follow up with plaintiff in a few days.
  On February 1, 2008, plaintiff was informed by her treating physician that her insurance had been canceled. Plaintiff
  contacted Human Resources to find out why and was told that they did not know why.
  On February 1, 2008, plaintiff received a letter dated January 31, 2008, stating that defendant had terminated plaintiff's
  employment for job abandonment.
  Plaintiff filed suit for Discriminatory Termination in Violation of the California Family Rights Act, California
  Government Code § 12945.2; Violation of the California Family Rights Act, California Government Code §
  12945.2(a), Interfering with the Rights and Refusing an Employee's Request for a CFRA Medical Leave; Retaliatory
  Termination in Violation of the California Family Rights Act, California Government Code § 12945.2, for Requesting
  and Going on a Medical Leave; Tortious Termination and Discrimination in Violation of Public Policy; Disability
  Discrimination in Violation of FEHA; Discrimination Based on Perceived Disability in Violation of FEHA; Disability
  Discrimination in Violation of FEHA, Failure to Provide Reasonable Accommodation; Disability Discrimination
  in Violation of FEHA, Failure to Engage in Interactive Process; Retaliatory Termination in Violation of FEHA for
  Requesting a Reasonable Accommodation; Tortious Termination and Discrimination in Violation of Public Policy
  Based on FEHA; and Tortious Termination, Discrimination, and Failure to Hire in Violation of Public Policy for the
  Right to File a Workers' Compensation Claim due to Work Related Injury.


CLAIMED INJURIES
 NA


CLAIMED DAMAGES
 According to court records:
 Not reported.


SETTLEMENT DISCUSSIONS
According to court records:



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 91 of 155 Page ID #:107



Peacock vs. Quest Diagnostics, 27 Trials Digest 14th 10 (2010)



Not reported.


COMMENTS
According to court records:

The complaint was filed on October 29, 2009.


Trials Digest, A Thomson Reuters/West business
Central District Federal Court/Los Angeles



 End of Document                                          © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 92 of 155 Page ID #:108



Victoria Li v. Wyndham Vacation Ownership, Inc.;..., 2010 WL 4111579...




                          2010 WL 4111579 (Cal.Super.) (Verdict and Settlement Summary)


                         Copyright (c) 2018 ALM Media Properties, LLC. All Rights Reserved
                                  Superior Court, Contra Costa County, California.

                       Victoria Li v. Wyndham Vacation Ownership, Inc.; Wyndham Resorts
                     Development Corp. dba WorldMark By Wyndham; Trendwest Resorts, Inc.

                                    No. C05-01991
                     DATE OF VERDICT/SETTLEMENT: September 15, 2010
TOPIC: EMPLOYMENT - GENDER DISCRIMINATION - EMPLOYMENT - DISABILITY DISCRIMINATION
- INTENTIONAL TORTS - INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS - EMPLOYMENT -
RETALIATION

Sales Manager Said Demotion Based on Gender, Medical Leave


SUMMARY:
RESULT: Verdict-Plaintiff

Award Total: $346,000

The jury found for the plaintiff and awarded her $346,000.


EXPERT WITNESSES:
Plaintiff: Paul A. Berg, Ph.D.; Psychology/Counseling; San Francisco, CA Robert B. Cottle, Ed.D.; Vocational
Rehabilitation; Oakland, CA Robert H. Wallace, C.P.A.; Economics; San Diego, CA
Defendant: Bernard S. Rappaport, M.D.; Psychiatry; Berkeley, CA
ATTORNEYS:
Plaintiff: J. Gary Gwilliam; Gwilliam, Inary, Chiosso, Cavalli & Brewer; Oakland, CA (Victoria Li); Jan C. Nielsen;
Law Offices of Jan C. Nielsen; Clayton, CA (Victoria Li, Victoria Li); Randall E. Strauss; Gwilliam, Ivary, Chiosso,
Cavalli & Brewer; Oakland, CA (Victoria Li)
Defendant: Robert S. Shwarts; Orrick, Herrington & Sutcliffe; San Francisco, CA (Trendwest Resorts, Inc., Wyndham
Resorts Development Corp. dba WorldMark By Wyndham, Wyndham Vacation Ownership, Inc.); Oswald B. Cousins;
Orrick Herrington & Sutcliffe LLP; San Francisco, CA (Trendwest Resorts, Inc., Wyndham Resorts Development Corp.
dba WorldMark By Wyndham, Wyndham Vacation Ownership, Inc.)

JUDGE: Barry P. Goode

RANGE AMOUNT: $200,000-499,999
STATE: California
COUNTY: Contra Costa

INJURIES: Li was out of work for one year on disability before she obtained another job. She claimed she suffered severe
emotional distress from the denials of promotions and demotion following her first medical leave. With denials of promotions
taken into account, her damages potentially increased to $1 million or more.


 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 93 of 155 Page ID6#:109



Victoria Li v. Wyndham Vacation Ownership, Inc.;..., 2010 WL 4111579...



Facts:
In 1995, plaintiff Victoria Li began working as a timeshare salesperson for Wyndham Vacation Ownership Inc. She
claimed that she worked hard and was eventually promoted to sales manager. She applied for jobs as project director
in 2004 and 2005, but claimed that repeatedly, the Northern California region's Vice Presidents Kevin Fiore, Carter Lee
and Jeff Peterson filled the jobs with men instead. She also claimed that Lee announced at a meeting that any employee
who goes out on disability leave would not have any future at Wyndham and wouldn't be promoted.

In March 2005, Li went out on a medical leave. When she returned, she was demoted, and replaced in her sales manager
job by a man. She then went on disability leave, and eventually resigned.

Li sued Wyndham Vacation Ownership, Wyndham Resorts Development Corp. (doing business as WorldMark By
Wyndham) and Trendwest Resorts Inc., alleging gender discrimination, disability discrimination, retaliation and
intentional infliction of emotional distress. A harassment claim was dismissed on summary adjudication.

According to the plaintiff's counsel, at trial, witnesses testified that Lee and Fiore used profane and derogatory terms
to refer to women. Peterson allegedly told a witness, referring to Li, that he “had to get rid of the bitch,” and that he
brought in “a great bunch of guys.”

The defendants claimed that Li was not promoted, and demoted, because of the San Francisco store's poor performance.
They argued that she could have accepted the demotion and made more money in another office.

The case was originally combined with a second case, Steve Wiley v. Wyndham Vacation Ownership Inc. (VerdictSearch
case number 170029); however, the cases were separated after the defendants' motion. The Wiley case was tried last year,
and resulted in a $1 million verdict plus $1,029,000 in attorney fees.


ALM Properties, Inc.
Superior Court of Contra Costa County, Contra Costa

PUBLISHED IN: VerdictSearch California Reporter Vol. 9, Issue 41



 End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 94 of 155 Page ID #:110



Larkin Landau v. County of Riverside, a governmental entity, 2010 WL 1648442 (2010)




                          2010 WL 1648442 (C.D.Cal.) (Verdict and Settlement Summary)


                        Copyright (c) 2018 ALM Media Properties, LLC. All Rights Reserved
                          United States District Court, C.D. California, Western Division.

                            Larkin Landau v. County of Riverside, a governmental entity

                               No. 2:07-cv-06807-DSF-OP
                    DATE OF VERDICT/SETTLEMENT: February 12, 2010
TOPIC: EMPLOYMENT - DISABILITY DISCRIMINATION - EMPLOYMENT - FAILURE TO
ACCOMMODATE - EMPLOYMENT - WRONGFUL TERMINATION - DISCRIMINATION - ADA -
EMPLOYMENT - FMLA - EMPLOYMENT - WAGES AND HOURS - EMPLOYMENT - COMPENSATION

County Failed to Accommodate Disabilities, Fired Plaintiff Alleged


SUMMARY:
RESULT: Verdict-Plaintiff

Award Total: $1,033,500

The jury found for Landau and awarded her $1,033,500.


EXPERT WITNESSES:
Plaintiff: Jay M. Finkelman, Ph.D.; Human Resources Policies; Alhambra, CA Stephanie Rizzardi, M.B.A.; Economics;
Pasadena, CA
Defendant: Jubin Merati, Ph.D.; Economics; Los Angeles, CA Scott Barer; Human Resources Policies; Bell Canyon, CA
ATTORNEYS:
Plaintiff: Richard A. Love; Law Offices of Richard A. Love; Los Angeles, CA (Larkin Landau)
Defendant: Daniel K. Spradlin; Woodruff, Spradlin & Smart; Orange, CA (County of Riverside, County of Riverside);
Caroline A. Byrne; Woodruff Spradlin & Smart; Costa Mesa, CA (County of Riverside)

JUDGE: Dale S. Fisher

RANGE AMOUNT: $1,000,000-1,999,999
STATE: California
COUNTY: Not Applicable

INJURIES: Landau claimed economic damages related to losing a $90,000-a-year job. She also claimed damages for
emotional distress.

Facts:
On Jan. 5, 2007, plaintiff Larkin Landau, 53, was terminated from her redevelopment specialist job with the County of
Riverside Housing Authority. She had worked for the agency for 12 years in its Indio office, where she directly supervised
roughly 20 employees and worked an official schedule of nine hours per day, for nine days every two weeks, with every
other Friday off.



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           1
CaseCase
    2:21-cv-06021-ODW-MRW
     Case8:20-cv-02367
           2:18-cv-09706 Document
                              Document
                          Document3-1 Filed
                                         3 11/16/18
                                    5 Filed Filed
                                            12/16/20
                                                  07/26/21
                                                       PagePage
                                                      Page 89 of
                                                           43 of 98
                                                                 95
                                                                 144ofPage
                                                                       155
                                                                       PageID
                                                                            Page
                                                                             ID#:115
                                                                                 #:108
                                                                                   ID #:111



Larkin Landau v. County of Riverside, a governmental entity, 2010 WL 1648442 (2010)



In early 2006, Landau developed physical and psychological maladies, including severe tinnitis, headaches, pain and
numbness on the left side of her face, severe anxiety with panic attacks and sporadic disorientation or dizziness when
driving. Plaintiff's counsel claimed that Landau reported her symptoms and problems to her immediate supervisor and
kept management abreast of her medical appointments and testing, which ultimately resulted in a June spinal tap, which
left Landau with neurological damage and a limp in her left leg.

In August, the plaintiff began psychotherapy. She was referred for testing and was diagnosed with conversion disorder,
severe anxiety and depression that September.

Landau continued to work until June 8, when she requested a review of her job duties and workload, which she believed
were a major source of stress. Her supervisors denied that request. On July 11, Landau's supervisors informed her that
she would be transferred for one year to the agency's Riverside office for training, which required her to drive 184 miles
round trip from her house every workday. On July 17, Landau filed an internal complaint with the county for retaliation
and disability discrimination which ultimately was denied. On July 26, she made a formal request through the county's
disabilities office for a reasonable accommodation in her work conditions due to her physical and emotional problems.
She claimed that she submitted the requested paperwork, which included an authorization for the county to talk to her
doctors and obtain all her medical information.

On Aug. 1, Landau was placed off work by her family doctor, and the county placed her on leave as per the Family
Medical Leave Act.

On Oct. 10, her FMLA leave expired.

Plaintiff's counsel argued that when Landau's FMLA leave expired in October, the county did not formally notify her
of the expiration or the county option of an unpaid leave of absence (LOA) until Nov. 15.

Landau filled out and returned the LOA paperwork on Nov. 17, but the county claimed that it was inadequate due to
a lack of unspecified medical documentation not requested in the LOA form and instructed her to contact the assistant
director of the Housing Authority. The assistant director did not return Landau's telephone messages or respond to her
Dec. 29 e-mail, which documented her medical history, identified all her doctors and authorized the county to contact
them. Reportedly, the county ignored her LOA requests, and on Jan. 5, 2007, fired her for job abandonment.

Landau sued the county for disability discrimination, reasonable accommodation, retaliation under the Americans with
Disabilities Act and FMLA and overtime compensation.

Plaintiff's counsel claimed that the county ignored eight separate requests by Landau -- from June 8, 2006, through her
termination -- for a reasonable accommodation of her work schedule and work requirements, and for an LOA. In a
roughly 2.5-year period, 16 LOA requests were submitted to the county, but Landau's request was the only one denied,
plaintiff's counsel claimed.

At trial, Landau's supervisor admitted that, by June 8, 2006, she knew that Landau had an ADA physical disability,
Landau's request for a job analysis was a request for accommodation, and that at that time the county was under an
affirmative obligation to engage in the interactive process. The supervisor admitted in an Oct. 26, 2007, e-mail that
the county had not responded to Landau's formal request for a reasonable accommodation through its disabilities
department and that the county failed to introduce any evidence that Landau's requested accommodations would pose
an undue hardship on the county, according to plaintiff's counsel.


 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 96 of 155 Page ID #:112



Larkin Landau v. County of Riverside, a governmental entity, 2010 WL 1648442 (2010)



Defense counsel argued that Landau was performing below standard in 2005 prior to her claims of any health problems.
Rather than trying to improve her performance, Landau claimed that the Indio office where she worked had “too much
work,” according to the defense. The Indio office performed roughly 20 percent of the Housing Authority's work, yet
Landau claimed that she had a higher volume of work than those at the Riverside office. In order to determine if the
volume of work was too high, the county proposed a cross training rotation between the Indio and Riverside offices.
Defense counsel argued that Landau did not want to perform the cross training because she claimed that it would cause
a child care issue for her. At no time did Landau tell anyone it was because of health care problems, defense counsel
contended. Landau had applied for a promotion to a deputy director position which would have required working in
the Riverside office each day, defense counsel stated, but she didn't get the job.

The defense purported that Landau claimed health problems after she was told her work performance needed
improvement and that the county was going to rotate the Riverside and Indio offices. The county provided Landau with
every requested medical leave when it was supported by a doctor's note and at Landau's request, the defense claimed,
and the scheduled rotation between the Riverside and Indio offices was postponed.

Via a letter dated Oct. 31, 2006, the county notified Landau that her LOA had expired on Oct. 10, 2006. The letter
advised Landau that if she did not believe that she was medically able to return to work, she could request an official
LOA. Landau was advised that she would have to prepare and submit a written request on a form supplied by the
county, together with medical documentation supporting her request. But Landau did not submit the requested medical
documentation, defense counsel purported. No medical practitioners seen by Landau advised the county that Landau
was unable to return to work as of Oct. 15, 2006.

One doctor released Landau to work on Oct. 15, 2006, with no restrictions. Another doctor did not advise the county
that Landau had any further disability. The defense alleged that Landau has the burden of proof with regard to being
a “qualified individual with a disability,” the availability of reasonable accommodation, and a nexus between some
nefarious motive on the county's behalf and her automatic resignation, in the absence of a legitimate business purpose/
explanation for some automatic resignation, defense counsel claimed.

Defense counsel argued that the evidence at trial showed that, based on the information the county had in its possession
as of January 2007, Landau had been released by her doctors to return to work; that Landau had already requested and
had been granted three months of medical leave; and that according to the information provided to the county by her
doctors, Landau was physically able to participate in the cross training in Riverside.

When Landau requested that her leave be extended beyond Oct. 15, 2006, the county asked for additional medical
information, which the county had every right to do, defense counsel stated. Landau did not provide the requested
medical information. Instead, she submitted her own subjective complaints and identified doctors from whom she hoped
to get the requested information, defense counsel claimed.

Under these circumstances, Landau had the responsibility to respond as requested, to provide the required information
or to appear for work, defense counsel claimed. Reportedly, she did none of these.


ALM Properties, Inc.
United States District Court, Central District, Los Angeles

PUBLISHED IN: VerdictSearch California Reporter Vol. 9, Issue 18



 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 97 of 155 Page ID #:113



Larkin Landau v. County of Riverside, a governmental entity, 2010 WL 1648442 (2010)




 End of Document                                         © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 98 of 155 Page ID #:114



Beverly Dodd v. Haight Brown & Bonesteel LLP, 2010 WL 4845803 (2010)




                        2010 WL 4845803 (Cal.Superior) (Verdict and Settlement Summary)


                        Copyright (c) 2018 ALM Media Properties, LLC. All Rights Reserved
                                  Superior Court, Los Angeles County, California.

                                  Beverly Dodd v. Haight Brown & Bonesteel LLP

                                   No. BC413813
                    DATE OF VERDICT/SETTLEMENT: October 15, 2010
TOPIC: EMPLOYMENT - WRONGFUL TERMINATION - EMPLOYMENT - AGE DISCRIMINATION -
EMPLOYMENT - DISABILITY DISCRIMINATION - EMPLOYMENT - FMLA

Suit: Secretary Terminated While Undergoing Cancer Treatment


SUMMARY:
RESULT: Verdict-Plaintiff

Award Total: $410,520

The jury found the defendant liable, and awarded Dodd $410,520 in damages for future lost earnings, including her life
insurance policy. Dodd was not awarded damages for pain and suffering.


EXPERT WITNESSES:
Plaintiff: Flavio Marenco; Clinical Psychology; Los Angeles, CA Solomon Hamburg, M.D.; Oncology; Beverly Hills,
CA
ATTORNEYS:
Plaintiff: Michael J. Procopio; Campion, Rodolff, Van Riper & Procopio; Santa Ana, CA (Beverly Dodd); Michael
Louis Kelly; Kirtland & Packard; El Segundo, CA (Beverly Dodd)
Defendant: Linda Miller Savitt; Ballard, Rosenberg, Golper & Savitt, LLP; Glendale, CA (Haight Brown & Bonesteel
LLP); Eric C. Schwettmann; Ballard, Rosenberg, Golper & Savitt; Glendale, CA (Haight Brown & Bonesteel LLP)

JUDGE: Joanne O'Donnell

RANGE AMOUNT: $200,000-499,999
STATE: California
COUNTY: Los Angeles

INJURIES: Dodd asked the jury for $525,000 in damages for past and future lost earnings, as well as $900,000 in damages
for past pain and suffering and $900,000 for future pain and suffering.

Facts:
On Nov. 14, 2008, plaintiff Beverly Dodd, 66, was terminated from her job as a legal secretary at the firm of Haight
Brown & Bonesteel LLP, located in Los Angeles. Dodd, who had been employed at the firm for roughly 20 years, was
on medical leave at the time as she received treatment for liver cancer.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 99 of 155 Page ID #:115



Beverly Dodd v. Haight Brown & Bonesteel LLP, 2010 WL 4845803 (2010)


Dodd sued Haight Brown & Bonesteel, alleging she was wrongfully terminated due to her age, medical condition,
disability and her high rate of compensation, in violation of Federal and State Law.

Dodd contended that at the time of her termination she had 10 days remaining on 12 weeks of unpaid leave under the
Family Medical Leave Act, for treatment of her liver cancer. She claimed that she called the firm's human resources
manager to request an additional three to six months of unpaid leave for further cancer treatment. She said she then
received a Federal Express letter terminating her employment on Nov. 14, 2008, with her initial leave expiring on Nov. 24.

The law firm contended that Dodd was lawfully terminated as a result of her inability to come back to work after her
FMLA leave period expired. It claimed it received a note from Dodd's doctor, which indicated that she would not be
able to return after her leave since she had another six months of treatment left.

The law firm further contended that Dodd could not return in any capacity for at least a year given her physician's
certifications. It also argued that Dodd did not request any reasonable accommodation and that it engaged in the
interactive process to the fullest extent possible, given Dodd's refusal to allow all relevant information to be shared.

The defendant further contended that neither Dodd's age nor salary had any bearing on her termination.

She claimed she lost her annual salary of $70,000 and benefits, including a 3 percent of salary-per-year pension plan
contribution, a life insurance policy, and medical insurance. She claimed that she planned to work full-time until age 70
and part-time until age 75. Dodd testified that she also suffered emotional distress as a result of her termination, and
has been unable to find work thereafter.

Haight contended that Dodd's inability to work at the time her leave expired, and for at least a year after, precluded
any award of damages to her. The defendant further contended that Dodd failed to mitigate her damages when she was
allegedly able to return to work nearly 18 months later by seeking subsequent employment.

Insurer:

Underwriters at Lloyd's of London


ALM Properties, Inc.
Superior Court of Los Angeles County, Central

PUBLISHED IN: VerdictSearch California Reporter Vol. 9, Issue 46



 End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 100 of 155 Page ID #:116



 Jeanette A. Ybarra v. Dacor Holdings Inc., Distinctive..., 2010 WL 2404221...




                          2010 WL 2404221 (Cal.Super.) (Verdict and Settlement Summary)


                          Copyright (c) 2018 ALM Media Properties, LLC. All Rights Reserved
                                    Superior Court, Los Angeles County, California.

                Jeanette A. Ybarra v. Dacor Holdings Inc., Distinctive Appliance Inc. and Rene Castro

                                    No. KC-054144
                     DATE OF VERDICT/SETTLEMENT: February 26, 2010
 TOPIC: EMPLOYMENT - WRONGFUL TERMINATION - EMPLOYMENT - AGE DISCRIMINATION -
 EMPLOYMENT - DISABILITY DISCRIMINATION - INTENTIONAL TORTS - INTENTIONAL INFLICTION
 OF EMOTIONAL DISTRESS

 Fired Pltf With Kidney Disease Alleged Age, Disability Bigotry


 SUMMARY:
 RESULT: Verdict-Plaintiff

 Award Total: $615,236

 The jury found disability discrimination. Ybarra dismissed her age discrimination claim, after the jury was locked 6-6
 on the question.

 Ybarra was awarded $615,236.


 EXPERT WITNESSES:
 Plaintiff: Anthony E. Reading, Ph.D.; Psychology/Counseling; Beverly Hills, CA Jenny McNulty; Economics; Los
 Angeles, CA
 Defendant: Edward J. Workman, Ph.D.; Vocational Rehabilitation; San Clemente, CA Stuart Friedman, M.D.;
 Nephrology; Los Angeles, CA
 ATTORNEYS:
 Plaintiff: Charles T. Mathews; Charles T. Mathews & Associates; San Marino, CA (Jeanette A. Ybarra); Deane L.
 Shanander; Charles T. Mathews & Associates; San Marino, CA (Jeanette A. Ybarra)
 Defendant: Michelle T. Harrington; Stone & Hiles; Los Angeles, CA (Dacor Holdings Inc., Rene Castro); Paula G.
 Tripp; Anderson, McPharlin & Conners; Los Angeles, CA (Dacor Holdings Inc., Rene Castro)

 JUDGE: Robert A. Dukes

 RANGE AMOUNT: $500,000-999,999
 STATE: California
 COUNTY: Los Angeles

 INJURIES: Ybarra claimed past and future lost earnings and benefits, insisting that she had difficulty finding a new job due
 to her age, medical condition and the current economical climate. Ybarra alleged that she had intended to work at Dacor
 until retirement.


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 101 of 155 Page ID #:117



 Jeanette A. Ybarra v. Dacor Holdings Inc., Distinctive..., 2010 WL 2404221...



 Facts:
 In May 1991, plaintiff Jeanette Ybarra was hired by Dacor Holdings Inc. as a sales coordinator. She was then promoted
 to the position of inventory control coordinator, working at the company's distribution center in the City of Industry.

 In 1996, Ybarra began dialysis treatment for a congenital kidney disease, which she administered to herself at work, two
 times a day. Approximately two years later, Ybarra developed a severe peritonitis and went off work for eight months.
 On her return, she began renal hemodialysis, which required her to come into work early three days a week.

 In January 2008, Ybarra missed four weeks of work due to an infection. She claimed that before her infection, in late
 2007, her supervisor, Rene Castro, began taking her job duties away from her. Ybarra also claimed that the company
 accumulated her missed time as negative 960 hours in sick days, which forced her to use vacation days.

 On April 1, 2008, Ybarra was terminated as Castro informed that her position was being eliminated.

 Ybarra sued Dacor and Castro, as well as Distinctive Appliance Inc., the holdings company that owned Dacor, alleging
 wrongful termination, disability discrimination, age discrimination and intentional infliction of emotional distress.

 Distinctive was discontinued from the case prior to trial.

 Ybarra claimed that her illness and age eventually led to her discharge. She asserted that Castro made efforts to exclude
 her from activity with younger coworkers and that his decision to take away her responsibilities was in response to her
 medical condition.

 Ybarra further purported that the company was undergoing a change in health insurance coverage, and the new provider
 had increased rates for employees with pre-existing conditions. Ybarra alleged that all the combined factors led to her
 being the first Dacor employee to be laid off.

 In regard to the age discrimination claim, she charged that the company fired several employees who were over the age
 of 40 while promoting younger individuals.

 The defense responded that Ybarra was not fired due to her age or disability, and that she was just an unlucky employee
 in regard to company layoffs. The defendants further claimed that the plaintiff's performance was becoming weak, and
 her work wasn't timely enough, also contributing to her termination.

 Ybarra countered that her performance didn't suffer as a result of her medical condition, and that her annual performance
 appraisals were always good. She contended that she received a score of 3 or 4 in her reviews, with 3 being deemed as
 “efficient” and 4 being “commendable.”

 Ybarra also sought past and future medical costs due to her affected coverage after termination. She additionally sought
 pain and suffering damages.

 The defense contested Ybarra's damages, arguing that if she were awarded anything, it should be reduced due to her
 shortened life expectancy. Counsel contended that Ybarra should have been able to obtain a new job within a year of
 termination.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 102 of 155 Page ID #:118



 Jeanette A. Ybarra v. Dacor Holdings Inc., Distinctive..., 2010 WL 2404221...



 ALM Properties, Inc.
 Superior Court of Los Angeles County, Pomona

 PUBLISHED IN: VerdictSearch California Reporter Vol. 9, Issue 24



 End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 103 of 155 Page ID #:119



 Malone v. Potter, Not Reported in F.Supp.2d (2010)



                                                              Keith M. Staub, Office of U.S Attorney, Lisa Klerman,
                     2010 WL 330252                           Los Angeles, CA, for Defendant.
       Only the Westlaw citation is currently available.
                United States District Court,
                      C.D. California.
                                                               FINDINGS OF FACT AND CONCLUSIONS LAW
               Earnest J. MALONE, Plaintiff,
                                                              MARGARET M. MORROW, District Judge.
                            v.
      John E. POTTER, Postmaster General, Defendant.           *1 This action was tried to a jury on March 3
                                                              through 6, 2009. On March 10, 2009, the jury returned
               No. CV 07-05530 MMM (FFMx).                    a verdict for plaintiff Earnest Malone on his claims for
                               |                              disability discrimination under the Rehabilitation Act
                        Jan. 15, 2010.                        and retaliation for protected activity in violation of Title
                                                              VII. The jury awarded Malone $300,000 in damages for
  West KeySummary                                             emotional distress. Malone's entitlement to the equitable
                                                              remedies of back and front pay was tried to the court
                                                              on July 21, 2009. Having considered the evidence, the
  1        Civil Rights                                       arguments of counsel, and the record in this action, the
                Back Pay or Lost Earnings                     court makes the following findings of fact and conclusions
           Civil Rights                                       of law pursuant to Rule 52 of the Federal Rules of Civil
                Aggravation, Mitigation, or Reduction         Procedure.
           of Loss
           A     former      employee,      impermissibly
           discriminated against because of his                               I. FINDINGS OF FACT
           disabilities, was entitled to five years of
           front pay in the amount of $17,530.00. The           A. Summary of Relevant Background Evidence
           employee testified that he intended to work          Adduced During Jury Trial
           until age 58, due to his health problems,
                                                                1. Malone's claims for disability discrimination under
           and the uncertain future availability of work
                                                                the Rehabilitation Act and retaliation for protected
           within his increasing physical restrictions. The
                                                                activity, i.e., filing EEOC complaints, were tried to
           evidence also indicated the employee had
                                                                the jury on March 3 through 6, 2009. As respects
           ample opportunity to mitigate his damages
                                                                his Rehabilitation Act claim, Malone argued that
           by obtaining a customer service job, and the
                                                                his supervisor, Postmaster Tyrone Williams, failed
           annual loss over the front pay period was
                                                                reasonably to accommodate him and subjected him to
           calculated as $3,506.00.
                                                                adverse employment action on the basis of his disability
           Cases that cite this headnote                        when he changed his work assignments in 2007. Malone
                                                                also argued that Postmaster McGee subjected him to
                                                                adverse employment action on the basis of his disability
                                                                when he transferred him to the Hub City Post Office in
 Attorneys and Law Firms                                        2005. As respects his retaliation claim, Malone argued
                                                                that his filing of EEOC complaints was a motivating
 Andrew M. Wyatt, Andrew M. Wyatt Law Offices,                  factor behind these actions. 1
 Woodland Hills, CA, for Plaintiff.
                                                                2. Malone is 53 years old and has a twelfth grade
 Gwendolyn Millicent Gamble, AUSA - Office of U.S
                                                                education. 2 He began working at the Compton Post
 Attorney, Los Angeles, CA, for Plaintiff/Defendant.


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 104 of 155 Page ID #:120



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


   Office as a letter carrier in 1978; that remained his        causing him hand and shoulder pain. 18 At that point,
                                   3
   official position through 2007. Since 1999, he has filed     Dr. Wright prescribed arm braces for Malone. 19
   at least ten employment discrimination claims against
   the Post Office. 4                                           9. In January 2004, Malone also began to see a
                                                                psychologist, Dr. Barbara Ammon, who testified at
   3. Malone injured his right thumb in 1994, and               trial regarding her opinion of Malone's mental health.
   filed a worker's compensation claim as a result. He          Ammon diagnosed Malone with anxiety disorder,
   subsequently underwent an operation in which his right       NOS, and depressive disorder, NOS, in January
   thumb joint was fused to his hand. 5                         2004. 20 “NOS” stands for “not otherwise specified”
                                                                and indicates that the disorders diagnosed by Dr.
   4. Dr. Joan Wright, a hand surgeon, testified at trial       Ammon did not fit into any specific categort of
   regarding Malone's injuries. Wright first saw Malone on      disorder; Ammon testified that NOS is a “catch-all, left-
   October 4, 1996. 6 Malone went to see Wright because         over diagnosis.” 21 Dr. Ammon stated that Malone's
   he was concerned that a 25% impairment rating he             feelings of anxiety and depression resulted from a
   had received on a worker's compensation claim was
                                                                perception that he was mistreated at work. 22 When
   incorrect. 7 The percentage rating represents the degree     she saw him in January 2004, Dr. Ammon placed
   to which the person is limited and is used to calculate      Malone on medical leave so that he could “regroup
   a financial settlement. 8 Dr. Wright determined that         emotionally.” 23 Malone was out of work on Dr.
                              9
   Malone's rating was 31%.                                     Ammon's orders until May 2004. 24

   5. At the time he first saw Dr. Wright, Malone was           10. Dr. Ammon testified that Malone's emotional
   experiencing pain in his right hand due to the prior           condition was stable between January 2004 and July
   operation. The pain primarily occurred when Malone
                                                                  2006. 25 She placed him on medical leave for five
   attempted to pinch. 10 Because of this pain, Malone had        months in 2005, however, after he became upset
   begun to favor his left hand over his right, and was
                                                                  over a confrontation with a Postmaster Deer. 26 At
                                                 11
   experiencing pain in the left hand as well.                    this time, Malone experienced difficulty sleeping,
                                                                  suspiciousness, headaches, and gastrointestinal
   6. Over the course of Dr. Wright's treatment, Malone
                                                                  issues. 27
   began to develop wrist and shoulder pain as well. 12
   Dr. Wright attributed the shoulder pain to bursitis, an      11. Malone returned to work in October 2005. During
   inflammation of the sac that separates the shoulder            Malone's time at the Post Office, his supervisors
   bone from the muscle. 13                                       had provided him with various limited duty job
                                                                  assignments to fulfill the Post Office's workers'
    *2 7. Dr. Wright treated Malone's problems with               compensation obligations. When he returned in
   physical therapy, anti-inflammatory medication, and            October 2005, he was assigned to work as lobby
   splints. 14 She also concluded that he should avoid            director at the Hub City Post Office. 28
   gripping, pinching, pushing, pulling and lifting over five
   pounds. 15 Dr. Wright selected five pounds as a limit        12. As described by Malone, the duties of a lobby
   because that was the maximum Malone told her he                director include greeting customers and assisting
                                                                  them to mail items, such as by helping them find the
   could lift. 16
                                                                  proper forms. 29 Malone was capable of performing
   8. Malone did not see Dr. Wright between May 2001              the position. 30 He testified that he liked the job and
   and January 2004. 17 In January 2004, he again visited         enjoyed working with the public. 31
   Dr. Wright. He complained that he had been assigned
   to the Santa Monica Post Office and that the drive was


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 105 of 155 Page ID #:121



 Malone v. Potter, Not Reported in F.Supp.2d (2010)



   13. Dr. Ammon placed Malone on leave again for one          19. Williams asked Malone to deliver mail on
     month in June 2006, because she believed he had             September 14, and sent Malone home when he
     become increasingly “agitated” and “hopeless.” 32           refused. The same thing occurred on September 17
                                                                 and 18. 42
   14. In July 2006, Malone returned to the Compton Post
     Office and was assigned to work as lobby director         20. On September 19, Malone received a new job
              33
     there.                                                      assignment that included casing and carrying mail. 43
                                                                 The job offer stated that Malone's restrictions would
   15. In September 2006, Dr. Wright diagnosed Malone
                                                                 not be honored. 44 Malone became upset and walked
     with carpal tunnel syndrome. 34                             out of the Post Office. He did not return to work

   16. On July 12, 2007, Malone's supervisor, Postmaster         again. 45
     Tyrone Williams told him that he could no
                                                               21. Dr. Ammon testified that Malone experienced
     longer work as lobby director due to a grievance
                                                                 nervousness in 2007 due to the changes in his
     decision in favor of the postal clerk's union. 35           job assignments and uncertainty as to whether
     Malone was assigned various duties including                there would be something for him to do when he
     express mail delivery and custodial work. While
                                                                 arrived at the job site. 46 Because Malone was being
     he did not attempt the custodial assignment, he
                                                                 given assignments outside his medical restrictions,
     tried to deliver the mail and found he was
                                                                 Dr. Ammon placed him on leave on September
     unable to do it. Malone told Williams about his
     inability to deliver to mail, and Williams gave             19, 2007. 47 Malone decided to file for disability
     Malone a choice between delivering mail and going           retirement. 48 In December 2007, he applied for
     home. 36 Thereafter, Malone continue to receive job         unemployment benefits. 49
     assignments consisting of various tasks, including
                                                               B. Relevant Trial Evidence Regarding Malone's Ability
     mail delivery. 37
                                                               to Work
    *3 17. In July 2007, Dr. Wright placed the following
                                                               22. Malone's future ability to work is one of main points
     restrictions on Malone: no repetitive or forceful
                                                                 of dispute between the parties. Malone contends
     bilateral hand gripping, pushing, pulling, lifting over
                                                                 that as a result of the Post Office's actions, he is
     five pounds, or overhead activities; a ten minute
                                                                 mentally unable to work. The Post Office contends
     break after 50 minutes; no driving more than 30
                                                                 that Malone is capable of working. The court first
     minutes at a time; no standing more than 30
                                                                 considers the physical limitations on Malone's ability
     minutes without a break; and no manual opening
                                                                 to work.
     of letters or stapling. 38 She testified that she added
     these restrictions because Malone was “having more        1. Physical Limitations
                   39
     problems.” As respects several of the restrictions,
                                                               23. Dr. Wright testified that she did not believe
     Dr. Wright could not recall specifically why she
                                                                 Malone's physical restrictions prevented him from
     imposed them other than Malone's own description
     of his limitations.                                         working in the future. 50

   18. In September 2007, Dr. Wright imposed a new             24. Dr. Thomas Grogan, an orthopedic surgeon
     limitation that Malone not do any street delivery of        testified as a defense expert regarding Malone's
                                                                 physical limitations. Hand injuries makes up 15% of
     mail. 40 On September 14, 2007, he obtained a note
                                                                 his practice, and he has performed numerous hand
     from Dr. Wright to this effect. 41
                                                                 surgeries. 51



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 106 of 155 Page ID #:122



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


                                                                   not only “related to work” but also to his financial
   25. Dr. Grogan examined Malone on September 23,
                                                                   concerns. 64 Dr. Ammon opined that Malone would
     2008; the examination included x-rays of both hands,
                                                                   have difficulty returning to work because he was
     Malone's shoulders, and neck. 52 Dr. Grogan opined
                                                                   “suspicious and mistrustful of others.” 65
                                                       53
     that Malone could lift up to twenty pounds. He
     also concluded that Malone did not suffer from              31. Dr. Brian Jacks testified as a defense expert. In
     carpal tunnel syndrome,       54
                                        and found Malone's         addition to reviewing the record in the case, Dr.
                                                                   Jacks interviewed Malone to formulate a diagnosis
     shoulders to be in normal condition. 55
                                                                   of his mental condition. 66 Like Dr. Ammon,
   26. Dr. Grogan concluded that Malone's main problems            he administered the Beck Anxiety Inventory and
     were the improper positioning of the fusion of his            Depression Inventory as well as the Beck Suicide
     right thumb and degeneration of his left joints,              Scale and Wahler Physical Symptoms Inventory. The
     particularly the wrist joint. 56 The only physical            latter tests are similar to the Anxiety and Depression
     restrictions Dr. Grogan would have placed on                  inventories in that they are based on the patient's
     Malone were no lifting over ten pounds with one               written responses to various statements. 67
     hand and no lifting over twenty pounds with both
                                                                 32. Dr. Jacks also administered the Minnesota
     hands. 57 Like Dr. Wright, Dr. Grogan believed that
                                                                   Multiphasic Personality Inventory (“MMPI”), which
     Malone was physically capable of working. 58                  he described as “the best psychological test which we

   2. Mental Limitations                                           have.” 68 Unlike the Beck tests, which consist of 21
                                                                   questions, the MMPI has 567 qeustions. 69
    *4 27. Dr. Ammon prepared a report for Malone's
     disability retirement application. In connection with       33. Dr. Jacks diagnosed Malone as suffering
     the report, she administered a variety of tests. The          from dysthymia, a chronic low grade depression,
     “Beck Anxiety Test” measures anxiety based on                 characterized by intermittent mood changes or
     a patient's self-rating of the severity of various            depression that lasts for at least two years. 70
     symptoms, such as “My heart races fast” and “I feel           Dr. Jacks described dysthymia as “a common
     unsteady.” 59 Malone scored a 43; Dr. Ammon stated            form of depression” that does not usually cause
     that this score indicated “a severe level of anxiety.” 60     “major impairments or difficulties in one's ability
                                                                   to function”; he stated that for patients with the
   28. Dr. Ammon also administered the “Beck                       condition, “it seems like ... there's clouds outside
     Depression Inventory 2,” a self-reported test similar         even when it's sunshiny, and you feel that life is not
     to the Beck Anxiety Test. Malone scored 35; Dr.               satisfying or making you very happy.” 71
                                                        61
     Ammon considered this score “severe” as well.
                                                                 34. Dr. Jacks testified that Malone's depression began
   29. Finally, Dr. Ammon administered the Psycho                  in 1998 or 1999, and has not significantly worsened
     Diagnostic Screening Questionnaire, another test              since that. 72 He noted that from 2005 to 2007, there
     based on the patient's responses to various                   were no increases or changes in Malone's symptoms,
     statements. Based on this test, Dr. Ammon
                                                                   the frequency of his treatment or his medication. 73
     concluded that Malone suffered from anxiety
     and depression, albeit not from any specifically            35. Dr. Jacks identified several causes of Malone's
     identifiable disorder. 62                                     depression: health issues and physical problems;
                                                                   excessive suspiciousness and mistrust of others;
   30. Dr. Ammon found that Malone was “totally                    difficulty following instructions; and financial
     disabled” and “not able to return to the labor
                                                                   problems, as well as the present litigation. 74
                63
     market.”        She stated that his mental problems were


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         4
CaseCase
    2:21-cv-06021-ODW-MRW
         8:20-cv-02367
      Case 2:18-cv-09706Document
                              Document
                                 3-15 Filed
                          Document       3 Filed
                                      Filed 12/16/20
                                                 07/26/21
                                            11/16/18  Page
                                                      PagePage
                                                           101
                                                           55 ofof107
                                                                   144of
                                                                  98     155
                                                                         Page
                                                                      Page   IDPage
                                                                               ID #:120
                                                                                    ID #:123
                                                                                #:127


 Malone v. Potter, Not Reported in F.Supp.2d (2010)



    *5 36. Dr. Jacks opined that Malone should be              C. Testimony At Court Trial Regarding Malone's
     prescribed anti-depressants but that he did not           Efforts to Find Employment
     require further psychological counselling. 75
                                                               40. Malone testified that he does not consider himself
   37. Dr. Jacks also stated that, in his opinion, although      mentally prepared to return to the work force. 82 The
     Malone's depression resulted in a lack of energy            court does not consider Malone's self-diagnosis an
     and difficulty with concentration, it did not impair        accurate indicator of his psychological capability to
     his ability to work. 76 He did state, however, that         work.
     Malone was not able to work for the month of
                                                               41. Malone did not submit any written applications,
     September 2007. 77                                          cover letters or resumes to employers after leaving

   38. Dr. Jacks was critical of Dr. Ammon's opinions.           the Post Office, nor did he prepare a resume. 83 He
     He noted that she did not review Malone's complete          did not attend any job interviews . 84 Malone testified
     history, and did not consider whether his health issues     that during the time he was receiving unemployment
     were a cause of his depression. 78                          benefits, he did not believe he was capable of working
                                                                 and would not have accepted a job if one had been
   39. After evaluating the testimony of both experts,           offered to him. 85
     the court finds that Malone suffers from mild
     depression that does not prevent him from working.        42. Malone's disability retirement became effective
     In this regard, the court does not find Dr. Ammon's         August 2008. 86 There was no evidence that Malone's
     testimony that Malone is “totally disabled” due             disability retirement was approved based on his
     to psychological conditions credible. When asked            mental condition rather than his physical disabilities.
     to explain this opinion, Dr. Ammon stated in
     conclusory fashion that she did not believe Malone        43. Malone has not made any efforts to find
     could ever return to the Postal Service, and that she       employment since he began receiving federal
     believe he was not “at this time” able to return to         disability retirement benefits. 87
     the labor market. She offered no specific reasons or
     analysis supporting this conclusion. 79 In addition,      D. Testimony of Defendant's Expert Jerald Udinsky
     the court accords Dr. Jacks' testimony greater
                                                               *6 44. Dr. Jerald Udinsky testified as a defense
     weight based his credentials, the thoroughness of his
                                                                expert during the bench trial. Udinsky described
     testing, and his review of prior medical records. In
                                                                himself as a “rehabilitation economist,” a position
     particular, Dr. Jacks administered the MMPI test,
                                                                he characterized as “an economist who is
     which revealed that Malone had significant worries
                                                                specialized in labor markets, employment, wages, and
     and concerns about his physical problems. 80 He
                                                                 unemployment within labor markets.” 88 He claimed
     also reviewed medical records indicating, contrary
                                                                 to have a particular speciality in “the labor market
     to Dr. Ammon's testimony, that Malone had sleep
                                                                 activity of people with injuries ... who have had to
     apnea, which contributed to his depression because
                                                                 change jobs.” 89
     he was unable to achieve a deep level of sleep. 81
     Consequently, the court credits Dr. Jacks' testimony      45.    To     form    an   opinion   about     the
     that there have been no significant changes in              availability of employment for Malone, Udinsky
     Malone's depression since 2005, and that Malone is          considered Malone's employment record, worker's
     presently able to work despite his dysthimia or low         compensation records, unemployment records, and
     grade depression.                                           the depositions of Malone, Dr. Ammon and Dr.
                                                                 Wright; he also spoke with Dr. Grogan. 90 In
                                                                 addition, Udinsky conducted what he described as


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 108 of 155 Page ID #:124



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


     a “labor market survey” that focused in particular
     on the types of jobs for which Malone applied while      50. Udinsky opined that Malone could work as a

     receiving unemployment insurance . 91 The positions        receptionist. 103 As Udinsky reached this opinion
     Udinsky considered were insurance salesman, mail           without considering that Malone had been diagnosed
     room supervisor, receptionist, customer service            with carpal tunnel syndrome, the court does not find
     representative and security guard. His labor market        it credible.
     survey included calling companies by telephone and
                                                              51. Because Malone had mentioned looking for work
     inquiring if jobs were available. 92 Udinsky asked the     as an insurance salesman at his deposition, Udinsky
     employers if the jobs required lifting more than 15
                                                                also considered the field of insurance sales. 104 He
               93
     pounds.                                                    believed that Malone's disabilities as well as his
                                                                “background ... in a work environment where there's
   46. Udinsky did not, however, consider Malone's
                                                                physical labor involved” gave Malone “experience
     educational background, an omission that
                                                                when it comes to selling disability and liability
     considerably undermines the credibility of his
                                                                insurance.” 105 On direct examination, Udinsky
     opinions. 94 Udinsky justified this omission on by
                                                                testified that he did not consider Malone's level of
     noting that Malone had “a considerable amount of
                                                                education in evaluating his ability to succeed as
     experience” and could take classes to learn skills he
                                                                an insurance salesman. 106 According to Udinksy,
     lacked. 95
                                                                Malone could pass the licensing exam to work in
   47. Udinsky's analysis also did not take Malone's            insurance sales “based on the fact that he had been

     psychological issues into account. 96 He simply            working at the post office for some time.” 107 Despite
                                                                this testimony, on cross examination, when asked
     assumed that Malone was capable of working. 97
                                                                about the basis for his opinion that Malone could
   48. Udinsky expressed a variety of opinions regarding        pass the exam, Udinsky cited the fact that Malone
     what he considered a “normal and ordinary job              had a high school diploma; apparently, he had
                                                                consulted Malone's deposition during the recess to
     search.” 98 The court does not discuss these here,
     as it can conclude based on Malone's testimony,            discover this fact. 108 Udinsky's testimony regarding
     standing alone, that Malone did not undertake a            Malone's ability to find work in insurance sales
     reasonably diligent effort to obtain employment.           considerably undermined his credibility.
     Malone testified that he was simply going through
                                                              *7 52. Udinsky also testified that he believed Malone
     the “protocols,” that is, making the minimum effort
     necessary to continue to receive unemployment              could find work as a security guard. 109 He stated
     insurance and that he had no intention of working or       that he had selected this position to research because
                                                                Dr. Wright had stated that it was compatible with
     accepting a position if one was offered. 99
                                                                Malone's physical restrictions. 110 He acknowledged,
   49. Udinsky testified that he believed Malone could          however, that some training would be required, 111
     have found employment as a mail room supervisor            as it does not appear to be a comparable position to
     because he “had skills in shipping and receiving.” 100     the lobby director position Malone performed at the
     He also testified that Malone could manage a store         Post Office.
     such as “Mailboxes R Us.” 101 The court does not
                                                              53. Udinsky also testified regarding Malone's ability
     find this opinion credible, given that Malone had no
                                                                to find work as a customer service representative.
     supervisory experience during his thirty years of work
                                                                Of all the positions discussed by Udinsky, this
     at the Post Office. 102                                    is the only one that the court finds both to be
                                                                compatible with Malone's education and experience.



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      6
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 109 of 155 Page ID #:125



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


     It is, moreover, comparable to the lobby director            positions, and did not factor in educational licensing
     position Malone held at the Post Office. Based               requirements, economic conditions, and Malone's
     on Malone's description, the lobby director job              lack of personal drive. 119 The value of Khemlani's
     essentially resembles a customer service position.           criticism was limited, however, as he was unable to
                                                                  identify a specific probability Udinsky should have
       54. Udinsky testified that the median income for
         customer service representatives was $31,873             utilized to account for the factors he identified. 120
         in 2007. He testified in 2007-08, this figure
                                                                E. Stipulated Facts Regarding Malone's Salary and
          increased 1.74 percent. 112                           Benefits

   55. Udinsky calculated that if Malone had obtained           *8 58. Malone would have earned a total of $111,404
     work as a customer service representative on June           in salary and benefits had he continued to work at the
     19, 2008, he would have earned $33,973 through              Post Office from September 19, 2007 through July 20,
     July 20, 2009, the date of the court trial. 113              2009. 121
     This calculation included Malone's earnings from
     disability retirement. It assumed that he would find a     59. Malone received a total of $45,770 in federal
     job nine months after leaving the post office and that       disability retirement benefits through July 20,
     his salary would begin at the 25th percentile. Udinsky       2009. 122
     calculated that if Malone continued working as a
     customer service representative through retirement,        60. Had Malone worked for the Post Office through
     his future earnings would be $360,729. In this               April 21, 2018, he would have earned $472,566 in
     regard, he assume that Malone would reach the 75th           salary and benefits reduced to present cash value. He
     salary percentile after three years of work. 114 This        would have earned $323,754 in retirement benefits,
     translates to a 20 percent salary increase in each of        reduced to present cash value, from April 2018
     the first three years, and an increase consistent with       through September 4, 2034, the end of his statistical

     inflation thereafter. 115 Udinsky did not cite any data      life expectancy. 123 For the period from July 21, 2009
     to support his assumption that Malone would receive          to September 4, 2034, Malone would receive a total of
     a yearly twenty percent salary increase as a customer        $460,152 in disability retirement benefits. 124 While
     service representative. Rather, he apparently based          the parties stipulated to these figures, the court does
     this assumption on his perception that Malone was            not find them particularly useful, as they appear to
     “a mature person [and] a capable person.” 116 It is          reflect a misunderstanding of the nature of the front
     not entirely clear how Udinsky formed this opinion           pay remedy.
     of Malone.
                                                                61. Any findings of fact that are deemed to be
   56. Udinsky explained that Malone's receipt of                 conclusions of law are incorporated herein as such.
     disability retirement did not prevent him from
     working and that, as long as he earned less than 80                  II. CONCLUSIONS OF LAW
     percent of his prior salary at the post office, he would
                                                                A. Legal Standards Governing Back Pay, Front Pay &
     continue to receive payments. 117
                                                                Reinstatement
   57. Malone's expert, Anand Khemlani, a certified
     public accountant, criticized Udinsky's conclusions        62. “Title VII of the Civil Rights Act of 1964 permits
                                                                  courts to grant equitable remedies to employees who
     with respect to the customer service representative,
                                                                  have been impermissibly discriminated against by
     receptionist, and security guard positions. 118 He
                                                                  employers with fifteen or more employees. See 42
     argued that Udinsky applied a one hundred percent
                                                                  U.S.C. § 2000e-5(g) (1994). The relevant remedies
     probability that Malone would be able to obtain these
                                                                  include reinstatement and awards of back pay and


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 110 of 155 Page ID #:126



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


     front pay.” 125 Caudle v. Bristow Optical Co., Inc.,
                                                                65. “[R]einstatement, when it is feasible, is ‘the
     224 F.3d 1014, 1020 (9th Cir.2000). “The district
                                                                  preferred remedy’ in a discrimination suit.”
     court has wide discretion in awarding remedies to
                                                                  Gotthardt v. National R.R. Passenger Corp.,
     make a Title VII plaintiff whole.” Odima v. Westin
                                                                  191 F.3d 1148, 1156 (9th Cir.1999) (quoting
     Tucson Hotel, 53 F.3d 1484, 1495 (9th Cir.1995)
                                                                  Cassino v. Reichhold Chems., Inc., 817 F.2d 1338,
     (citing Edwards v. Occidental Chem. Corp., 892 F.2d
                                                                  1346 (9th Cir.1987)). Nonetheless, “[a]wards of
     1442, 1448 (9th Cir.1990)).
                                                                  front pay are appropriate when it is impossible
   63. “Back pay is calculated by subtracting the actual          to reinstate the plaintiff or when it would
     wages a discharged employee earned subsequent to             be inappropriate due to excessive hostility or
     termination from the amount the employee would               antagonism between the parties.” Thorne, 802
     have earned absent the employer's discriminatory             F.2d at 1137 (citing Fadhl, 741 F.2d at 1167).
     conduct.” E.E.O.C. v. Sunfire Glass, Inc., No.
                                                                66. A plaintiff seeking an award of back pay
     CV-08-1784-PHX-LOA, 2009 WL 976495, *11
                                                                  or front pay has a duty to mitigate damages
     (D.Ariz. Apr.10, 2009). Back pay is typically
                                                                  by making reasonably diligent efforts to obtain
     computed “from the date of the discriminatory act
                                                                  alternative employment. Caudle, 224 F.3d at
     until the date of final judgment.” Thorne v. City
                                                                  1020 (citing 42 U.S.C. § 2000e-5(g)(1)). In regard
     of El Segundo, 802 F.2d 1131, 1136 (9th Cir.1986).
                                                                  to front pay, the Ninth Circuit has observed:
     Back pay awards “advance ‘Congress' intent to make
     “persons whole for injuries suffered through past        “A court awarding front pay should consider a
     discrimination.” ‘ “ Caudle, 224 F.3d at 1020 (quoting     plaintiff's ability to mitigate her damages by
     Loeffler v. Frank, 486 U.S. 549, 558, 108 S.Ct. 1965,      finding other employment in the future. ‘[F]ront
     100 L.Ed.2d 549 (1988) (quoting Albemarle Paper            pay awards ... must be reduced by the amount
     Co. v. Moody, 422 U.S. 405, 421, 95 S.Ct. 2362,            plaintiff could earn using reasonable mitigation
     45 L.Ed.2d 280 (1975)). Accordingly, “once a court         efforts.... Thus, front pay is intended to be
     finds unlawful discrimination, backpay should be           temporary in nature. An award of front pay does
     denied only if denial ‘would not frustrate the central     not contemplate that a plaintiff will sit idly by and
     statutory purposes of eradicating discrimination           be compensated for doing nothing.’ Cassino, 817
     throughout the economy and making persons whole            F.2d at 1347 (citations and quotations omitted).
     for injuries suffered through past discrimination.’ ”      ‘Because of the potential for windfall, [front pay's]
     Thorne, 802 F.2d at 1137 (quoting Albemarle Paper,         use must be tempered.’ Duke v. Uniroyal, Inc., 928
     422 U.S. at 421)); see also Caudle, 224 F.3d at 1202;      F.2d 1413, 1424 (4th Cir.1991).” Gotthardt, 191
     Odima, 53 F.3d at 1495.                                    F.3d at 1157.

        *9 64. “Front pay is the term used to describe          67. Defendant bears the burden of establishing
         damages paid as [prospective] compensation               plaintiff's failure to mitigate. Odima, 53 F.3d
         for training or relocating to another position.          at 1497. To satisfy this burden, defendant must
         An award of front pay is made in lieu of                 prove that “during the time in question there
         reinstatement when the antagonism between                were substantially equivalent jobs available,
         employer and employee is so great that                   which [the plaintiff] could have obtained, and
         reinstatement is not appropriate.” Caudle, 224           that [the plaintiff] failed to use reasonable
         F.3d at 1020 (quoting Fadhl v. City and County           diligence in seeking one.” Id. (quoting EEOC
         of San Francisco, 741 F.2d 1163, 1167 (9th               v. Farmer Bros. Co., 31 F.3d 891, 906 (9th
         Cir.1984), overruled on other grounds, Price             Cir.1994) (alteration and emphasis original)); see
         Waterhouse v. Hopkins, 490 U.S. 228, 109                 also Sias v. City Demonstration Agency, 588 F.2d
         S.Ct. 1775, 104 L.Ed.2d 268 (1989) (alteration           692, 696 (9th Cir.1978) (“To satisfy this burden,
         original)).                                              defendant must establish (1) that the damage


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     8
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 111 of 155 Page ID #:127



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


          suffered by plaintiff could have been avoided,         he ceased all efforts to find work. Based on these
          i.e. that there were suitable positions available      facts, the court concludes that the Post Office
          which plaintiff could have discovered and for          satisfied the second prong of the showing it must
          which he was qualified; and (2) that plaintiff         make to establish that Malone did not reasonably
          failed to use reasonable care and diligence in         attempt to mitigate damages. The Post Office must
          seeking such a position”).                             also establish, however, that comparable jobs were
                                                                 available. Odima, 53 F.3d at 1497.
        68. On the other hand, the Ninth Circuit has held
          that back pay and front pay are not warranted        71. While the Post Office offered Udinsky as an expert
          where a plaintiff voluntarily withdraws from           to satisfy this aspect of its burden, his testimony had
          the workforce. Caudle, 224 F.3d 1020-2; see            substantial credibility problems. Udinsky opined that
          also Thorne, 802 F.2d at 1136 (“Our court              Malone could obtain positions that required specific
          has recognized, however, that the backpay              skills and experience without fully considering
          period may terminate earlier if the plaintiff          Malone's background. Thus, the court must reject
          has voluntarily removed herself from the job           the majority of Udinsky's testimony. It credits,
          market,” citing Sangster v. United Airlines, Inc.,     however, Udinsky's conclusion that Malone could
          633 F.2d 864, 868 (1980)).                             have found work in the customer service field.
                                                                 Unlike other opinions Udinshy offered, this opinion
   B. Calculation of Back Pay                                    was corroborated by Malone's own testimony that
                                                                 he enjoyed and could perform the lobby director
    *10 69. The difference between the amount Malone
                                                                 position. Further, neither Dr. Wright nor Dr. Grogan
     would have earned at the Post Office through the
                                                                 testified that Malone's physical limitations would
     date of judgment and the federal disability benefits he
                                                                 prevent him from succeeding in a customer service
     received through judgment is $78,022.95. 126 This is        position. The court therefore concludes that the Post
     the amount of back pay to which Malone is entitled          Office has carried its burden of establishing that it is
     before further mitigation is considered.                    more likely than not that Malone could have found
                                                                 a customer service position, and that such a position
   70. As noted above, the court has found that Malone
                                                                 would have been substantially similar to his previous
     did not exercise reasonably diligent efforts to find
                                                                 lobby director position. As to the time within which
     alternative employment at any time after leaving the
                                                                 Malone could have found such a position, the court
     Post Office. Even discounting Udinksy's opinions
                                                                 finds Udinsky's estimate that he would have had
     regarding what constitutes a reasonable job search,
                                                                 to undertake a nine-month job search reasonable.
     Malone's own testimony is sufficient to establish
                                                                 Udinsky testified that if Malone had obtained a
     that he did not make a reasonable effort to find
                                                                 customer service position on June 19, 2008, he would
     work. During the period Malone was receiving
                                                                 have earned $33,973 through July 20, 2009. This
     unemployment, before he began to receive disability
                                                                 equals $86.01/day ($33,973/395 days). Accordingly,
     payments, he did not prepare a resume, mail
                                                                 the court finds that, had Malone made reasonable
     applications, or attend interviews. While he filled
                                                                 efforts to mitigate his damages, he would earned
     out the forms necessary to receive unemployment
                                                                 $49,282.78 through the date of judgment. Thus, the
     benefits, 127 and made certain inquiries about the          court concludes that Malone is entitled to $28,740.17
     jobs he listed on the form, Malone's testimony              in back pay.
     made it clear that he did not really attempt to
     find work. Indeed, his testimony that he would                 *11 72. The court cannot accept the Post Office's
     not have accepted a job during the period he was                argument that, because Malone did not make
     receiving unemployment underscores the fact that                reasonable efforts to find work, he is not
     he did not make any real effort to locate work.                 entitled to economic damages. The Ninth Circuit
     After Malone began receiving disability payments,               in Odima expressed disapproval of the rule



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         9
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 112 of 155 Page ID #:128



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


          that “[i]f an employer proves that a plaintiff         by Bristow's discriminatory termination of her
          failed to look for work, the employer is not           employment. She therefore failed to show that
          required to prove that jobs were available.”           her diminished income after that date was not
          Id. It observed that “[defendant] notably cites        ‘voluntary’ and was thus an injury for which she
          no Ninth Circuit authority for this purported          would need to be ‘made whole’ by Bristow. Absent
          exception to the general rule, and we can find         any injury, an award of back pay or front pay is
          none.” 128 Although the Post Office has carried        plainly unwarranted under 42 U.S.C. § 2000e-5(g)
          its burden of proving that customer service jobs       (1).” Id. at 1020-21 (alterations added and footnote
          were available to Malone, it has not established       omitted).
          that jobs were available that would have paid
                                                                 74. Malone's situation differs from Caudle's.
          him the equivalent of his Post Office salary.
                                                                   The district court found that Caudle left
          Malone is entitled to an award of back pay
                                                                   the labor market to care for her child, a
          equal to the difference between what he would
                                                                   decision unrelated to her prior termination.
          have earned at the Post Office absent its illegal
                                                                   Malone, by contrast, applied for disability
          conduct and what he could have earned had he
                                                                   retirement only after the Post Office failed to
          made reasonable mitigation efforts. See Loeffler,
                                                                   provide the type of reasonable accommodation
          486 U.S. at 558 (purpose of back pay is to make
                                                                   to which the jury found he was entitled.
          plaintiff whole).
                                                                   Malone's situation resembles that of the
   73. The Post Office's argument to the contrary relies on        plaintiff in Szedlock v. Tenent, 139 F.Supp.2d
     Caudle, in which the Ninth Circuit held that plaintiff's      725 (E.D.Va.2001). There, plaintiff left her
     “withdrawal from the workforce in September 1995              employment at the CIA and applied for
     barred her recovery [of lost wages] under Title               medical disability retirement after the CIA
     VII as of that date because the withdrawal was                failed to reasonably accommodate her. Id.
     voluntary.” 224 F.3d at 1020. In Caudle, plaintiff            at 728-29. Defendant advanced essentially the
     was terminated in March 1995, when she was eight              same argument put forth by the Post Office
     months pregnant. She gave birth in April 1995 and             here. It contended that “neither a back pay
     began seeking employment without success. Id. at              nor a front pay award is warranted because
     1019. In September 1995, plaintiff “elected to stay at        defendant's unlawful conduct-the failure to
     home with her child for a period that she originally          provide reasonable accommodations-did not
     anticipated would last approximately three years.”            result in plaintiff's discharge and claim for lost
     Id . The Court explained:                                     wages. Instead, any lost wages were the result
                                                                   of plaintiff's voluntary pursuit of a medical
     “The [district] court apparently found Caudle's               disability retirement.” Id. at 733. The court
       decision to withdraw from the workforce [was]               rejected the argument:
       not only uncompelled by her situation but
       also unaffected by the defendant's discriminatory        *12 “Defendant's argument fails ultimately because
       behavior. In holding that the voluntariness of            plaintiff's pursuit and acceptance of the [disability
       Caudle's withdrawal precluded her recovery for            retirement] was the direct result of defendant's
       lost pay during the ensuing period, the district          failure to accommodate her disability. Simply put,
       court correctly focused on the general objective          when defendant failed, over an extended period
       underlying Title VII remedies and the plaintiff's         of time, to accommodate plaintiff's disability ...
       duty to mitigate damages generally: ensuring that         and when defendant thereafter concluded that
       the plaintiff is made whole. Caudle never alleged         there were no positions in the CIA, at plaintiff's
       (and there is no reason otherwise to believe) that        experience level, in which she could perform with
       her decision to withdraw from the workforce               or without a reasonable accommodation-she was
       in September 1995 was in any way affected                 left with no option but to pursue and accept the



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     10
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 113 of 155 Page ID #:129



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


       [disability retirement]. It follows, then, that her lost           testimony regarding Malone's ability to work
       wages are a direct result of defendant's unlawful                  credible. 129
       conduct. Thus, it was defendant's failure to provide
       plaintiff with the reasonable accommodations she            76. Although neither party has briefed the issue, “[a]n
       sought-to which the jury found she was legally                award of prejudgment interest on a back pay award
       entitled-that compelled plaintiff to seek and accept          is appropriate.” Domingo v. New England Fish Co.,
       the [disability retirement]. In a real sense, plaintiff's     727 F.2d 1429, 1446 (9th Cir.1984). The interest
       claim for lost wages is the result of discrimination,         rate used to calculate prejudgment interest is within
       and she is thus entitled to some equitable relief             the discretion of the trial judge. W. Pac. Fisheries,
       in the form of back pay or front pay to place                 Inv. v. SS President Grant, 730 F.2d 1280, 1288
       her in the position she would have enjoyed absent             (9th Cir.1984). This discretion must be exercised
       discrimination. See Albemarle, 422 U.S. at 421.” Id.          with a view to the fact that prejudgment interest
                                                                     is an element of compensation, not a penalty.
       75. The court similarly cannot accept Malone's                Id.; Jung v. Potter, No. CV 04-429-PHX-MHM,
         argument that he had no obligation to mitigate              2008 WL 2620905, *6 (D.Ariz. July 1, 2008). In
         damages because the Post Office's conduct                   calculating prejudgment interest, the court will use
         caused him mental distress that rendered him                the weekly average Treasury Bill rate, see id., see
         unable to work. Malone cites several cases                  also Blankenship v. Liberty Life Assur. Co. of Boston,
         for the proposition that under Title VII, “an               486 F.3d 620, 628 (9th Cir.2007) (“Generally, ‘the
         employee who cannot mitigate damages because                interest rate prescribed for post-judgment interest
         of the unlawful actions of the employer can still           under 28 U.S.C. § 1961 is appropriate for fixing the
         receive back pay.” See Johnson v. Spencer Press             rate of pre-judgment interest unless the trial judge
         of Maine, Inc., 364 F.3d 368, 384 (1st Cir.2004);           finds, on substantial evidence, that the equities of
         see also Lathem v. Department of Children                   that particular case require a different rate,’ ” quoting
         and Youth Services, 172 F.3d 786, 794 (11th                 Grosz-Salomon v. Paul Revere Life Ins. Co., 237
         Cir.1999) (“[A] Title VII claimant is entitled to           F.3d 1154, 1163-64 (9th Cir.2001)), and calculate
         an award of back pay where the defendant's                  interest at the date of judgment. On January 15, 2010,
         discriminatory conduct caused the disability”);             the applicable rate was 0.41%, yielding prejudgment
         Durham Life Ins. Co. v. Evans, 166 F.3d 139,                interest of $271.50.
         157 (3d Cir.1999) (“Because [the employer's]
         conduct affirmatively impaired [the employee's]           C. Availability of Reinstatement
         ability to mitigate her damages, it would be
         inequitable to reduce her back pay award in               *13 77. As noted, “reinstatement, when it is feasible,
         this case”). This principle has no application in          is ‘the preferred remedy’ in a discrimination suit.”
         the present case, because Malone's psychological           Gotthardt, 191 F.3d at 1156. The court has seriously
         capability to work is a factual question, and the          considered the possibility of awarding reinstatement.
         court has found that he is mentally capable of             Considering Malone's testimony that working at the
         working. As Malone's psychological issues do               Post Office is the only job that interests him, and
         not prevent him from working, the court need               his unwillingness to look for work elsewhere, the
         not consider the degree to which such conditions           court believes that reinstatement has considerable
         were “caused” by the Post Office. Malone argues            appeal as an appropriate equitable remedy. The court
         that the jury's award of emotional distress                does not believe, despite Malone's contention to the
         damages indicates that it credited Dr. Ammon's             contrary, that this is a case where hostility between
         testimony that Malone would be unable to work              the parties would prohibit reinstatement. During the
         in the future. Malone's psychological capacity             ten years prior to this litigation, Malone filed at least
         to work in the future was simply not before the            ten employment discrimination claims against the
         jury, and the court does not find Dr. Ammon's              Post Office, indicating that the parties had an ability



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             11
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 114 of 155 Page ID #:130



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


     to co-exist as employer-employee while at the same
     time being legal antagonists. While this case may             80. Malone seeks to recover salary and benefits
     have generated some additional hostility between the            through 2018, and retirement benefits through
     parties, the court does not believe, considering their          2034-a front pay period of twenty five years.
     past history, that the hostility is so excessive as to          The court has not identified a single case in
     foreclose reinstatement.                                        which front pay was awarded for so long a
                                                                     period. In fact, in Peyton, the D.C. Circuit
       78. The court concludes that reinstatement is                 concluded that an “award of 26 years of
         impossible for a different reason, however. The             front pay was unduly speculative and therefore
         position of lobby director has apparently been              an abuse of discretion.” 287 F.3d at 1129;
         eliminated throughout the Los Angeles Postal                cf. Gotthardt, 191 F.3d at 1157 (noting that
          District since March 2009. 130 The testimony               district's court award of an eleven-year front
          at trial indicated that lobby director was the             pay period “seem[ed] generous,” but concluding
          only existing position at the Post Office that             that it was not an abuse of discretion under
          Malone was capable of performing within his                the circumstances of the case). While it might
                                                                     have been expected that the Post Office would
          restrictions . 131 As there is no indication
                                                                     argue for a more reasonable front pay period,
          that any position that Malone can perform is
                                                                     it appears to have accepted Malone's position
          presently available at the Post Office, the court
                                                                     that the appropriate period is the remainder of
          finds that reinstatement is not appropriate at this
                                                                     his life expectancy. This may well have been
          time. It therefore considers the appropriate front
                                                                     because Udinsky's opined that, coupled with
          pay award.
                                                                     his disability retirement payments, Malone's
   D. Calculation of Front Pay                                       earnings from employment over this period
                                                                     would exceed what he could have earned had
   79. The evidence presented during the court trial and in           he remained employed at the Post Office. 132
     both parties' post-trial briefs reflects a fundamental           The court must therefore exercise its discretion
     misunderstanding of the nature of front pay. Front               to determine the appropriate length of the front
     pay is intended to be a temporary award. As the                  pay period.
     court stated in Glenn-Davis v. City of Oakland,
     No. C 02-2257 SI, 2008 WL 410239, *3 (N.D.Cal.             *14 81. “Factors that courts have considered in
     Feb.12, 2008), prior to adopting a three-year front         determining the amount of a front pay award
     pay period:                                                 include: (1) the length of prior employment; (2) the
                                                                 permanency of the position held; (3) the nature of
     “The Ninth Circuit has noted, in the context of             the work; (4) the age and physical condition of the
       discussing a plaintiff's duty to mitigate damages,        employee; (5) possible consolidation of jobs; and (6)
       that ‘front pay is intended to be temporary in            myriad other nondiscriminatory factors which could
       nature.’ Cassino v. Reichhold Chemicals, Inc., 817        validly affect the employer/employee relationship.”
       F.2d 1338, 1347 (9th Cir.1987); see also Boehm v.         Sanders v. City of Newport, 602 F.Supp.2d 1195,
       American Broadcasting Co., Inc., 929 F.2d 482, 488        1201-02 (D.Or.2009) (citing Reneau v. Wayne Grifin
       (9th Cir.1991) (noting that 6 year front pay period       & Sons, Inc., 945 F.2d 869, 871 (5th Cir.1991)).
       ‘is longer than customary in federal discrimination
       actions, [but] it is not so unsound as to warrant           82. Evaluating these factors, Malone had worked
       reversal’). In addition, courts have noted that               for the Post Office nearly twenty years at
       ‘[t]he longer a proposed front pay period, the                the time his employment terminated. By itself,
       more speculative the damages become.’ Peyton                  this tends to indicate that Malone would have
       v. DiMario, 287 F.3d 1121, 1128 (D.C.Cir.2002)                remained at the Post Office for a significant time.
       (internal citation and quotation omitted).”



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       12
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 115 of 155 Page ID #:131



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


                                                                     court's credibility determination is reinforced
       83. On the other hand, the permanency of the                  by Malone's arguably fraudulent conduct in
         position Malone held prior to termination                   applying for unemployment benefits despite his
         suggests that a front pay period of more than               belief that he was unable to work and his
         several years would be unduly speculative.                  unwillingness to accept a job if one were offered
         Although Malone's letter carrier position was               to him. Finally, given Malone's mental and
         permanent in the sense that he was not hired                physical issues, the court finds it unlikely that he
         on a temporary basis, the fact that Malone's                would have continued “feeling good” past age
         employment depended on the availability                     58.
         of limited duty positions adds an element
         of speculativeness to his continued future            *15 86. Considering all the evidence in the record,
         employment. Based on the evidence at trial,            the court finds that it would be unduly speculative
         the jury could have concluded that permitting          to conclude that Malone would have continued his
         Malone to remain as a lobby director rather            employment with the Post Office longer than five
         than transferring the position to a window             years, even absent the discriminatory and retaliatory
         clerk was a reasonable accommodation which             conduct found by the jury. The court accepts
         the Post Office could have provided without            Malone's testimony that he intended to work until age
         undue hardship. Considering the elimination            58; however, considering his health problems, and
         of the lobby director position, however, it is         the uncertain future availability of work within his
         uncertain whether it would have continued to           increasing physical restrictions, the court concludes
         be economically feasible for the Post Office to        he is unlikely to have continued work after age 58,
         employ Malone in that capacity for a significant       and would likely have taken disability retirement at
         period into the future. As there was no evidence       that point. Under the circumstances, and particularly
         that Malone could perform any other position           considering Malone's testimony that he intended to
         at the Post Office, the length of time for which       stop working at age 58, the court finds that a five-year
         he would have been able to continue working for        period of front pay is sufficient to place Malone in
         the Post Office is highly speculative.                 the position he would have occupied but for the Post
                                                                Office's discriminatory actions. Accordingly, Malone
       84. Further, Malone's physical condition adds            is entitled to five years of front pay. Cf. Jung, 2008
         to the speculative nature of his continued             WL 2620905 at *3 (awarding front pay for five
         ability to work for the Post Office. Dr. Wright        years to a postal worker who had been performing
         regularly added to Malone's physical limitations.      temporary light duty tasks and who prevailed on
         Considering this, it is likely that his limitations    Rehabilitation Act claim).
         would have reached a point where the Post
         Office would no longer have been able to                  87. The stipulated facts indicate that Malone's
         accommodate him.                                            annual earning capacity at the Post Office
                                                                     beginning in 2009 was $61,330. 135 The court
       85. Finally, Malone's deposition testimony
                                                                     has concluded that Malone could have mitigated
         indicated that he contemplated retiring at age
                                                                     his damages by obtaining a customer service
          58. 133 At trial, Malone attempted to explain              job. To calculate the amount of mitigation that
          that he did not in fact mean that he would                 should be offset, the court will use the median
          retire at 58. He testified that what he meant              salary for customer service representatives
          was “if my health was good [at 58] and I was
                                                                     identified by Udinsky, $31,873. 136 Applying
                                                        134
          feeling good, I would have kept working.”                  Malone's annual disability retirement benefit of
          Considering Malone's incentives to testify that
                                                                     $25,951, 137 his annual loss over the front pay
          he would have worked for a longer period, the
          court does not find this testimony credible; the



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        13
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 116 of 155 Page ID #:132



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


                                                                     For the reasons stated, the court concludes that Malone is
           period was $3,506.00. Accordingly, Malone is
                                                                     entitled to $28,740.17 in back pay, $271.50 in prejudgment
           entitled to $17,530.00 in front pay.
                                                                     interest, and $17,530.00 in front pay. The court will enter
     88. Any conclusions of law that are deemed to be                judgment for these amounts and for the $300,000 in
       findings of fact are incorporated herein as such.             emotional distress damages awarded by the jury.


                       III. CONCLUSION                               All Citations

                                                                     Not Reported in F.Supp.2d, 2010 WL 330252


 Footnotes
 1       Conceivably, the jury could have reached its verdict based solely on McGee's transfer of Malone to Hub City, and rejected
         Malone's contention that Williams engaged in discriminatory or retaliatory conduct. If this were the case, Malone would
         not be entitled to back or front pay, as the transfer to Hub City did not result in a loss of employment. The evidence that
         Williams' reassignment of Malone constituted a failure to accommodate was considerably stronger than the evidence that
         Malone was transferred as a result of a disability, however. The court therefore assumes that the jury reached its verdict
         on this basis. Indeed, considering the amount of the jury's emotional distress award, it is likely that the jury accepted all
         theories of liability that Malone advanced.
 2       Reporter's Partial Transcript of Proceedings, March 3, 2009 (“Mar. 3 RT”) at 4.
 3       Id. at 5; Reporter's Transcript of Proceedings, March 5, 2009 (“Mar. 5 RT”) at 104.
 4       Mar. 5 RT at 113.
 5       Mar. 5 RT at 8.
 6       Id. at 7.
 7       Id. It is unclear whether this was the claim Malone filed in 1994 or a different one.
 8       Id. at 7-8.
 9       Id. at 8.
 10      Id. at 9.
 11      Id.; Mar. 3 RT at 15.
 12      Mar. 5 RT at 11-12.
 13      Id. at 33.
 14      Id. at 13.
 15      Id. at 15-16.
 16      Id. at 17.
 17      Id. at 18-19.
 18      Id.
 19      Id.
 20      Reporter's Transcript of Proceedings, March 4, 2009 (“Mar. 4 RT”) at 7-8.
 21      Id. at 8.
 22      Id. at 7.
 23      Id. at 10.
 24      Id. at 11.
 25      Id. at 17.
 26      Id. at 18-19.
 27      Id. at 19.
 28      Mar. 3 RT at 42-43.
 29      Id. at 41.



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                     14
CaseCase
    2:21-cv-06021-ODW-MRW
         8:20-cv-02367
      Case 2:18-cv-09706Document
                              Document
                                 3-15 Filed
                          Document       3 Filed
                                      Filed 12/16/20
                                                 07/26/21
                                            11/16/18  Page
                                                      PagePage
                                                           111
                                                           65 ofof117
                                                                   144of
                                                                  98     155
                                                                         Page
                                                                      Page   IDPage
                                                                               ID #:130
                                                                                    ID #:133
                                                                                #:137


 Malone v. Potter, Not Reported in F.Supp.2d (2010)


 30    Id. at 45.
 31    Mar. 4 RT at 158. At the court trial, however, he testified that he enjoyed working alone, though he also testified that
       he liked customer service and working with the public. (Reporter's Transcript of Proceedings, July 21, 2009 (“July 21
       RT”) at 38, 40.)
 32    Mar. 4 RT at 25:1-2.
 33    Mar. 3 RT at 48-49.
 34    Mar. 5 RT at 12.
 35    Mar. 3 RT at 44.
 36    Id. at 46-52.
 37    Id.
 38    Mar. 5 RT at 23.
 39    Id.
 40    Id. at 28.
 41    Mar. 4 RT at 142.
 42    Id. at 143-44
 43    Id. at 149.
 44    Id.
 45    Id. at 151.
 46    Mar. 4 RT at 22.
 47    Id. at 25.
 48    Id.
 49    Id. at 155-56; Mar 5 RT at 115.
 50    Mar. 5 RT at 56.
 51    Id. at 59-60.
 52    Id. at 63.
 53    Id. at 66.
 54    Id. at 68.
 55    Id. at 72.
 56    Id. at 70.
 57    Id. at 72.
 58    Id. at 77.
 59    Mar. 4 RT at 27.
 60    Id.
 61    Id. at 28:10.
 62    Id. at 30.
 63    Id. at 32.
 64    Id. at 33-34.
 65    Id. at 35.
 66    Id. at 51.
 67    Id. at 54.
 68    Id. at 55.
 69    Id. at 122.
 70    Id. at 55.
 71    Id. at 56.
 72    Id.
 73    Id. at 66.
 74    Id. at 59-72.



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              15
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 118 of 155 Page ID #:134



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


 75    Id. at 74.
 76    Id. at 77.
 77    Id. at 83.
 78    Id. at 81-82.
 79    Id. at 32. At a later point, Dr. Ammon referenced Malone's physical limitations-a subject outside her expertise-as well
       as suspiciousness, mistrustfulness and anxiety as a basis for her opinion that it would be difficult for Malone to return
       to gainful employment. (Id. at 35.) Once again, however, she did not describe the manner in which these psychological
       conditions would make it difficult for Malone to work for an employer other than the Postal Service.
 80    Id. at 60-61.
 81    Id. at 63; compare id. at 41.
 82    July 21 RT at 43.
 83    Id. at 49.
 84    Id. at 50.
 85    Id. at 53.
 86    Mar. 4 RT at 158.
 87    Id. at 123; July 21 RT at 44.
 88    July 21 RT at 67:20-21.
 89    Id. at 67:23-24.
 90    Id. at 75-76.
 91    Id. at 76-77.
 92    Id. at 91-92.
 93    Id. at 93.
 94    Id. at 90.
 95    Id. at 90:23-24.
 96    Id. at 138.
 97    Id. at 140.
 98    Id. at 80.
 99    Id. at 53.
 100   Id. at 86:18.
 101   Id. at 89.
 102   Id. at 38.
 103   Id. at 88.
 104   Id. at 96.
 105   Id. at 96:22-25.
 106   Id. at 99.
 107   99:23-25.
 108   Id. at 153.
 109   Id. at 103.
 110   Id.
 111   Id.
 112   Id. at 107.
 113   Id. at 126.
 114   Id. at 171. Udinsky provided similar calculations regarding the other positions he identified. The court has not included
       these because Udinsky's testimony failed to establish that Malone could obtain those positions or that they were similar
       to the lobby director position; thus, they are not relevant to the court's damages calculations.
 115   Id. at 172.
 116   Id. at 173:3.



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               16
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 119 of 155 Page ID #:135



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


 117   Id. at 108.
 118   Id. at 24-25.
 119   Id. at 25.
 120   Id. at 32.
 121   Second Amended Stipulated Facts for Court Trial at 2; see also id., Table 4.
 122   Id.
 123   Id.
 124   Id. at 3.
 125   The Rehabilitation Act incorporates Title VII's remedial procedures. See McLean v. Runyon, 222 F.3d 1150, 1155 (9th
       Cir.2000) (citing 29 U.S.C. § 794a).
 126   The figures provided by the parties are based on the time period between September 19, 2007, the date Malone ceased
       work at the Post Office, and July 20, 2009, the date of the court trial. To calculate the additional wages Malone would
       have earned for the time period between the conclusion of the court trial and date of judgment, the court utilized the daily
       wage to which the parties stipulated-$143.60-and the daily amount of disability retirement benefits to which the parties
       stipulated-$71.15. (See Amended Stipulated Facts for Court Trial, ¶¶ 1, 2.) Multiplied by the average number of days per
       month to which the parties stipulated-30 .4-this yields additional wages of $24,555.60 and additional disability retirement
       benefits of $12,166.65. Total wages that might have been earned had Malone remained employed at the Post Office,
       therefore, are $135,959.60, while disability retirement benefits actually received are $57,936.65. The difference between
       these two numbers is $78,022.95.
 127   July 21 RT at 47.
 128   Technically, the court did not reach the issue because it found that the plaintiff had sought work. Subsequent courts have
       cited Odima, however, for the proposition that the Ninth Circuit “places the burden on Defendant to prove both that there
       were substantially equivalent jobs available and that plaintiff failed to use reasonable diligence in seeking one.” See,
       e.g., Kawar v. JPMorgan Chase and Co., No. CV-08-0046-PHX-DGC, 2009 WL 1699818, *6 (D. Ariz. June 16, 2009);
       Santana v. Westaff, Inc., No. Civ. 02-572-KI, 2003 WL 21087731, *6 (D.Or. May 5, 2003).
 129   Moreover, the jury need not have credited Dr. Ammon's testimony to have awarded Malone emotional distress damages.
       It could, for example, have relied on the following testimony:
             “Q: [ ] How has [not being able to work at the post office] impacted your life?
             A: It caused a financial hardship. It caused problems with my personal life and home, my wife. I just don't know
             what the future holds for me.
             Q: What type of problems are you having with your wife at this point?
             A: Relationship problems. As far as how the bills going to get paid, and there's not much romance going on these
             days. So-and I don't even feel that anyway because I just don't know what the future holds for me, for Earnest
             Malone.” (Mar. 4 RT at 159.)
          It could also have credited testimony regarding the fact that Malone was unable to pay his mortgage and awarded
          damages for the emotional distress associated with that situation. (See id. at 33.)
 130   This fact was not adduced at either the jury or the bench trial; rather, it is included in the declaration of Koula Fuller,
       Beverly Hills Postmaster and Team Leader for the Los Angeles Postal District's National Reassessment Process District
       Assessment Team. Fuller's declaration is attached to the Post Office's trial brief. (Declaration Koula Fuller, ¶ 3.) Fuller
       states that “ ‘lobby directing’ is no longer an operationally necessary task due to the decrease in mail volume and
       the concomitant decrease in lines in the Los Angeles Postal District.” (Id.) Although this declaration was presented
       as evidence post-trial, Malone cites to and relies on it in support of his argument that reinstatement is inappropriate.
       Accordingly, the court will consider the elimination of the lobby director position for purposes of assessing the propriety
       of reinstatement.
 131   Malone was also capable of performing a position known as DA-CFS mail, but this position was eliminated prior to the
       time of trial.
 132   See, e.g., July 21 RT at 121-22.
 133   Mar. 4 RT at 158:24.
 134   Id.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  17
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 120 of 155 Page ID #:136



 Malone v. Potter, Not Reported in F.Supp.2d (2010)


 135   Second Amended Stipulated Facts for Court Trial, Table 4.
 136   The court declines to use the 25th percentile salary and to increase it to the 75th percentile over three years, as
       Udinsky failed to substantiate his opinion that Malone would receive such increases. Using the median salary to which
       Udinsky testified, however, credits his opinion that Malone might have accepted a lower salary to start in order to secure
       employment (July 21 RT at 110, 111-12), and also credits the fact that Malone would have received appropriate salary
       increases (albeit not 20 percent annual increases) over the five year period.
 137   Second Amended Stipulated Facts for Court Trial at 2, Table 6.


 End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                18
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 121 of 155 Page ID #:137



 Jadwin vs. County of Kern, 38 Trials Digest 12th 15 (2009)




              38 Trials Digest 12th 15, 2009 WL 2837507 (E.D.Cal.) (Verdict and Settlement Summary)


                                       Copyright (c) 2018 Thomson Reuters/West
                                       United States District Court, E.D. California.

                                                 Jadwin vs. County of Kern

 TOPIC:
 Synopsis: Physician sues hospital for retaliation, disability discrimination

 Case Type: Labor & Employment; Retaliation; Labor & Employment; Disability/Medical Condition; Labor &
 Employment; Family & Medical Leave; Labor & Employment; Termination/Constructive Discharge

                                        DOCKET NUMBER: 07CV00026(OWW)
 STATE: California
 COUNTY: Not Applicable
                                            Verdict/Judgment Date: June 8, 2009

 JUDGE: Oliver W. Wanger
 ATTORNEYS:
 Plaintiff: Joan Herrington, Bay Area Employment Law Office, Oakland; Eugene D. Lee, Law Offices of Eugene D. Lee,
 Los Angeles.
 Defendant: Mark A. Wasser, Law Offices of Mark A. Wasser, Sacramento.

 SUMMARY:
 Verdict/Judgment: Plaintiff

 Verdict/Judgment Amount: $505,457


 Range: $500,000-$999,999
 The jury found that defendant (1) retaliated against plaintiff for engaging in certain activities, in violation of the Family
 and Medical Leave Act and the California Fair Employment and Housing Act; (2) retaliated against plaintiff for
 taking medical leave under the Family and Medical Leave Act and the California Family Rights Act; (3) discriminated
 against plaintiff on the basis of his mental disability in violation of the Fair Employment and Housing Act; (4) failed
 to reasonably accommodate plaintiff's mental disability in violation of the Fair Employment and Housing Act; and (5)
 failed to engage in an interactive process with plaintiff in violation of the Fair Employment and Housing Act. The jury
 awarded damages as follows: $30,192 past medical; $321,285 past loss of earnings; $154,080 future loss of earnings.
 Certain claims were not submitted to the jury; the parties stipulated that these claims would be tried by the court sitting
 without a jury. The judge later ruled that no compensatory damages would be awarded on plaintiff's procedural due
 process claim.

 Trial Type: Jury

 Deliberations: Not reported.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 122 of 155 Page ID #:138



 Jadwin vs. County of Kern, 38 Trials Digest 12th 15 (2009)


 Jury Poll: Not reported.


 EXPERTS:
 Plaintiff: Not reported.
 Defendant: Not reported.

 TEXT:

 CASE INFORMATION

 FACTS/CONTENTIONS
   According to court records: Plaintiff David F. Jadwin, D.O. was the former Chair of Pathology at Kern Medical
   Center. He was hired to improve patient care quality. In October 2005, certain senior medical staff placed multiple
   letters of reprimand in plaintiff's file for a five-to-eight minute time overrun during an otherwise successful one-
   hour medical conference. The fallout from this exacerbated plaintiff's chronic depression to the point that it became
   so disabling that plaintiff was forced to request and take an approved reduced work schedule medical leave as an
   accommodation. When plaintiff requested an extension of his reduced schedule leave, Peter Bryan, then CEO of Kern
   Medical Center, both withdrew plaintiff's accommodation and interfered with his right under the Family and Medical
   Leave Act, the California Family Rights Act, and the California Fair Employment and Housing Act to a medically
   necessary reduced-work schedule by requiring plaintiff to go on full-time medical leave instead so as to burn up his
   medical leave allotment. Bryan also threatened plaintiff with termination should he not return to work full-time,
   despite his disability.
   Approximately six weeks later, during which time plaintiff was expressly ordered not to contact anyone or enter the
   hospital premises on threat of termination, Bryan recommended, and defendant County of Kern endorsed, the decision
   to demote plaintiff solely for “unavailability” due to his medical leave, his subsequent absence from the hospital, and
   his failure to make any effort to contact anyone at the hospital. In addition, Kern County conditioned plaintiff's return
   to work as a regular pathologist on his release to full-time work and acceptance of disparate terms and conditions,
   including an excessive pay cut and abbreviated duration of his employment contract.
   Two months after plaintiff returned to work as a demoted staff pathologist, Kern Medical Center placed him on
   administrative leave “pending resolution of a personnel matter.” Plaintiff was given no procedural due process as
   guaranteed by the Fourteenth Amendment. Plaintiff remained on administrative leave for another 10 months until
   his contract expired on October 4, 2007. No one from Kern County contacted him about his administrative leave or
   renewal of his employment contract or responded to his numerous requests for an explanation. Kern County decided
   not to renew plaintiff's contract, saying: “He had been on medical leave, and had requested even more leave, and for
   that reason and the fact that he was suing us, we decided not to renew his contract.”


 CLAIMED INJURIES
  NA


 CLAIMED DAMAGES
  According to court records:
  Injunctive, economic, punitive damages.


 SETTLEMENT DISCUSSIONS
 According to court records:


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 123 of 155 Page ID #:139



 Jadwin vs. County of Kern, 38 Trials Digest 12th 15 (2009)



 Not reported.


 COMMENTS
 According to court records:

 The complaint was filed on January 6, 2007.


 Trials Digest, A Thomson Reuters/West business
 Eastern District Federal Court/Fresno



 End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 124 of 155 Page ID #:140




                          EXHIBIT D
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 125 of 155 Page ID #:141



 Silverman vs. Stuart F. Cooper Inc., 43 Trials Digest 16th 11 (2013)




             43 Trials Digest 16th 11, 2013 WL 5820140 (Cal.Super.) (Verdict and Settlement Summary)


                                       Copyright (c) 2018 Thomson Reuters/West
                                     Superior Court, Los Angeles County, California.

                                            Silverman vs. Stuart F. Cooper Inc.

 TOPIC:
 Synopsis: Terminated employee claims age discrimination

 Case Type: Labor & Employment; Discrimination; Labor & Employment; Age; Labor & Employment; Harassment-
 General; Labor & Employment; Termination/Constructive Discharge

                                             DOCKET NUMBER: BC467464
 STATE: California
 COUNTY: Los Angeles
                                           Verdict/Judgment Date: July 19, 2013

 JUDGE: Deirdre H. Hill
 ATTORNEYS:
 Plaintiff: Allen J. Beck, Gleason & Favarote, Los Angeles; Paul M. Gleason, Gleason & Favarote, Los Angeles; Janet
 S. Yavrouian, Gleason & Favarote, Los Angeles.
 Defendant: Charles J. Schufreider, Barton, Klugman & Oetting, Los Angeles.

 SUMMARY:
 Verdict/Judgment: Plaintiff

 Verdict/Judgment Amount: $325,223


 Range: $200,000-499,999
 $133,222 to plaintiff for past loss of earnings

 $40,668 to plaintiff for future loss of earnings

 $116,333 to plaintiff for past emotional distress

 $35,000 to plaintiff for future emotional distress

 The jury found defendants Stuart F. Cooper Inc. or Burdge Cooper Inc. acted with oppression, fraud or malice but
 declined to award punitive damages.

 Trial Type: Jury

 Deliberations: Not reported.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 126 of 155 Page ID #:142



 Silverman vs. Stuart F. Cooper Inc., 43 Trials Digest 16th 11 (2013)


 Jury Poll: Not reported.


 EXPERTS:
 Plaintiff: Not reported.
 Defendant: Not reported.

 TEXT:

 CASE INFORMATION

 FACTS/CONTENTIONS
   According to court records: Plaintiff Joe Silverman was hired by defendant Stuart F. Cooper Inc. in 1994 as a salesman.
   Plaintiff said he was compensated with a base salary, commission, expense reimbursement and medical benefits,
   regardless of sales performance. Plaintiff said his sale performance fluctuated, but he was never subjected to discipline,
   and he achieved an acceptable sales record. In August 2009, plaintiff was reportedly demoted by defendant David
   Overgaar, defendant Stuart Cooper's president, without warning and his compensation package was changed. His
   compensation change converted him to 100 percent commission and limited his automobile reimbursement to $200
   per month. Plaintiff said the company had never forced such a compensation package on any other employee. The
   new package also established a sales quota for plaintiff in order to return to his prior compensation plan. He said he
   was required to have sales of at least $90,000 over a six-month period with no single job accounting for more than 30
   percent of sales. This quota was unprecedented and never applied to other sales employees, plaintiff claimed.
   In November 2009, another sales representative, 49, was allegedly hired with a salary plus commissions compensation
   package.
   In October 2010 plaintiff, 76, apparently filed a claim for age discrimination with the Department of Fair Employment
   and Housing based on the demotion and his change in compensation. Within six months of his complaint, plaintiff
   said, plaintiff was terminated by defendant Burdge Cooper Inc. for the pretextual reason of “poor attitude.”
   Plaintiff alleged age discrimination in violation of the Fair Employment and Housing Act and public policy, unlawful
   retaliation in violation of the FEHA, age harassment in violation of the FEHA, failure to prevent discrimination and
   harassment in violation of the FEHA, wrongful termination in violation of public policy and failure to pay final wages
   and waiting time penalties.


 CLAIMED INJURIES
  According to court records:
  Emotional distress.


 CLAIMED DAMAGES
  According to court records:
  Not reported.


 SETTLEMENT DISCUSSIONS
 According to court records:

 Not reported.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             2
CaseCase
    2:21-cv-06021-ODW-MRW
         8:20-cv-02367
      Case 2:18-cv-09706Document
                              Document
                                 3-15 Filed
                          Document       3 Filed
                                      Filed 12/16/20
                                                 07/26/21
                                            11/16/18  Page
                                                      PagePage
                                                           121
                                                           75 ofof127
                                                                   144of
                                                                  98     155
                                                                         Page
                                                                      Page   IDPage
                                                                               ID #:140
                                                                                    ID #:143
                                                                                #:147


 Silverman vs. Stuart F. Cooper Inc., 43 Trials Digest 16th 11 (2013)



 COMMENTS
 According to court records:

 The complaint was filed Aug. 12, 2011.


 Trials Digest, A Thomson Reuters/West business
 Los Angeles County Superior Court/Downtown



  End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 128 of 155 Page ID #:144



 VASQUEZ v. LOS ANGELES COUNTY METROPOLITAN..., JVR No. 1402210041...




               JVR No. 1402210041, 2013 WL 7852947 (Cal.Super.) (Verdict and Settlement Summary)


                                    Copyright (c) 2018 Thomson Reuters/West
                                  Superior Court, Los Angeles County, California.

              VASQUEZ v. LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY

                                              BC484335
                                    DATE OF FILING: October 25, 2012
                              DATE OF TRIAL/SETTLEMENT: November 12, 2013

 SUMMARY
 Outcome: Plaintiff Verdict
 Total: $1,904,635
 HIGH AMOUNT: $0

 LOW AMOUNT: $0


 Related Court Documents:
 Plaintiff's second amended complaint: 2012 WL 10007313

 Defendant's trial brief: 2013 WL 6506751

 Verdict form: 2013 WL 6506795


 EXPERT-WITNESSES:
 ATTORNEY:
 Plaintiff: Scott O. Cummings, Cummings & Franck P.C., Gardena, CA
 Plaintiff: Lee Franck, Cummings & Franck P.C., Gardena, CA
 Defendant: Calvin R. House, Gutierrez Preciado & House L.L.P., Pasadena, CA
 Defendant: Caroline Shahinian, Gutierrez, Preciado & House L.L.P., Pasadena, CA

 JUDGE: Kevin C. Brazile

 RANGE AMOUNT: $1,000,000 - 1,999,999
 STATE: California
 COUNTY: Los Angeles

 SUMMARY
 PLAINTIFF:
 Sex: M

 Age: Adult

 General Occupation: General Laborer



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                      1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 129 of 155 Page ID #:145



 VASQUEZ v. LOS ANGELES COUNTY METROPOLITAN..., JVR No. 1402210041...




 DEFENDANT:
 Sex: O

 Organization Type: Los Angeles County Metropolitan Transportation Authority


 DAMAGES:
 Compensatory Pain & Suffering: $1,250,000

 Compensatory Future Medical: $185,000

 Compensatory Past Wages: $84,348

 Compensatory Future Wages: $385,287

 Total Compensatory Award: $1,904,635

 Punitive Damages: $0

 Hedonic Damages: $0

 Property Damages: $0

 Interest: $0

 Other Damages: $0

 Loss of Services: $0


 ADVERSE ACTION
 Closer Supervision: false

 Constructive Discharge: false

 Demotion: false

 Denial Tenure: false

 Failure Accomodate: true

 Failure Grant Leave: true

 Failure Hire: true




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.   2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 130 of 155 Page ID #:146



 VASQUEZ v. LOS ANGELES COUNTY METROPOLITAN..., JVR No. 1402210041...


 Failure Promote: false

 Suspension: true

 Sexual Harassment: false

 Harassment: true

 Hostile Work Env: false

 Isolation: false

 Lay Off: false

 Loss Benefits: false

 Loss Pay: false

 Loss Seniority: false

 Negative Eval: false

 Negative Reference: false

 Pay Increase Denial: false

 Reassignment: false

 Reduction Pay: false

 Reprimands: true

 Restrictions: false

 Termination: true


 Entity Type: Government Entity
 STATUTES
 Primary Specific Statute
 Primary Name: State


 Primary General Statute
 Primary Name: Disability Discrimination
 Primary General Statute Discrimination: true




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.   3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 131 of 155 Page ID #:147



 VASQUEZ v. LOS ANGELES COUNTY METROPOLITAN..., JVR No. 1402210041...


 Specific Statute: State


 General Statute: Family and Medical Leave
 General Statute Discrimination: false

 Specific Statute: General


 General Statute: Retaliation
 General Statute Discrimination: false

 Comparative Negligence Percentage: 0


 FACTS:
 Raphael Vasquez, a former bus driver, sued the Los Angeles County Metropolitan Transportation Authority for
 disability discrimination, failure to accommodate, failure to engage in the interactive process, in violation of the
 Americans with Disabilities Act (ADA), and interference with the Family and Medical Leave Act (FMLA) and the
 California Family Rights Act (CFRA), and retaliation in violation of the Fair Employment and Housing Act (FEHA)
 Cal. Gov't. Code Secs. 12940 et seq. The plaintiff alleged during his employment, he suffered from a variety of disabilities,
 including but not limited to gout, cataracts, blurry vision, diabetes, for which he treated with doctors, and in January
 2010, he requested a medical leave of absence for hip replacement surgery due to Avascular Necrosis of the femur, which
 the defendant admitted he was eligible for, and he provided the necessary documentation indicating he would be out for
 approximately five months. He asserted following the surgery, his doctor provided a note that he was unable to work until
 June 1, 2010 due to Trochanteric Bursitis, and aftercare from his hip replacement, thereafter, he was cleared to return to
 work. Vazquez claimed in November 2010, he had cataract surgery, but the defendant began to use his disabilities for
 adverse actions, including discipline and suspensions, and in January 2011, he was terminated, and the proffered reason
 for his termination was his attendance. He asserted the defendant failed to engage in a timely, good faith, interactive
 process to determine the most effective reasonable accommodations for him, discouraged the use of FMLA leave, which
 violated the CFRA, and that his disability, his request for and/or taking medical leave were substantial motivating factors
 in the decision to terminate him. The defendant denied the allegations and contended the plaintiff was charged with
 excessive absenteeism after accumulating eight absences within a 12-month period, and at his discharge hearing he told
 the hearing officer he was in perfect health, but that he had treated some medical conditions. The defendant argued that
 the officer had no reason to believe the plaintiff might be disabled, and terminated him for violating it's attendance policy.


 Jury Verdict Research
 COURT: Superior



 End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 132 of 155 Page ID #:148



 ABOULAFIA v. GACN INC. D/B/A CABLE'S RESTAURANT, JVR No. 1403200023 (2013)




              JVR No. 1403200023, 2013 WL 8115991 (Cal.Super.) (Verdict and Settlement Summary)


                                    Copyright (c) 2018 Thomson Reuters/West
                                  Superior Court, Los Angeles County, California.

                              ABOULAFIA v. GACN INC. D/B/A CABLE'S RESTAURANT

                                                BC469940
                                     DATE OF FILING: September 23, 2011
                                DATE OF TRIAL/SETTLEMENT: December 17, 2013

 SUMMARY
 Outcome: Plaintiff Verdict
 Total: $5,681,682
 HIGH AMOUNT: $0

 LOW AMOUNT: $0


 Related Court Documents:
 Plaintiffs' complaint: 2011 WL 6463766

 Verdict form: 2013 WL 6870002

 Verdict form (punitive damages): 2013 WL 6869977


 EXPERT-WITNESSES:
 ATTORNEY:
 Plaintiff: James R. Rosen, Rosen Saba LLP, Beverly Hills, CA
 Plaintiff: Elizabeth L. Bradley, Rosen Saba LLP, Beverly Hills, CA
 Plaintiff: Jonathan S. Dennis, Rosen Saba LLP, Beverly Hills, CA
 Defendant: Eric J. Erickson, Lewis, Brisbois, Bisgaard & Smith LLP, Los Angeles, CA
 Defendant: Christopher M. Habashy, Lewis, Brisbois, Bisgaard & Smith LLP, Los Angeles, CA
 Defendant: Marie Dominguez-Gasson, Lewis, Brisbois, Bisgaard & Smith LLP, Los Angeles, CA

 JUDGE: Yvette Palazuelos

 RANGE AMOUNT: $5,000,000 - 999,999,999
 STATE: California
 COUNTY: Los Angeles

 SUMMARY
 PLAINTIFF:
 Sex: Martha Aboulafia: F

 Age: Adult, 58



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                     1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 133 of 155 Page ID #:149



 ABOULAFIA v. GACN INC. D/B/A CABLE'S RESTAURANT, JVR No. 1403200023 (2013)



 General Occupation: Food Service Worker

 Sex: Cheryl B. Colgin: F

 Age: Adult, 58

 General Occupation: Food Service Worker

 Sex: Patricia Monica: F

 Age: Adult, 67

 General Occupation: Food Service Worker

 Sex: Regina Greene: F

 Age: Adult, 46

 General Occupation: Food Service Worker


 DEFENDANT:
 Sex: O

 General Occupation: Restaurant, Nightclub or Tavern

 Organization Type: GACN Inc. d/b/a Cable's Restaurant


 DAMAGES:
 Compensatory Pain & Suffering: Martha Aboulafia: $250,000

 Compensatory Past Wages: Martha Aboulafia: $58,164

 Compensatory Future Wages: Martha Aboulafia: $53,592

 Total Compensatory Award: Martha Aboulafia: $361,756

 Compensatory Pain & Suffering: Cheryl B. Colgin: $250,000

 Compensatory Past Wages: Cheryl B. Colgin: $66,262

 Compensatory Future Wages: Cheryl B. Colgin: $131,372

 Total Compensatory Award: Cheryl B. Colgin: $447,634




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.   2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 134 of 155 Page ID #:150



 ABOULAFIA v. GACN INC. D/B/A CABLE'S RESTAURANT, JVR No. 1403200023 (2013)


 Compensatory Pain & Suffering: Patricia Monica: $250,000

 Compensatory Past Wages: Patricia Monica: $95,588

 Compensatory Future Wages: Patricia Monica: $157,486

 Total Compensatory Award: Patricia Monica: $503,074

 Compensatory Pain & Suffering: Regina Greene: $250,267

 Compensatory Past Wages: Regina Greene: $56,613

 Compensatory Future Wages: Regina Greene: $62,338

 Total Compensatory Award: Regina Greene: $369,218

 Punitive Damages: $1,000,000

 Hedonic Damages: $0

 Property Damages: $0

 Interest: $0

 Other Damages: $0

 Loss of Services: $0


 ADVERSE ACTION
 Closer Supervision: false

 Constructive Discharge: false

 Demotion: false

 Denial Tenure: false

 Failure Accomodate: false

 Failure Grant Leave: false

 Failure Hire: false

 Failure Promote: false

 Suspension: false



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.   3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 135 of 155 Page ID #:151



 ABOULAFIA v. GACN INC. D/B/A CABLE'S RESTAURANT, JVR No. 1403200023 (2013)



 Sexual Harassment: false

 Harassment: true

 Hostile Work Env: false

 Isolation: false

 Lay Off: false

 Loss Benefits: false

 Loss Pay: true

 Loss Seniority: false

 Negative Eval: false

 Negative Reference: false

 Pay Increase Denial: false

 Reassignment: false

 Reduction Pay: false

 Reprimands: false

 Restrictions: false

 Termination: true


 Entity Type: Service/Retail Company
 STATUTES
 Primary Specific Statute
 Primary Name: State


 Primary General Statute
 Primary Name: Age Discrimination
 Primary General Statute Discrimination: true

 Specific Statute: General




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.   4
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 136 of 155 Page ID #:152



 ABOULAFIA v. GACN INC. D/B/A CABLE'S RESTAURANT, JVR No. 1403200023 (2013)



 General Statute: Wrongful Termination
 General Statute Discrimination: false

 Comparative Negligence Percentage: 0


 FACTS:
 58-year-old Martha Aboulafia, 58-year-old Cheryl B. Colgin, 46-year-old Regina Greene, and 67-year-old Patricia
 Monica, formerly employed as servers, sued GACN Inc. d/b/a Cable's Restaurant, for age discrimination, wrongful
 termination, in violation of California's public policy, and failure to provide rest periods and/or 30 minute meal periods,
 pursuant to Cal. Lab. Code Sec. 226.7. The plaintiffs claimed during their employment, they were never the subject of
 any negative reviews or disciplinary actions until the restaurant came under new ownership, thereafter, they experienced
 negative treatment, a reduction in hours, and sudden complaints about job performance. They alleged after the transfer
 of ownership, suddenly they were systematically harassed, wrongfully terminated, and were replaced by younger female
 servers. Aboulafia, who worked for the defendant for more than 17 years, contended after the transfer of ownership,
 two days later she was terminated allegedly because business was slow, and she was told that an unidentified customer
 had complained about her. Colgin, who worked for the restaurant for more than 14 years, alleged she was also told two
 days after the transfer that she was no longer needed, but the manager called her again 10 minutes later, and fired her a
 second time, likely not remembering he had terminated her minutes earlier. Greene, who worked for the restaurant for
 three years, claimed that after the transfer, she was instructed to train newly hired younger female employees, but seven
 months later her manager falsely accused her of being under the influence of drugs and/or alcohol, terminated her, and
 subsequently falsely reported to the California Employment Development Department that she had voluntarily resigned
 in its attempt to avoid paying her unemployment benefits. Monica, who was employed for 13 years, asserted she was
 terminated two days after the transfer purportedly because her services were no longer needed, and business was slow.
 The defendant denied the allegations and contended it used nondiscriminatory factors to facilitate the layoffs, including
 identifying servers with flexible schedules and a willingness to work with all customers, and that it retained 11 servers
 employed by former management, and eight of those servers were within the protected class, ranging from 45 to 75 years
 old. The defendant also claimed the plaintiffs were allowed to take appropriate rest breaks. The jury awarded Aboulafia
 $1,361,756, Colgin $1,447,634, and Monica $1,503,074 for their age discrimination claims, and Greene's award included
 $952 for missed rest periods for a total award of $1,369,218.


 Jury Verdict Research
 COURT: Superior



 End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 137 of 155 Page ID #:153



 Betson vs. Rite Aid Corporation, 34 Trials Digest 14th 9 (2011)




             34 Trials Digest 14th 9, 2011 WL 3606913 (Cal.Super.) (Verdict and Settlement Summary)


                                      Copyright (c) 2018 Thomson Reuters/West
                                    Superior Court, Los Angeles County, California.

                                            Betson vs. Rite Aid Corporation

 TOPIC:
 Synopsis: Employee alleges retaliatory discrimination

 Case Type: Labor & Employment; Discrimination; Labor & Employment; Family & Medical Leave; Labor &
 Employment; Harassment-General; Labor & Employment; Disability/Medical Condition; Labor & Employment; Age;
 Defamation; Other

                                           DOCKET NUMBER: BC427992
 STATE: California
 COUNTY: Los Angeles
                                         Verdict/Judgment Date: May 27, 2011

 JUDGE: Gregory W. Alarcon
 ATTORNEYS:
 Plaintiff: Donald Conway, Shegerian & Associates, Santa Monica; Carney R. Shegerian, Shegerian & Associates, Santa
 Monica.
 Defendant: Glenn L. Briggs, Hodel Briggs Winter, Irvine; Theresa A. Kading, Hodel Briggs Winter, Irvine.

 SUMMARY:
 Verdict/Judgment: Plaintiff

 Verdict/Judgment Amount: $500,000


 Range: $500,000-999,999
 $250,000 past non-economic loss; $250,000 future non-economic loss.

 Trial Type: Jury

 Deliberations: Not reported.

 Jury Poll: Not reported.


 EXPERTS:
 Plaintiff: Not reported.
 Defendant: Not reported.

 TEXT:




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 138 of 155 Page ID #:154



 Betson vs. Rite Aid Corporation, 34 Trials Digest 14th 9 (2011)



 CASE INFORMATION

 FACTS/CONTENTIONS
   According to court records: Plaintiff Doreen Betson, age 46, was employed by defendant Rite Aid Corporation for
   21.5 years in defendant's Beverly Hills store. On February 11, 2008, plaintiff injured her knee at work when she slipped
   and fell. She was on medical leave until December 16, 2008. At one point after she returned to work, she was told that
   she could not come to work with a “bad look” on her face, i.e., looking as if she were in pain. On other occasions,
   she was called “stupid,” was told that “her bones were too old,” “maybe it's time to retire,” “you need to retire,” “you
   are too old to work retail,” “perhaps you need a cane at your age,” “these disability claims cost me money,” “nobody
   missed you while you were on disability leave,” and similar other comments.
   On January 6, 2009, security representative Jeffrey Storm terminated plaintiff's employment, allegedly because she
   issued a customer refund when the customer was not present and without a receipt. Plaintiff alleged that everyone
   knew such refunds were allowed and that more than once she had been asked by defendant to issue such refunds.
   Plaintiff met with defendant's human resources manager and her union representative, but received no help. Defendant
   did not issue plaintiff's final paycheck until two weeks after her employment was terminated, and the check did not
   include all of her accrued vacation time.


 CLAIMED INJURIES
  According to court records:
  Emotional distress.


 CLAIMED DAMAGES
  According to court records:
  Not reported.


 SETTLEMENT DISCUSSIONS
 According to court records:

 Not reported.


 COMMENTS
 According to court records:

 The complaint was filed on December 14, 2009.


 Trials Digest, A Thomson Reuters/West business
 Los Angeles County Superior Court/Downtown



 End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 139 of 155 Page ID #:155



 Vaughn vs. CNA Casualty of California, 36 Trials Digest 11th 4 (2008)




              36 Trials Digest 11th 4, 2008 WL 4056256 (C.D.Cal.) (Verdict and Settlement Summary)


                                     Copyright (c) 2018 Thomson Reuters/West
                           United States District Court, C.D. California, Southern Division.

                                        Vaughn vs. CNA Casualty of California

 TOPIC:
 Synopsis: In-house attorney claims she was terminated because of stress-related disability

 Case Type: Labor & Employment; Disability/Medical Condition; Labor & Employment; Discrimination; Labor &
 Employment; Termination/Constructive Discharge; Labor & Employment; Retaliation

                                        DOCKET NUMBER: 06CV00859(JVS)
 STATE: California
 COUNTY: Not Applicable
                                       Verdict/Judgment Date: February 28, 2008

 JUDGE: James V. Selna
 ATTORNEYS:
 Plaintiff: Michael G. Jacob, Kesluk & Silverstein, Los Angeles; Douglas N. Silverstein, Kesluk & Silverstein, Los
 Angeles.
 Defendant: Heather M. Davis, Littler Mendelson, Irvine; Michael A. Gregg, Littler Mendelson, Irvine; J. Kevin Lilly,
 Littler Mendelson, Irvine.

 SUMMARY:
 Verdict/Judgment: Plaintiff

 Verdict/Judgment Amount: $850,000


 Range: $500,000-999,999
 $550,000 past and future economic loss; $300,000 past and future non-economic loss.

 Trial Type: Jury


 EXPERTS:
 Plaintiff: Not reported.
 Defendant: Sanford Lechtick, J.D., legal profession placement expert, Esquire Inc., Woodland Hills, (818) 712-9700.;
 Michael P. Ward, Ph.D., economist, Welch & Associates, Santa Monica, (310) 393-5530.

 TEXT:

 CASE INFORMATION

 FACTS/CONTENTIONS



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 140 of 155 Page ID #:156



 Vaughn vs. CNA Casualty of California, 36 Trials Digest 11th 4 (2008)


   According to court records: In 1985, plaintiff Bari Vaughn began working as outside counsel for Continental Casualty
   Company (“CCC”) when she worked at Kirtland & Packard. After nearly 10 years, in 1996, CCC recruited her to
   work as an in-house attorney and help to develop CCC's construction defect division.
   Plaintiff alleged that she developed a stress-induced bleeding ulcer in her stomach. Plaintiff was hospitalized on March
   18, 1999 and forced to take disability. She returned to work with restrictions in place to manage her psychiatric
   disability. Plaintiff was restricted to a maximum caseload of 45 cases. Plaintiff said CCC recognized her disability and
   accommodated her disability under managing trial attorney Bill Chopak.
   In approximately 2001, Linda Libertucci became managing trial attorney. Plaintiff said Libertucci claimed she did
   not know about plaintiff's disability claim and restrictions. Plaintiff said she repeatedly notified Libertucci that her
   caseload needed to be reduced to comply with her restrictions, but Libertucci refused and told her that no restrictions
   were on file for her.
   Plaintiff said she had a nervous breakdown in November 2004. Plaintiff was terminated in June 2005.
   Plaintiff alleged defendants CNA Casualty of California and Law Offices of Linda M. Libertucci wrongfully refused
   to reasonably accommodate her disability and retaliated against her.
   Defendant CCC, erroneously sued as CNA Casualty of California and Law Offices of Linda M. Libertucci, contended
   that plaintiff was terminated because she refused to meet with defendant or speak with her supervisor. Defendant also
   claimed plaintiff was unable to meet an essential function of her job, which was to work more than 50 hours per week
   and handle more than 45 cases. Defendant said plaintiff was granted leave multiple times but refused to meet with
   defendant after she was released to return to work.


 CLAIMED INJURIES
  According to court records:
  Ulcer; nervous breakdown.


 CLAIMED DAMAGES
  According to court records:
  Not reported.


 SETTLEMENT DISCUSSIONS
 According to court records:

 Not reported.


 COMMENTS
 According to court records:

 The case was removed to federal court on September 16, 2006.


 Trials Digest, A Thomson/West business
 Central District Federal Court/Santa Ana



 End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 141 of 155 Page ID #:157



 Ismen vs. Beverly Hospital, 36 Trials Digest 11th 5 (2008)




            36 Trials Digest 11th 5, 2008 WL 4056258 (Cal.Superior) (Verdict and Settlement Summary)


                                      Copyright (c) 2018 Thomson Reuters/West
                                    Superior Court, Los Angeles County, California.

                                               Ismen vs. Beverly Hospital

 TOPIC:
 Synopsis: Employer terminates employee following work restrictions placed by doctor

 Case Type: Labor & Employment; Disability/Medical Condition; Labor & Employment; Discrimination; Labor &
 Employment; Workplace Injury; Labor & Employment; Termination/Constructive Discharge; Labor & Employment;
 Violation of Public Policy; Labor & Employment; Retaliation; Labor & Employment; Workers Compensation

                                            DOCKET NUMBER: BC366198
 STATE: California
 COUNTY: Los Angeles
                                        Verdict/Judgment Date: August 13, 2008

 JUDGE: Ernest M. Hiroshige
 ATTORNEYS:
 Plaintiff: Joseph Lavi, Lavi & Ebrahimian, Los Angeles; David M. deRubertis, The deRubertis Law Firm, Woodland
 Hills.
 Defendant: Joan M. Cotkin, Cotkin & Collins, Los Angeles; C. Ed Langhammer, Cotkin & Collins, Los Angeles.

 SUMMARY:
 Verdict/Judgment: Plaintiff

 Verdict/Judgment Amount: $1,180,164


 Range: $1,000,000-1,999,999
 During the punitive damages phase, defendant elicited evidence that it suffered ongoing financial losses between $9
 and $12 million for the last several years and argued that any punitive damages awarded would impact the operation's
 charitable purposes. The jury found for the plaintiff on all claims: disability discrimination, failure to accommodate,
 and retaliation for filing workers' compensation claims in violation of public policy. The jury also found that an
 officer or managing agent of defendant engaged in fraudulent, malicious, or oppressive conduct. The jury awarded
 plaintiff $355,164 in compensatory damages, plus $825,000 in punitive damages. The compensatory damages consisted
 of $242,064 in economic damages and $113,100 for emotional distress. The economic damage award included five years
 of future wage loss and benefits.

 Trial Type: Jury

 Trial Length: 6 weeks.

 Deliberations: 3.5 days on phase 1; 1 day on phase 2.



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 142 of 155 Page ID #:158



 Ismen vs. Beverly Hospital, 36 Trials Digest 11th 5 (2008)



 Jury Poll: Not reported.


 EXPERTS:
 Plaintiff: Alessandro F. Anfuso, vocational rehabilitation consultant, Anfuso Vocational Services Inc., Alhambra, (626)
 588-1590.; Susan P. Bleecker, C.P.A., economist, Susan P. Bleecker Corp., Pasadena, (626) 449-9151.; Anthony E.
 Reading, Ph.D., psychologist, UCLA Medical School, Beverly Hills, (310) 276-3545.; Roger S. Sohn, M.D., orthopedic
 surgeon, Century City, (310) 203-0870.
 Defendant: Daniel B. Auerbach, M.D., psychiatrist, Encino, (818) 980-3876.; Michael A. Robbins, human resources
 consultant, EXTTI Inc., Bell Canyon, (818) 712-0203.; David J. Weiner, Ph.D., economist, Vavoulis & Weiner, Costa
 Mesa, (714) 434-2253.

 TEXT:

 CASE INFORMATION

 FACTS/CONTENTIONS
   According to Plaintiff: Plaintiff Wilma Ismen, now age 75, worked as a medical records clerk at defendant Beverly
   Hospital, a non-profit community hospital in Montebello, California, since 1985. Before plaintiff became an employee,
   plaintiff spent 10 years volunteering for defendant. Over the course of plaintiff's employment, plaintiff sustained
   a number of work-related injuries and filed a total of eight workers' compensation claims. Three of these claims
   were related to back injuries. From approximately 1991 until her termination in September 2006, plaintiff was under
   relatively constant medical care for her back condition, degenerative disc disease, which included physical therapy,
   epidurals, etc. Plaintiff's last work-related injury occurred in November 2004, when she fell at work, twisting her ankle
   and aggravating her existing back condition. After the November 2004 injury, plaintiff took off work for one week
   and returned to work without medical restrictions throughout 2004 and 2005.
   In March 2006, as part of the workers' compensation action related to the November 2004 injury, plaintiff underwent
   an exam by an agreed medical examiner (“AME”), Roger Sohn, M.D. Sohn's AME report imposed work restrictions
   on plaintiff of no heavy lifting, repeated bending or stooping, no prolonged weight-bearing, and no walking over
   uneven ground. Defendant received the AME report in August 2006 and began a process of evaluating the work
   restrictions in light of plaintiff's job duties. Plaintiff's acting supervisor prepared a detailed job analysis, concluding
   that the job required walking 6 to 8 hours per shift, bending 3 to 6 hours per shift, squatting 3 to 6 hours per shift,
   and standing still 3 to 6 hours per shift. Defendant's human resource department claimed it evaluated the AME's
   restrictions in light of the job analysis and determined that plaintiff could not perform the job given the restrictions,
   and defendant could not think of any accommodations that could address the restrictions.
   On September 1, 2006, plaintiff was called into a meeting with two of defendant's human resource personnel and
   plaintiff's acting supervisor. At the meeting, plaintiff was told the restrictions in the AME report, which she had not
   previously seen or heard. The parties disputed what happened in the meeting. According to defendant, those at the
   meeting reviewed the job description and the AME's restrictions, and everybody, including plaintiff, agreed that she
   could not perform the job with the restrictions, i.e., the restrictions were inconsistent with the job's requirements and
   duties. Defendant further stated that no one present in the meeting could think of any accommodations and that it
   reviewed available job openings with plaintiff, but she was not qualified or interested in any of the open positions.
   Defendant finally claimed that plaintiff was sent home following the meeting with the suggestion that she contact her
   attorney, or the AME doctor, to seek clarification of the restrictions, because plaintiff felt she could work despite
   them. Plaintiff never got back to defendant and instead pursued a lawsuit.
   According to plaintiff, she was told at the September 1 meeting that she could not do the job with the restrictions, but
   she disagreed with that conclusion and maintained that she could perform the job. Plaintiff further disputed that she


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 143 of 155 Page ID #:159



 Ismen vs. Beverly Hospital, 36 Trials Digest 11th 5 (2008)


   was shown the documents regarding the job's requirements that defendant claimed she was shown. Plaintiff contended
   that she was terminated at the meeting.
   Plaintiff alleged that the AME's restrictions were not inconsistent with the job's duties or requirements and that she was
   able to perform the essential functions of the job, either with or without reasonable accommodations. She stated that
   the primary restriction that was at issue was “no repeated bending or stooping,” which related to retrieval of medical
   record files located on lower shelves. Plaintiff stated that the amount of bending and stooping required by the job did
   not exceed the work restrictions and, even if it did, she could kneel instead of bending or stooping to retrieve said files;
   there was no restriction on kneeling. Plaintiff further stated that terminating her because of the restrictions when they
   did not actually preclude her from doing the job constituted discrimination based on actual or perceived disability and
   that the termination decision was also in retaliation for plaintiff's history of filing workers' compensation claims.
   Defendant argued that its employees all liked plaintiff and wanted to find a way for her to work despite the restrictions,
   but they were so severe and the job so physical that they could not accommodate them. Defendant argued that it had
   to address the restrictions because, if it did not, plaintiff could suffer further injury by working. Defendant pointed
   to plaintiff's statements to her own doctor and the AME doctor that the physical activity involved in performing her
   job aggravated her pain and that, at various times, her pain level was between 8 and 10 on scale of 1 to 10. Defendant
   contended that it engaged in a proper interactive process, including spending a significant amount of time evaluating
   the job and the restrictions before the September 1 meeting, but it simply could not think of any way to modify the job
   to allow plaintiff to continue work. Defendant further contended that the meeting ended with agreement that plaintiff
   would return to either her lawyer or the AME doctor to seek clarification of the restrictions, but that plaintiff failed
   to follow through with doing so and instead chose to file a lawsuit to seek money. Defendant said that plaintiff was a
   sophisticated person, having filed eight prior claims and having retained four different workers' compensation lawyers.
   Thus, if plaintiff desired to keep her job, she knew how to take the steps to address the issues raised at the meeting.


 CLAIMED INJURIES
  According to Plaintiff: Plaintiff suffered an episode of major depression with agoraphobia and panic attacks following
  her termination. Defendant argued that plaintiff's emotional injuries were all pre-existing. Plaintiff's own medical
  records demonstrated that she had a 13-year history of major depression with panic attacks pre-dating her termination,
  which began in 1993 following an extended and protracted dispute with co-workers for which plaintiff filed a psych
  workers' compensation claim. Over those 13 years pre-termination, plaintiff was continuously on anti-depressant
  medication and frequently on anti-anxiety medication.


 CLAIMED DAMAGES
  According to Plaintiff: Both parties agreed that plaintiff had a statistical work life expectancy of just over a year.
  Defendant claimed that plaintiff's wage loss should not exceed her statistical work life expectancy. Plaintiff countered
  that she wanted to continue working, loved her job, and needed her paycheck to pay her mortgage and intended to
  work for as long as she could.


 SETTLEMENT DISCUSSIONS
 According to Plaintiff: Plaintiff's initial demand was $950,000 at mediation, inclusive of fees/costs. Defendant's response
 following a private mediation with Steve Mehta, Esq. was a CCP § 998 offer of $50,000, inclusive of fees/costs. On the first
 day of trial, the parties had an MSC with Judge Hiroshige. Plaintiff indicated a seven-figure settlement was necessary,
 inclusive of fees/costs. Defendant responded with the same offer of $50,000 total.


 EXPERT TESTIMONY


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 144 of 155 Page ID #:160



 Ismen vs. Beverly Hospital, 36 Trials Digest 11th 5 (2008)


 According to Plaintiff: Defendant offered psychiatric testimony that plaintiff was in a “pathologic denial of her chronic
 pain” and the resulting physical limitations.


 COMMENTS
 According to Plaintiff: Plaintiff was entitled to statutory attorney fees under the FEHA and planned on filing a motion
 for fees and costs. Defendant planned on filing post-trial motions for new trial, etc. David M. deRubertis provided the
 information for this report.


 Trials Digest, A Thomson/West business
 Los Angeles County Superior Court/Downtown



 End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 145 of 155 Page ID #:161




                          EXHIBIT E
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 146 of 155 Page ID #:162



 Mark A. Crawford v. DIRECTV Inc., 2010 WL 5383296 (2010)




                         2010 WL 5383296 (Cal.Superior) (Verdict and Settlement Summary)


                         Copyright (c) 2018 ALM Media Properties, LLC. All Rights Reserved
                                   Superior Court, Los Angeles County, California.

                                         Mark A. Crawford v. DIRECTV Inc.

                                    No. BC417507
                    DATE OF VERDICT/SETTLEMENT: September 29, 2010
 TOPIC: EMPLOYMENT - DISABILITY DISCRIMINATION - EMPLOYMENT - FAILURE TO
 ACCOMMODATE - EMPLOYMENT - WRONGFUL TERMINATION - EMPLOYMENT - RETALIATION -
 EMPLOYMENT - CALIFORNIA'S FAIR EMPLOYMENT & HOUSING ACT

 Worker With Ptsd Said He Was Forced to Watch Combat Footage


 SUMMARY:
 RESULT: Arbitration

 Award Total: $353,172

 The parties entered arbitration, and the arbiter found DIRECTV had failed to offer Crawford reasonable
 accommodations or engage in the interactive process required by FEHA after Crawford was placed on leave. He found
 no wrongful termination, retaliation or discrimination.

 Crawford was awarded $149,234 for past lost income, $25,200 for non-economic damages, $159,762.50 for attorney fees,
 $11,123.30 for arbitration costs, and $7,851.80 for prejudgment interest.


 EXPERT WITNESSES:
 Plaintiff: David T. Factor; Economics; Pasadena, CA
 ATTORNEYS:
 Plaintiff: Vincent Calderone; Bononi Law Group; Los Angeles, CA (Mark A. Crawford)
 Defendant: Dianne Baquet Smith; Sheppard, Mullin, Richter & Hampton; Los Angeles, CA (DIRECTV Inc.)

 JUDGE: Sherman W. Smith

 RANGE AMOUNT: $200,000-499,999
 STATE: California
 COUNTY: Los Angeles

 INJURIES: Crawford claimed he was terminated from his job due to DIRECTV's failure to grant him reasonable
 accommodation of his disability. He sought an unspecified amount for lost income and non-economic damages.

 Facts:
 In 1999, plaintiff Mark Crawford, a veteran of the first Gulf War, was hired as a broadcast operator at DIRECTV's Los
 Angeles broadcast center. In October 2006, his schedule was changed from Sunday through Wednesday to Wednesday



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 147 of 155 Page ID #:163



 Mark A. Crawford v. DIRECTV Inc., 2010 WL 5383296 (2010)


 through Sunday. He requested a return to his original schedule, claiming he was participating in therapy for post-
 traumatic stress disorder on his original days off. He also submitted a note from his social worker which stated that
 viewing violent images aggravated his condition. He was not returned to his original schedule.

 In April 2007, Crawford was placed on administrative leave after two supervisors reported what they claimed was a
 threatening e-mail. After an evaluation, he was found medically unfit for his position due to his PTSD and placed on
 medical leave. He was terminated in April 2008 when the leave was exhausted.

 Crawford sued DIRECTV, alleging violations of the Fair Employment and Housing Act, wrongful termination and
 retaliation. He claimed DIRECTV failed to offer him reasonable accommodations for his disability or engage in an
 interactive process after he was placed on leave. He alleged he requested a reasonable accommodation to a position where
 he would not be required to watch unedited combat footage, and that he knew of and was qualified for a number of such
 positions at the company. He claimed no discussions of accommodations were made after he was placed on medical leave.

 DIRECTV argued that Crawford did not claim any disabilities prior to his schedule change and that it offered him
 reasonable accommodations such as days off, job transfers, or a leave of absence, but that he refused them. DIRECTV
 claimed no accommodations were possible after Crawford was placed on leave as he was never medically cleared to
 return to work. It further argued there were no available positions where Crawford would not be required to view violent
 images. The defense contended Crawford was terminated because he was not medically cleared to return to work at the
 time he ran out of medical leave time.


 ALM Properties, Inc.
 Superior Court of Los Angeles County, Central

 PUBLISHED IN: VerdictSearch California Reporter Vol. 9, Issue 48



 End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 148 of 155 Page ID #:164



 Fred Denenberg v. California Department of Transportation, 2006 WL 5305734 (2006)




                         2006 WL 5305734 (Cal.Super.) (Verdict and Settlement Summary)


                         Copyright (c) 2018 ALM Media Properties, LLC. All Rights Reserved
                                    Superior Court, San Diego County, California

                             Fred Denenberg v. California Department of Transportation

                                    No. GIC836582
                     DATE OF VERDICT/SETTLEMENT: September 16, 2006
 TOPIC: EMPLOYMENT - SEXUAL ORIENTATION DISCRIMINATION - EMPLOYMENT - FAILURE TO
 ACCOMMODATE

 Clerk Claimed Discrimination Based on Disability, Orientation


 SUMMARY:
 RESULT: Verdict-Plaintiff

 The jury did not find any discrimination based on sexual orientation. It did, however, find the defendant failed to
 provide Denenberg with a reasonable accommodation and discriminated against him on the basis of a disability. The
 jury awarded Denenberg $119,000 in economic damages and $25,000 in noneconomic damages, for a total $144,000.
 The judge awarded him an additional $490,000 in attorney's fees and $133,000 in costs, and ordered the department
 of transportation to award him a retroactive promotion. The promotion will result in an additional $12,000 of annual
 earnings through his career as well as upward adjustments to his retirement benefits.


 EXPERT WITNESSES:
 Plaintiff: Brian P. Brinig, J.D., C.P.A.; Damage Analysis; San Diego, CA Christopher Benbo, M.D.; Psychiatry; La
 Jolla, CA George Pratt, Ph.D.; Psychology/Counseling; La Jolla, CA Michael A. Robbins; Human Resources Policies;
 Bell Canyon, CA
 Defendant: Mark A. Kalish, M.D.; Psychology/Counseling; San Diego, CA
 ATTORNEYS:
 Plaintiff: Paul D. Jackson; Law Offices of Paul D. Jackson; San Diego, CA (Fred Denenberg); David M. deRubertis;
 The deRubertis Law Firm; Woodland Hills, CA (Fred Denenberg)
 Defendant: Christopher J. Welsh; California Department of Transportation; San Diego, CA (California Department
 of Transportation); Julie A. Jordan; CalTrans Legal Department; San Diego, CA (California Department of
 Transportation)

 JUDGE: Steven R. Denton

 RANGE AMOUNT: $100,000-199,999
 STATE: California
 COUNTY: San Diego

 INJURIES: Denenberg claimed that he suffered emotional distress and sought treatment from a psychologist. He also sought
 to recover the income he lost when he took a leave of absence to cope with the distress caused by the way his employer
 treated him.


  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 149 of 155 Page ID #:165



 Fred Denenberg v. California Department of Transportation, 2006 WL 5305734 (2006)



 Facts:
 In 1998 plaintiff Fred Denenberg, a gay man, was hired by the California Department of Transportation as an
 office technician, an entry-level position. He received excellent performance reviews and was promoted to assistant
 administrator. Starting in 1999, he sought promotion to associate administrator, the next job level above his own. Such
 a promotion would normally occur in relatively short time, he alleged, but his requests were repeatedly denied. He was
 told that budgetary constraints had forced the company to put into place a hiring and promotions freeze. When the
 freeze was lifted on July 1, 2004, Joseph Hull, the deputy director of traffic operations, promised Denenberg that his
 promotion would be processed.

 When Hull had not yet finished processing the paperwork by late August 2004 despite Denenberg's further complaints,
 Denenberg sought legal counsel. His attorney, Paul Jackson, sent the department's upper management a letter alleging
 that Denenberg had been the subject of harassment based on his sexual orientation and that the department had failed to
 promote him because he was gay. Afterward, Denenberg's superiors and co-workers leveled accusations of wrongdoing
 against him. The alleged wrongdoing included telling a co-worker to “kiss his ass,” making derogatory comments about
 a co-worker's religion, slamming a door in a co-worker's face and acting in a rude manner toward co-workers and
 management.

 In late September 2004, Denenberg, who claimed to be suffering from stress and depression related to his workplace,
 complained about a sexually related email sent from a co-worker a year earlier. At the instruction of a psychologist, he
 went on a leave of absence, and the department stopped processing his promotion.

 In August 2005, one year after his original stress leave began, Denenberg's psychologist recommended that he be given
 an accommodation that allowed him to telecommute. Hull did not allow telecommuting, however, and denied the
 accommodation. The psychologist revised the accommodation to request that Denenberg return to the workplace but
 that any face-to-face interaction with the co-workers he claimed had retaliated against him be minimized. Hull denied
 that request as well.

 When Denenberg was able to return to work without restriction, the department informed him it had eliminated his
 position and offered him six other positions that were equivalent or nearly equivalent to his former position. Denenberg
 declined them all.

 Denenberg sued the California Department of Transportation for discrimination and retaliation on the basis of sexual
 orientation and discrimination and retaliation on the basis of disability. He contended that for a period of about 1.5
 years he was harassed based on his sexual orientation; the alleged harassment consisted of perceived sexual advances,
 derogatory comments about his orientation and a degrading, homophobic email. He claimed that the department's
 refusal to promote him in September 2004 was in retaliation for the letter his attorney wrote complaining of harassment
 and discrimination. He also claimed that the department's stated reason for not promoting him--that he went on
 medical leave--indicated disability discrimination and showed that the company was retaliating against him for seeking
 accommodation of a disability. He further alleged that when his psychologist approved his return to work with a
 minimum of interaction with co-workers, there were desks and offices available that could have been used to meet this
 request.

 The defendant denied any wrongdoing. It claimed that the reason Denenberg was not promoted was because he had
 either failed the promotional exam or did not receive a high enough score for placement. The state budget crises, the
 department's budget, and the lack of available work prevented promotions for new hires until June 30, 2004. Once the
 freeze was lifted, the plaintiff was promised a noncompetitive promotion. It contended that it had begun processing a



  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 150 of 155 Page ID #:166



 Fred Denenberg v. California Department of Transportation, 2006 WL 5305734 (2006)


 noncompetitive promotion for Denenberg at the time he took his leave but stopped when he was out for almost two
 years and the department did not know when or whether he would return to work and that, under the Civil Service Act,
 the promotion could not go through because he was not at work to accept the new appointment. This had implications
 for his retirement and benefits.

 The department also claimed that the request to telecommute was denied because the position required interaction with
 co-workers and the timely sharing of information. The department noted that over the course of nine months, it offered
 the plaintiff six alternative positions at the same classification and rate of pay but he refused all of them. Finally, the
 company denied any knowledge of the claimed harassment.

 Before the trial began, the plaintiff dropped the claim that he should have been promoted before 2003. The state had a
 freeze on promotions and new hires between June 2003 and June 2004.

 At trial, the defense impeached Denenberg's credibility by attacking his assertion that he had never been involved in any
 other lawsuits by introducing numerous lawsuits that he had either filed or were filed against him.

 The defendant claimed that it was not his workplace problems that caused the plaintiff's medical condition but rather
 other stressors, such as a tumultuous relationship with his domestic partner who suffered from chronic medical problems.
 The defendant introduced evidence of domestic discord, including allegations of domestic abuse.

 Insurer:

 Self insured California Department of Transportation


 ALM Properties, Inc.
 Superior Court of San Diego County, at San Diego

 PUBLISHED IN: VerdictSearch California Reporter Vol. 7, Issue 4



 End of Document                                              © 2018 Thomson Reuters. No claim to original U.S. Government Works.




  WESTLAW © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Case 2:21-cv-06021-ODW-MRW Document 3 Filed 07/26/21 Page 151 of 155 Page ID #:167




                          EXHIBIT F
Case 2:21-cv-06021-ODW-MRW    Document
        Case 2:20-cv-04931 Document 1-1 3Filed
                                            Filed 07/26/21Page
                                                06/03/20    Page 152
                                                               1 of 4 ofPage
                                                                         155 IDPage
                                                                                #:18ID #:168




                                                              2:20-CV-4931




                                2:20-CV-4931
Case 2:21-cv-06021-ODW-MRW    Document
        Case 2:20-cv-04931 Document 1-1 3Filed
                                            Filed 07/26/21Page
                                                06/03/20    Page 153
                                                               2 of 4 ofPage
                                                                         155 IDPage
                                                                                #:19ID #:169




                                 2:20-CV-4931
Case 2:21-cv-06021-ODW-MRW    Document
        Case 2:20-cv-04931 Document 1-1 3Filed
                                            Filed 07/26/21Page
                                                06/03/20    Page 154
                                                               3 of 4 ofPage
                                                                         155 IDPage
                                                                                #:20ID #:170




                                2:20-CV-4931
Case 2:21-cv-06021-ODW-MRW    Document
        Case 2:20-cv-04931 Document 1-1 3Filed
                                            Filed 07/26/21Page
                                                06/03/20    Page 155
                                                               4 of 4 ofPage
                                                                         155 IDPage
                                                                                #:21ID #:171




                                2:20-CV-4931
